Exhibit 10.20

Lease Agreement

Basic Lease Information

Lease Date:

January 7, 2002

Landlord:

F & S HAYWARD II, LLC, a Delaware limited liability company

Landlord's Address:

C/o Foster Enterprises

400 South El Camino Real, Suite 1400

San Mateo, California 94402-1740

Tenant:

CELL GENESYS, INC., a Delaware corporation

Tenant's Address:

342 Lakeside Drive

Foster City, California 94404

Attn: Chief Financial Officer

Premises:

That certain two-story building consisting of approximately 50,000 square feet
to be constructed by Landlord approximately in the location as shown on Exhibit
A-1 ("Building")

Lot:

The land described on Exhibit A consisting of approximately 2.5 acres (the
"Lot").

Project:

The aggregate of the Building and the Lot.

Adjacent Park:

The term "Adjacent Park" shall mean that portion of Bridgeview Tech Park
described on Exhibit A-2.

Premises Address:

[To be determined] Clawiter Road

Hayward, California 94545

Term:

15 years commencing on the Rent Commencement Date plus two (2) options to extend
the term for five (5) years each

Base Rent (5):

Base Rent per month shall be calculated at the rate of $1.60 per square foot of
the Building as provided in the Architect's Certificate and shall be subject to
adjustment annually as herein set forth. Rent shall commence on the date
described in Section 5.2.

Adjustments to Base Rent (5):

Base Rent shall increase by 4% annually on each anniversary of the Rent
Commencement Date.

Rent during any extended term shall be as set forth below in Section 3.

Advance Rent (5):

The sum of $80,640.00 shall be paid upon execution of the Lease and shall be
applied to the Base Rent obligation as it becomes due.

Collateral for Performance (6):

Letter of Credit in the amount of $990,000.

Operating Expenses (8.1):

Tenant pays Operating Expenses (as defined below) relating to the Building and a
Pro Rata Share of expenses relating to the Common Areas.

Tax Expenses (8.3):

See Section 8.3

Utility Expenses (9.1):

Tenant pays Utility Expenses (as defined below) relating to the Building and the
Lot.

Permitted Uses (11):

Biotech wet lab research and manufacturing, office use and warehousing, but only
to the extent permitted by the City of Hayward and all agencies and governmental
authorities having jurisdiction thereof.

Parking (1 and 24):

One hundred five (105) non-exclusive and non-designated spaces located on the
Lot.

Broker (33):

CRESA Partners for Tenant

Exhibits:

Exhibit A-

Legal Description



Exhibit A-1

- Site Plan (Including Lot, Adjacent Park, and Building)  

Exhibit B

-Work Letter Agreement  

Exhibit C

- Rules and Regulations  

Exhibit D

-Reserved  

Exhibit E

-Tenant's Initial Hazardous Materials Disclosure Certificate  

Exhibit F

- Reserved  

Exhibit G

- Reserved  

Exhibit H

- Required Surrender Improvements  

Exhibit I

- Subordination, Non-Disturbance and Attornment Agreement

 

Landlord and Tenant are entering into this Lease based on the following recitals
of fact:

A. Landlord owns the Lot. Although the Building comprising the Premises is to be
located upon the Lot, it is not included in the definition of the Lot, and the
Lot, other than the area thereof covered by the Building, is part of the Common
Areas (hereafter defined).

B. Landlord shall construct the Building as more particularly set forth herein.

C. The Basic Lease Information set forth above, this Lease and the Exhibits
attached hereto are and shall be construed as a single instrument.

Lease Agreement

NOW, THEREFORE,

Landlord and Tenant agree as follows:



 1. Premises; PROJECT; ADJACENT PARK.
     1. Premises. Landlord hereby leases to Tenant the Building comprising the
        Premises (as described in the Basic Lease Information) upon the terms
        and conditions contained herein
        Appurtenances
        . Landlord also grants to Tenant as an appurtenance to Tenant's
        leasehold interest in the Premises, (i) a right of non-exclusive ingress
        and egress through the Common Areas (hereafter defined in Section 1.3)
        and (ii) the parking rights described in Section 24 below.
     2. Common Areas. Common Areas shall have the following definition:
         1. The term "Common Area" or "Common Areas" shall mean those portions
            of the Lot and the Adjacent Park exclusive of (i) the Building, (ii)
            other buildings located thereon and (iii) other portions thereof
            that are leased exclusively to other tenants, if any.
         2. "Common Area" and "Common Areas" shall also include the Facilities
            located therein or thereon. As used herein "Facilities" means the
            driveways, parking areas, access and perimeter roads, sidewalks, and
            landscaped areas and all other facilities located outside of the
            Building and the other buildings located on the Adjacent Park,
            including, without limitation, storm drains, sanitary sewers, water
            lines, lighting facilities, irrigation facilities and utilities
            serving more than one tenant; provided, however, that "Facilities"
            shall not include (i) any space within the interior of the Building
            or any other building within the Adjacent Park, (ii) Tenant's
            Property, and (iii) any sanitary sewers, water lines, lighting
            facilities, and other utilities which serve only (a) the Building or
            (b) any other building located in the Adjacent Project.

 2. Lease Term

    The Term of this Lease shall commence on the Rent Commencement Date (as
    defined in Exhibit B hereto) ("Commencement Date"). The Term of the Lease
    shall expire on the last day of the calendar month in which the fifteenth
    anniversary of the Commencement Date occurs ("Expiration Date"), subject,
    however to the provisions of Section 3 hereof.

 3. Option to Extend Lease Term
     1. Grant of Option. Subject to the other provisions of this Section 3,
        Tenant shall have the option ("Extension Option(s)") to extend the term
        of the Lease for two (2) consecutive periods of five (5) years each (the
        "First Extended Term" and "Second Extended Term" respectively).
        Termination of Option.
        If Landlord does not receive written notice ("Option Notice") from
        tenant of its exercise of an Extension Option on a date which is not
        more than three hundred sixty-five (365) days nor less than two hundred
        forty (240) days prior to the last day of the initial term of the Lease
        or the first Extended Term, as the case may be, all rights under such
        Extension Option shall automatically terminate and be of no further
        force or effect.
     2. Base Rent During Extended Term.
         1. The monthly Base Rent for an Extended Term shall be Fair Rental
            Value of the Premises. "Fair Rental Value" shall mean the amount, as
            of the commencement of an Extended Term, of the fair market rental
            value of premises (i) comparable to the Premises provided to the
            Tenant at Landlord's expense, without regard to any improvements to
            the Premises at the expense of Tenant and (ii) located within the
            competitive market area of the Premises, including the amount of
            fair market periodic rent adjustments applicable thereto for the
            Extended Term, taking into consideration all relevant factors,
            including length of term, the uses permitted under the Lease, the
            quality, size, design and location of such premises, the condition
            and value of existing tenant improvements provided at the expense of
            Landlord.
         2. Landlord shall advise Tenant of Landlord's estimate of the Fair
            Rental Value of the Premises by giving Tenant written notice thereof
            ("Landlord's Rent Notice") within thirty (30) days after Landlord
            receives timely notice of Tenant's exercise of an Extension Option.
            If Tenant wishes to dispute the Fair Rental Value described in
            Landlord's Rent Notice, Tenant shall notify Landlord in writing of
            Tenant's estimate of the Fair Rental Value of the Premises within
            twenty (20) days after Landlord's giving of the Landlord's Rent
            Notice. Landlord and Tenant shall than have a period of thirty (30)
            days within which to meet and negotiate the Fair Rental Value of the
            Premises. If Landlord and Tenant have not reached written agreement
            on the Fair Rental Value of the Premises with such thirty (30) day
            period, within forty-five (45) days after Landlord's giving of
            Landlord's Rent Notice Tenant may deliver to Landlord a written
            notice ("Appraisal Request") demanding appraisal of the Fair Rental
            Value of the Premises in accordance with the provisions of Section
            3.3.3 below. If Tenant fails to give the Landlord an Appraisal
            Request within the time permitted above, Tenant shall be deemed to
            have withdrawn its exercise of the Extension Option in question.
         3. If Tenant gives Landlord an Appraisal Request pursuant to Section
            3.3.2 of the Lease, the following provisions shall govern the
            conduct of an appraisal of the Fair Rental Value of the Premises:
             1. Within twenty (20) days after the delivery to Landlord of the
                Appraisal Request, each party, at its cost and by giving written
                notice to the other party, shall appoint an MAI real estate
                appraiser in accordance with the provisions of Section 3.3.3.4
                hereof, to appraise and determine the Fair Rental Value of the
                Premises. If a party does not appoint an appraiser within twenty
                (20) days after the other party has given notice of the name of
                its appraiser, the single appraiser appointed shall be the sole
                appraiser and shall determine the Fair Rental Value of the
                Premises.
             2. If two appraisers are chosen, the appraisers shall meet within
                thirty (30) days after the second appraiser is appointed, and,
                if within ten (10) days after such first meeting the two
                appraisers are unable to agree upon a determination of Fair
                Rental Value of the Premises, they shall appoint a third
                appraiser, with similar qualifications. The appraisers shall
                immediately notify Landlord and Tenant in writing of their
                selection. If they are unable to agree upon a third appraiser
                within ten (10) days or, if the appraisers do not meet within
                said period, the third appraiser shall be selected by Landlord
                and Tenant. If Landlord and Tenant cannot agree upon the third
                appraiser within a further period of ten (10) days, then either
                party, on behalf of both, may apply to the presiding judge of
                the Superior Court for the county in which the Premises is
                located for the selection of a third appraiser, who meets the
                qualifications stated in Section 3.3.3.4. Each of the parties
                shall bear one-half of the cost of appointing the third
                appraiser and of paying the third appraiser's fees. The third
                appraiser, however selected, shall be a person who has not
                previously acted for either party.
             3. Within thirty (30) days after the selection of the third
                appraiser, the appraisers shall meet and determine the Fair
                Rental Value of the Premises. If a majority of the appraisers
                are unable to so determine the Fair Rental Value of the Premises
                within said thirty (30) day period of time, the three appraisals
                shall be added together, and their total shall be divided by
                three. The resulting quotient shall be the Fair Rental Value of
                the Premises, provided that if the low appraisal is more than
                ten percent (10%) lower than the middle appraisal or the high
                appraisal is more than ten percent (10%) higher than the middle
                appraisal, the lower appraisal and/or the higher appraisal shall
                be disregarded. If only one appraisal is disregarded, the
                remaining two appraisals shall be added together and the total
                divided by two. The resulting quotient shall be the Fair Rental
                Value of the Premises.
             4. All appraisers selected pursuant to this paragraph shall be MAI
                real estate appraisers familiar with the Fair Rental Value of
                comparable space in the same area as the area where the Premises
                is located and shall have at least five years experience as a
                commercial real estate appraiser in the area where the Premises
                is located.
        
         4. In no event shall the Base Rent for any period of an Extended Term
            be less than the monthly Base Rent charged during the last month of
            the initial term of the Lease or the last month of the preceding
            Extended Term, as the case may be. Upon determination of the monthly
            Base Rent for an Extended Term in accordance with the provisions
            outlined above, Landlord and Tenant shall immediately execute a
            letter acknowledging the revised Base Rent, provided that the
            failure by Landlord or Tenant to execute the letter shall not affect
            the determination of the monthly Base Rent. Such new lease agreement
            or amendment, as the case may be, shall set forth among other
            things, the monthly Base Rent for such Extended Term, including
            periodic rent adjustments, and the actual commencement date and
            expiration date of such Extended Term. Tenant shall have no other
            right to extend the term of the Lease unless Landlord and Tenant
            otherwise agree in writing.
    
        Premises As-Is During Extended Term.
        If Tenant timely and properly exercises an Extension Option in strict
        accordance with the terms contained herein: (1) Tenant shall accept the
        Premises in its then "As-Is" condition, subject to the terms of this
        Lease, and, accordingly, Landlord shall not be required to perform any
        improvements to the Premises not otherwise required by this Lease; and
        (2) Tenant hereby agrees that it will be solely responsible for any and
        all brokerage commissions and finder's fees payable to any broker now or
        hereafter procured or hired by Tenant or who otherwise claims a
        commission based on any act or statement of Tenant ("Tenant's Broker")
        in connection with the Extension Option; and Tenant hereby further
        agrees that Landlord shall in no event or circumstance be responsible
        for the payment of any such commissions and fees to Tenant's Broker.
        Options Personal.
        The Extension Option(s) are personal to the original Tenant named in the
        Basic Lease Information and may not be assigned, voluntarily or
        involuntarily, separate from or as part of the Lease; provided, however,
        the original Tenant and any Affiliate (as defined in Section 16.7) or
        Transferee resulting from a Transfer that has been consented to by
        Landlord pursuant to Section 16, shall have the right to transfer any
        unexercised Extension Option to an Affiliate (as defined in Section
        16.7) or to a Transferee resulting from a Transfer that has been
        consented to by Landlord pursuant to Section 16. At Landlord's option,
        all rights of Tenant under the Extension Option(s) shall terminate and
        be of no force or effect if any of the following individual events occur
        or any combination thereof occur: (i) Tenant is in default of any
        provision of the Lease at the time of an attempted option exercise;
        and/or (ii) Tenant has assigned its rights and obligations under all or
        part of the Lease or Tenant has subleased all or part of the Premises in
        violation of the provisions of this Lease; and/or (iii) Tenant has
        failed to properly exercise this Extension Option in a timely manner in
        strict accordance with the provisions of this Lease Agreement; and/or
        (iv) the Lease has been earlier terminated.
        Time Of Essence.
        TIME IS OF THE ESSENCE WITH RESPECT TO EACH AND EVERY PROVISION OF THIS
        SECTION 3.

    Occupancy; ACKNOWLEDGEMENT of Commencement Date
 4. No Early Occupancy. Tenant shall have no right to occupy the Premises prior
    to the actual Commencement Date in the absence of a written agreement of the
    Landlord and Tenant to the contrary.
    Lease Term Commencement Date.
    Landlord and Tenant shall execute a written acknowledgement to this Lease,
    substantially in the form of
    Schedule II to the Work Letter
    , wherein the parties shall specify the actual Commencement Date, Expiration
    Date and the date on which Tenant is to commence paying Rent. The word
    "Term" whenever used herein refers to the initial term of this Lease and any
    valid extension(s) thereof.

Rent
 1. Delivery of Lease; Advance Rent

. On the date that Tenant executes this Lease, Tenant shall deliver to Landlord
(i) the original executed Lease and (ii) the Advance Rent, which will be applied
to the Base Rent for the month following the Rent Commencement Date (as defined
in the Work Letter). Payment of Base Rent. The Advance Rent is the Base Rent for
the first full month following the Rent Commencement Date and is paid without
notice, demand, abatement, offset, deduction or claim. Tenant agrees to pay
Landlord the remaining Base Rent, without prior notice or demand, abatement,
offset, deduction or claim, commencing on the first day of the second calendar
month following the Rent Commencement Date and on or before the first day of
each calendar month thereafter, in advance, at Landlord's Address stated in the
Basic Lease Provisions. If the Rent Commencement Date is other than the first
day of a calendar month, then the amount of Base Rent due on the first day of
the second calendar month following the Rent Commencement Date shall be
prorated. Landlord shall apply the Advance Rent against the Base Rent due for
the first (1st) full calendar month following the Rent Commencement Date (as
defined in the Work Letter Agreement attached hereto as Exhibit B). In the event
Tenant disputes when the Substantial Completion Date or the Rent Commencement
Date occurs, until and subject to the resolution of such dispute, Tenant shall
pay the Rent to Landlord as provided herein, but Tenant may do so under protest,
reserving all rights with respect to such dispute, pending resolution thereof.
If, when, and to the extent it is subsequently determined that the Rent
Commencement Date actually occurred on a date later that that determined by
Landlord, Landlord shall reimburse Tenant for any Rent paid for any period prior
to the actual Rent Commencement Date as so determined. If Landlord fails to
reimburse Tenant such amounts within ten (10) days of Tenant's written demand
therefor, Tenant shall have the right to offset the amount owing against the
Rent next payable by Tenant hereunder. Payment of Additional Rent. In addition
to the Base Rent, commencing on the Rent Commencement Date, Tenant shall pay
Landlord in advance on the first (1st) day of each month thereafter during the
Term of this Lease, as Additional Rent (hereafter defined in Section 8),
Operating Expenses and Tax Expenses. The term "Rent" or "rent" whenever used
herein refers to the aggregate of Base Rent and Additional Rent. The Rent for
any fractional part of a calendar month shall be a prorated amount of the Rent
for a full calendar month based upon a thirty (30) day month. To the extent not
already paid as part of the Advance Rent (i) any prorated Rent shall be paid on
the first day of the third calendar month after the Commencement Date, (ii) any
prorated Additional Rent shall be paid on the first day of the first calendar
month of the Lease Term, and any prorated Rent for the final calendar month
hereof shall be paid on the first day of the calendar month in which the date of
expiration or termination occurs. Adjustment of Base Rent. Base Rent shall be
adjusted annually on each anniversary of the Commencement Date ("Adjustment
Date") by multiplying the Base Rent in effect on the day prior to the Adjustment
Date by one hundred four percent (104%). COLLATERAL SECURING LEASE OBLIGATIONS.
 1. Delivery Letter of Credit. Simultaneously with Tenant's execution and
    delivery of this Lease, Tenant shall deliver to Landlord an irrevocable and
    negotiable stand-by letter of credit in the Security Amount that conforms to
    the criteria set forth below (the "Letter of Credit") As used herein the
    term "Security Amount" shall mean Nine Hundred Ninety Thousand Dollars
    ($990,000). Tenant shall cause the Letter of Credit in the Security Amount
    to be in effect through a date which is sixty (60) days following the end of
    the Term of this Lease as the same may be extended from time to time.
    Letter of Credit Criteria
    . The Letter of Credit:
     1. shall provide for sight payment upon presentation of any of the
        certifications described in Section 6.2.4.1 through Section 6.2.4.5.
     2. shall be issued by a nationally recognized commercial bank acceptable to
        Landlord as security for Tenant's full and faithful performance of every
        term and condition of this Lease (which bank shall maintain an office in
        the San Francisco Bay Area to which the Letter of Credit may be
        presented for purposes of immediately drawing therefrom) naming Landlord
        as the beneficiary thereof.
     3. shall provide that partial drawings are permitted,
     4. may be drawn upon, in the amount Landlord reasonably believes to be the
        amount of unpaid Rent and/or other damages due to Landlord, in the event
        Landlord certifies to the issuer any one of the following:
         1. Tenant is in default under the terms of the Lease beyond the period
            of time, if any, provided for the cure of such default, and such
            default has not been cured by Tenant; or
         2. Tenant has failed to pay Rent when due; or
         3. Tenant is in default under the terms of the Lease and such default
            is expressly stated in the Lease to be incurable; or
         4. Tenant is in default under the terms of Section 20.6 of the Lease.
         5. The letter of credit has not been renewed or replaced on or before
            the thirtieth (30th) day prior to the date the letter of credit
            would otherwise expire.
    
     5. Payment by the issuing bank under the Letter of Credit shall not be
        deemed to be a cure of any default under the Lease unless and until
        Tenant causes the Letter of Credit to be replenished or deposits with
        Landlord Cash Collateral (as defined in Section 6.3).
     6. The Letter of Credit shall have an initial term of not less than one (1)
        year and shall provide that the Letter of Credit shall be renewed
        automatically unless the issuing bank delivers written notice to
        Landlord at least thirty (30) days prior to the expiry date of the
        Letter of Credit advising Landlord that the issuing bank has elected not
        to renew or extend the term of the Letter of Credit ("Bank's Written
        Notice").
     7. The issuer, form and content of the Letter of Credit are subject to
        Landlord's prior approval exercised in its sole reasonable discretion.
     8. Lessee shall use all reasonable efforts to obtain the issuing bank's
        agreement that the Letter of Credit shall provide that it is
        transferable an unlimited number of times upon Landlord's fulfillment of
        the issuing bank's customary conditions thereto and paying the issuing
        bank's customary fees therefor.

 2. Substitution of Cash Collateral for Letter of Credit. If despite all
    reasonable efforts, Tenant is unable to provide a replacement Letter of
    Credit within thirty (30) days prior to the expiry date of any Letter of
    Credit delivered to the Landlord pursuant to this Section, then Tenant may
    deliver to Landlord cash ("Cash Collateral") to secure its obligations to
    the Landlord hereunder in the Security Amount specified above for any
    portion of the Security Amount that Tenant is unable to provide by Letter of
    Credit. In addition, if Landlord draws on a Letter of Credit and, despite
    all reasonable efforts, Tenant is not reasonably able to replenish the
    Letter of Credit to the full Security Amount required by Section 6.7, then,
    in lieu of replenishing the Letter of Credit, Tenant may deliver to Landlord
    Cash Collateral in an amount which, when added to the then-unused amount of
    any Letter of Credit, equals the Security Amount. In either case, Cash
    Collateral shall secure the performance of each and every one of Tenant's
    obligations hereunder. Such Cash Collateral shall be held or applied by the
    Landlord to any default by Tenant, in the same manner as described in this
    Section 6 for amounts drawn under a Letter of Credit. If the aggregate of
    (a) the amount of any unused portion of any Letter of Credit and (b) any
    Cash Collateral held by Landlord, exceeds the Security Amount, then on
    demand from Tenant, Landlord shall return to Tenant Cash Collateral in an
    amount equal to such excess (less any amounts owing to the Landlord
    hereunder as a consequence of any uncured default by the Tenant) within ten
    (10) days following Tenant's written demand therefor. As used herein the
    term "Lease Collateral" shall mean any and all Letters of Credit and/or Cash
    Collateral delivered to the Landlord by Tenant pursuant to this Section 6.
    Commingling of Cash Collateral.
    Landlord shall not be required to keep any Cash Collateral separate from
    other funds, and may commingle the Cash Collateral with other funds of
    Landlord. Unless otherwise required by law, Tenant shall not be entitled to
    any interest on any Cash Collateral.
    No Tenant Right of Offset; Pledge to Landlord's Lender.
    In no event or circumstance shall Tenant have the right to any use of the
    Lease Collateral and, specifically, Tenant may not use the Lease Collateral
    as a credit or to otherwise offset any payments required hereunder. If
    Landlord's lender so requires, the Lease Collateral may be transferred to or
    pledged by Landlord to such lender, subject to all of the terms and
    provisions of this Lease and the Letter of Credit (as to Letter of Credit
    portion of the Lease Collateral).
 3. Renewal/Non-Renewal of Letter of Credit; Draws on Letter of Credit.
     1. At any time the Lease Collateral includes a Letter of Credit, (i) if the
        issuing bank shall give the Bank's Written Notice to Landlord that it
        will not renew or extend the Letter of Credit for an additional twelve
        (12) months beyond the then-current expiry date (or such earlier date as
        the Letter of Credit is required to be maintained pursuant to Section
        6.1), and (ii) if, by and including the thirtieth (30th) day prior to
        the then-current expiry date of the Letter of Credit, Tenant fails to
        cause the Letter of Credit to be renewed or extended or fails to deposit
        with Landlord a replacement Letter of Credit or Cash Collateral as
        described above, then upon such occurrence, in the sole discretion of
        Landlord, Landlord may draw on the Letter of Credit in its entirety or
        in part, and the proceeds of the Letter of Credit shall be held as Cash
        Collateral hereunder; provided, however, that after such drawing, the
        total of all Lease Collateral then held by Landlord shall not exceed the
        Security Amount. If Tenant subsequently provides a replacement Letter of
        Credit that complies with the requirements of Section 6.1, then Landlord
        shall return any unused portion of funds drawn on the Letter of Credit.
        The failure of Tenant to cause such renewal or extension of the Letter
        of Credit or to provide a replacement Letter of Credit or Cash
        Collateral in lieu thereof shall be a default by Tenant hereunder with
        no right of Tenant to cure said default.
     2. Upon a draw on the Letter of Credit due to Tenant's failure to cause the
        renewal or replacement of the Letter of Credit, Landlord may deposit
        such funds, which shall be Cash Collateral, in one or more accounts, and
        use such Cash Collateral to compensate Landlord for any damages to which
        Landlord is or may become entitled if Tenant defaults in the performance
        of its obligations under the Lease. To the extent of Tenant's right, if
        any, to have all or any portion of the Lease Collateral that is then
        unapplied returned to Tenant at the time and in the amounts required by
        this Lease, Tenant hereby grants to Landlord a security interest in
        Tenant's reversionary interest in the portion of the Lease Collateral
        that Landlord has not applied toward the remedy of a Tenant Default, and
        Landlord shall be entitled to perfect such security interest in
        accordance with the California Commercial Code or other applicable law.

 4. Replenishment of Lease Collateral. If Landlord uses, applies or retains all
    or any portion of the Lease Collateral, then within ten (10) days after
    delivery of written demand, (i) if Landlord has drawn on the Letter of
    Credit or used Cash Collateral, Tenant shall cause the Letter of Credit to
    be increased or, subject to the terms of this Section 6, Tenant shall
    deliver to Landlord Cash Collateral so that the aggregate amount of the
    Lease Collateral then held by Landlord is equal to the Security Amount.
    Transfer of Landlord's Interest in Lease.
    Landlord shall have the right, if Landlord so elects, to transfer its
    interest in this Lease, either as security for an indebtedness or any other
    transfer, and if Landlord elects to make such a transfer, Tenant shall use
    all reasonable efforts to cause the issuing bank to issue a new Letter of
    Credit payable to the benefit of the transferee in lieu of the original
    Letter of Credit which shall thereupon be cancelled or returned to Tenant;
    provided, however, Landlord or its transferee shall pay all costs and
    charges imposed by the issuing bank in connection with the transfer and
    shall comply with the issuing bank's other conditions to the transfer.
    Tenant agrees that, provided the Lease Collateral is transferred to a
    purchaser of the Landlord's interest in this Lease ("Purchaser") and
    provided such Purchaser assumes Landlord's obligations hereunder with
    respect to the Lease Collateral, Landlord shall thereupon be released from
    all liability for the return of the Letter of Credit or any other Lease
    Collateral and any accounting in connection therewith, and in such event
    Tenant agrees to look solely to the Purchaser for the return of the Letter
    of Credit and any other Lease Collateral.
    Use of Lease Collateral by Landlord.
    If Tenant is in default under this Lease beyond the period provided herein
    for the cure of such default, if any, Landlord may, but without obligation
    to do so, draw on the Letter of Credit or utilize any other Lease Collateral
    held by the Landlord in such order as the Landlord may elect in Landlord's
    sole discretion and in such amount as is sufficient, in Landlord's
    reasonable belief, to remedy any default of Tenant hereunder.
    Return of Lease Collateral.
    Subject to Landlord's rights as the holder of a security interest as
    provided in Section 6.6.2 above, at the expiration or earlier termination of
    the Lease, then Landlord shall return the Lease Collateral (or so much
    thereof as remains unapplied by Landlord) to Tenant within three weeks
    following the expiration or earlier termination of the Lease; provided,
    however, if, at the expiration or earlier termination of the Lease, (i)
    there remains any obligation of Tenant that has not been fulfilled and (ii)
    the amount of funds necessary for Landlord to fulfill such obligation on
    Tenant's behalf is uncertain, then that portion of the Lease Collateral as
    Landlord shall reasonably determines is necessary to protect Landlord shall
    be held by Landlord as security for past, present or future damages that
    Landlord may suffer by virtue of Tenant's default under the Lease, and
    Landlord shall have the right to use all or any portion of the proceeds
    thereof to cure any and all defaults or to compensate Landlord for all
    damages sustained by Landlord in connection therewith. Subject to the other
    provisions of this Section 6, Tenant waives all rights under California
    Civil Code Section 1950.7, or any successor statute, to require the return
    of any of the Lease Collateral.
    No Trust Relationship Created.
    No trust relationship is created herein between Landlord and Tenant with
    respect to the Lease Collateral or its proceeds. In no event or circumstance
    shall Tenant have the right to any use the Lease Collateral or its proceeds
    as a credit or to otherwise offset any payments required hereunder. If
    Landlord's lender so requires, the Lease Collateral and/or the proceeds
    thereof may be transferred to or pledged by Landlord to such Lender, subject
    to all of the terms and provisions of this Lease.
    Survival
    . The rights and obligations of Landlord and Tenant concerning the Lease
    Collateral and Landlord's security interest therein shall survive the
    expiration or earlier termination of this Lease.

CONDITION OF PREMISES; TENANT IMPROVEMENTS

Landlord, at its expense, shall construct Landlord's Work in accordance with the
provisions of Exhibit B hereto. The Tenant, at its expense, may, but shall not
be obligated to, construct the Tenant Improvements (defined in Exhibit B);
provided, however, in the event Tenant does not commence and complete the
construction of the Required Surrender Improvements, which shall be of a size
and quality commensurate with the size and Tenant's intended use of the
Premises, Landlord shall have the right to draw on the TI Letter of Credit (as
defined in Exhibit B) in accordance with the applicable provisions of Exhibit B.
Tenant expressly acknowledges and agrees that neither Landlord nor any of the
Landlord Parties has made any representations as to the suitability, fitness or
condition of the Building for the conduct of Tenant's business or for any other
purpose, including without limitation, any storage incidental thereto. Any
Tenant Improvements to be constructed by Tenant hereunder shall be in compliance
with the requirements of the ADA (defined below), and all costs incurred for
purposes of compliance therewith shall be a part of and included in the costs of
the Tenant Improvements.

Additional Rent
 1. Triple Net Rent. It is intended by Landlord and Tenant that this Lease be a
    "triple net lease." Tenant's Pro Rata Share of the costs and expenses
    described in this Section 8 and all other sums, charges, costs and expenses
    specified in this Lease (other than Base Rent) are to be paid by Tenant to
    Landlord as additional rent (collectively, "Additional Rent"). As used
    herein "Tenant's Pro Rata Share" shall mean (i) 100% of all Operating
    Expenses attributable only to the Building or any of Tenant's Property
    therein, (ii) 19% of that portion of the Operating Expenses attributable to
    the Common Areas and (iii) 100% of Tax Expenses attributable to the Building
    and the Lot. Notwithstanding the other provisions of this Section 8, at any
    time prior to the time the Lot is created as a separate legal tax parcel,
    Tenant's Pro Rata Share of Tax Expenses shall be 100% of the Tax Expenses
    attributable to the Building and 32% of the taxes imposed on the land
    comprising Assessor's Parcel No. 441- 0065-005-01.
    Operating Expenses
    :
     1. Definition of Operating Expenses: Tenant shall pay to Landlord its Pro
        Rata Share of all Operating Expenses as Additional Rent. The term
        "Operating Expenses" as used herein shall mean the total amounts
        incurred by Landlord in connection with the ownership, management,
        maintenance, repair and operation of the Premises and the Common Areas
        except for the exclusions set forth in Section 8.2.3 below. Operating
        Expenses may include, but are not limited to, costs incurred by Landlord
        with respect to the following:
         1. Landlord's costs of operating, maintaining, repairing or replacing
            the Facilities and the Common Areas, including, without limitation
            (a) annual insurance premium(s) for liability insurance with respect
            to the Common Areas and (b) supplies, materials, equipment, rental
            equipment and other similar items; and
         2. Landlord's premiums for (i) pollution coverage insurance; (ii)
            rental value insurance against loss of Rent for a period of not less
            than twelve (12) months commencing on the date of loss; (iii) all
            other insurance obtained by Landlord that is not duplicative of
            insurance that Tenant is required to carry pursuant to Section
            14.1.2;
         3. Insurance deductible amounts under any policy of insurance to the
            extent relating to the Common Areas and/or Facilities located
            thereon;
         4. Landlord's costs of (a) modifications and/or new improvements to any
            portion of the Project occasioned by any Laws effective subsequent
            to the Lease Date; (b) reasonably necessary replacement improvements
            to any portion of the Project after the Commencement Date; and (c)
            new improvements to the Project that reduce operating costs or
            improve life/safety conditions, all of the foregoing as reasonably
            determined by Landlord, in its sole but reasonable discretion;
         5. Fees for business licenses required in connection with the ownership
            and operation of the Project by Landlord and/or Landlord's property
            manager;
         6. a property management fee, in lieu of all other costs of accounting,
            auditing, billing, postage, salaries and benefits for clerical and
            supervisory employees, whether located on the Project or off-site,
            payroll taxes and legal and accounting costs and all fees, incurred
            in connection with the operation and management of the Project in
            the amount of three percent (3%) of the Base Rent;
         7. security services for any portion of the Project, if and to the
            extent, in Landlord's sole discretion, such services are provided by
            Landlord and are not duplicative of those provided by Tenant;
         8. any and all levies, charges, fees and/or assessments payable to any
            applicable owner's association or similar body or in connection with
            the utilization of parking and/or driveways through the Adjacent
            Park; and
         9. the costs of removing or otherwise remediating Hazardous Materials
            brought on or about the Common Areas by a Midnight Dumper (as
            defined in Section 29.2.4), which are not covered by pollution
            insurance carried by the Landlord.
    
     2. Capital Expenditures. If any of the expenses described in Section 8.2.1
        are required to be capitalized under generally accepted accounting
        principles, then the maximum amount of such expenses included in
        Operating Expenses for any period shall be limited to an allocable
        portion of such capital expenditure, together with reasonable interest
        thereon, amortized over the estimated useful life of the capital item or
        fifteen (15) years, whichever is shorter, determined in accordance with
        the method described in Section 13.2.3.
     3. Operating Expense Exclusions: Notwithstanding anything to the contrary
        contained herein, for purposes of this Lease, the term "Operating
        Expenses" shall not include any of the following: (i) depreciation or
        financing of the Building or any other improvements situated within the
        Project and any other expense reserves; (ii) any expense that is an
        Operating Expense for which Landlord is actually reimbursed by insurance
        or for which Landlord is reimbursed directly by a tenant of the Adjacent
        Park (other than a reimbursement by such tenant of only such tenant's
        pro-rata share of such Operating Expense); (iii) the costs of repair or
        other work necessitated by the exercise of the power of eminent domain
        or by virtue of any Tenant Insured, Landlord Insured or Uninsured
        Casualty, other than the deductible amounts under any policy of
        insurance to the extent relating to the Common Areas and/or Facilities
        located thereon, (which shall be governed by Sections 27 and 28); (iv)
        costs associated with the investigation and/or remediation of Hazardous
        Materials (hereafter defined) present in, on or about any portion of the
        Project, unless such costs and expenses are the responsibility of Tenant
        as provided in Section 29 hereof, in which event such costs and expenses
        shall be paid solely by Tenant in accordance with the provisions of
        Section 29 hereof; (v) overhead and profit increment paid to Landlord or
        to subsidiaries or affiliates of Landlord for goods and/or services in
        the Project to the extent the same exceeds the costs of such by
        unaffiliated third parties on a competitive basis; (vi) any costs for
        Landlord's general administrative expenses, management of the Project or
        the Adjacent Park, time spent by Landlord or any of Landlord Parties,
        other than the property management fee specified in Section 8.2.1.6,
        (vii) any payments under a ground lease or master lease; (viii) costs
        incurred by Landlord in repairing structural portions of the roof and/or
        structural portions of the perimeter walls of the Building; (ix) costs
        incurred by Landlord in connection with the negotiation, performance or
        non-performance of any lease of the Adjacent Park, (x) any costs arising
        from Landlord's default under this Lease or Landlord's violation of Law
        or any Recorded Matter or the gross negligence or willful misconduct of
        Landlord or any Landlord Parties (as defined in Section 31.4; (xi) any
        capital improvement or repair cost incurred to reduce Operating Expenses
        to the extent such cost exceeds the Operating Expense reduction
        attributable thereto or to the extent such improvement or repair cost
        exceeds the amortized portion thereof permitted to be included in
        Operating Expenses pursuant to Section 8.2.2 above; (xii) costs
        occasioned by the breach of lease or violation of Law by any occupant of
        the Adjacent Park or their respective agents, employees, members,
        officers, directors, invitees or contractors; (xiii) costs arising as a
        consequence of Landlord's gross negligence, willful misconduct,
        violation of Law not attributable to Tenant or any other tenant of the
        Project or Adjacent Park, or breach of this Lease; (xiv) any Tax
        Expense, which shall be governed by Section 8.3 below; and (xv) that
        portion of Landlord's premiums for earthquake (DIC) insurance that
        exceeds the product of (a) 3 and (b) an amount equal to the first year's
        earthquake (DIC) insurance premium (adjusted annually on the policy
        anniversary date by the increase, if any, in the Bureau of Labor
        Statistics Consumer Price Index, All Urban Consumers, San
        Francisco-Oakland-San Jose (1982-84=100); (xvi) an amount paid to a
        person, firm, corporation or other entity related to or affiliated with
        Landlord that is in excess of the amount which would have been paid in
        an arm's length transaction; and (xvii) subject to the provisions of
        Section 29, and except as provided in Section 8.2.1.9, any costs or
        liabilities arising in connection with the remediation, removal,
        investigation, mitigation, or clean up of any Hazardous Materials
        located on the Lot or the Adjacent Park; (xviii) the premium cost of
        pollution insurance described in Section 8.2.1.2 to the extent such
        premium exceeds the product of (a) 3 and (b) an amount equal to the
        first year's pollution insurance premium [adjusted annually on the
        policy anniversary date by the increase, if any, in the Bureau of Labor
        Statistics Consumer Price Index, All Urban Consumers, San
        Francisco-Oakland-San Jose (1982- 84=100)].

 2. Tax Expenses:
     1. The term "Tax Expenses" shall mean and include, without limitation, any
        form of tax, assessment (general, special, supplemental, ordinary or
        extraordinary), commercial rental tax, payments under any improvement
        bond or bonds, license fees, license tax, business license fee, rental
        tax, transaction tax or levy imposed by any authority having the direct
        or indirect power of tax (including any city, county, state or federal
        government, or any school, agricultural, lighting, drainage or other
        improvement district thereof) as against any legal or equitable interest
        of Landlord in the Building, the Lot and the Common Areas of the
        Adjacent Park (as provided in Section 8.1 and Section 8.3.2), or any
        other tax, fee, or excise, however described, including, but not limited
        to, any value added tax, or any tax imposed in substitution (partially
        or totally) of any tax previously included within the definition of real
        property taxes, or any additional tax the nature of which was previously
        included within the definition of real property taxes. The term "Tax
        Expenses" shall not include any franchise, estate, inheritance, net
        income, or excess profits tax imposed upon Landlord, or a penalty fee
        imposed as a result of Landlord's failure to pay Tax Expenses when due.
     2. Prior to the Lot and Building being separately assessed for Tax
        Expenses, Tenant shall pay to Landlord (i) 100% of Tax Expenses
        attributable to the Building and (ii) 32% of the Tax Expenses
        attributable to APN 441-0065-05-01. Upon the Lot and Building being
        separately assessed for Tax Expenses, Tenant shall pay 100% of the Tax
        Expenses applicable to the Project. Prior to delinquency, Tenant shall
        pay any and all taxes and assessments levied upon Tenant's Property
        (defined below in Section 12.2) located or installed in or about the
        Premises by, or on behalf of Tenant. To the extent any such taxes or
        assessments are not separately assessed or billed to Tenant, then Tenant
        shall pay the amount thereof as invoiced by Landlord. Tenant shall also
        reimburse and pay Landlord, as Additional Rent, within ten (10) days
        after demand therefor, one hundred percent (100%) of (i) any increase in
        real property taxes attributable to any and all Alterations (defined
        below in Section 12.2.1.1), Tenant Improvements, fixtures, equipment or
        other improvements of any kind whatsoever placed in, on or about the
        Premises for the benefit of, at the request of, or by Tenant, and (ii)
        taxes and assessments levied or assessed upon or with respect to the
        possession, operation, use or occupancy by Tenant of the Premises or any
        other portion of the Project or the Adjacent Park.

    Payment of Expenses
    : Landlord shall estimate the Operating Expenses and Tax Expenses for the
    calendar year in which the Lease commences. Commencing on the Commencement
    Date, one-twelfth (1/12th) of this estimated amount shall be paid by Tenant
    to Landlord, as Additional Rent, and thereafter on the first (1st) day of
    each month throughout the remaining months of such calendar year.
    Thereafter, Landlord may estimate such expenses for each calendar year
    during the Term of this Lease and Tenant shall pay one-twelfth (1/12th) of
    such estimated amount as Additional Rent hereunder on the first (1st) day of
    each month during such calendar year and for each ensuing calendar year
    throughout the Term of this Lease. Tenant's obligation to pay Operating
    Expenses and Tax Expenses shall survive the expiration or earlier
    termination of this Lease.
 3. Annual Reconciliation: By June 30th of each calendar year, or as soon
    thereafter as reasonably possible, Landlord shall furnish Tenant with an
    accounting of actual and accrued Operating Expenses and Tax Expenses for the
    prior calendar year. Within thirty (30) days of Landlord's delivery of such
    accounting, Tenant shall pay to Landlord the amount of any underpayment.
    Notwithstanding the foregoing, failure by Landlord to give such accounting
    by such date shall not constitute a waiver by Landlord of its right to
    collect any underpayment by Tenant at any time. Landlord shall credit the
    amount of any overpayment by Tenant toward the next estimated monthly
    installment(s) falling due, or where the Term of the Lease has expired,
    refund the amount of overpayment to Tenant as soon as possible thereafter.
    If the Term of the Lease expires prior to the annual reconciliation of
    expenses Landlord shall have the right to reasonably estimate such expenses,
    and if Landlord determines that there has been an underpayment, Landlord may
    draw on the Lease Collateral to recover such underpayment. Failure by
    Landlord to accurately estimate such expenses or to otherwise perform such
    reconciliation of expenses shall not constitute a waiver of Landlord's right
    to collect any of Tenant's underpayment at any time during the Term of the
    Lease or at any time after the expiration or earlier termination of this
    Lease.
    Audit
    : After delivery to Landlord of at least thirty (30) days prior written
    notice, Tenant, at its sole cost and expense through any accountant
    designated by it, shall have the right to examine and/or audit the books and
    records of Landlord evidencing costs and expenses for which Tenant was
    billed for the previous calendar year, during Landlord's reasonable business
    hours but not more frequently than once during any calendar year. Any such
    accounting firm designated by Tenant may not be compensated on a contingency
    fee basis. The results of any such audit (and any negotiations between the
    parties related thereto) shall be maintained strictly confidential by Tenant
    and its accounting firm and shall not be disclosed, published or otherwise
    disseminated to any other party other than to Landlord and its authorized
    agents except as required by Law or to permit Tenant to enforce its rights
    hereunder in any legal or other proceeding. Landlord and Tenant each shall
    use its best efforts to cooperate in such negotiations and to promptly
    resolve any discrepancies between Landlord and Tenant in the accounting of
    such costs and expenses. If Tenant gives no written request to Landlord to
    conduct such an audit by December 31 immediately following the calendar year
    for which the audit is sought, Tenant's right to audit shall cease, and the
    Landlord's statement of costs and expenses shall be deemed accurate.

Utilities and Services
 1. Utilities. Tenant shall pay directly to the provider of such utility or
    service the cost of all (i) water, sewer use, sewer discharge fees and sewer
    connection fees, gas, electricity, telephone, telecommunications, cabling
    and other utilities consumed in and metered separately to the Premises and
    (ii) refuse pickup and janitorial service to the Premises. Utility expenses
    incurred by Landlord (a) for operation and maintenance of the Common Areas
    (other than those described in subsections (i) and (ii) above) and (b) for
    the operation and maintenance of the Common Areas, shall be considered
    Operating Expenses.
    Miscellaneous
    : Tenant acknowledges that the Premises may become subject to the rationing
    of utility services or restrictions on utility use as required by a public
    utility company, governmental agency or other similar entity having
    jurisdiction thereof. Tenant agrees that its tenancy and occupancy hereunder
    shall be subject to such rationing restrictions as may be imposed upon
    Landlord, Tenant, the Premises, the Adjacent Park and/or the Project, and
    Tenant shall in no event be excused or relieved from any covenant or
    obligation to be kept or performed by Tenant by reason of any such rationing
    or restrictions. If permitted by applicable Laws, Landlord shall have the
    right at any time and from time to time during the Term of this Lease to
    either contract for service from a different company or companies (each such
    company is referred to as an "Alternate Service Provider") other than the
    company or companies presently providing electricity service for the
    Adjacent Park or the Project (the "Electric Service Provider") or continue
    to contract for service from the Electric Service Provider, at Landlord's
    sole discretion. Tenant agrees to cooperate with Landlord, the Electric
    Service Provider, and any Alternate Service Provider at all times and, as
    reasonably necessary, shall allow Landlord, the Electric Service Provider,
    and any Alternate Service Provider reasonable access to the Building's
    electric lines, feeders, risers, wiring, and any other machinery within the
    Premises.

Late Charges

Any and all sums or charges set forth in this Section 10 are considered part of
Additional Rent. Tenant acknowledges that late payment by Tenant to Landlord of
Rent and all other sums due hereunder, will cause Landlord to incur costs not
contemplated by this Lease. Such costs may include, without limitation,
processing and accounting charges, and late charges that may be imposed on
Landlord by the terms of any note secured by any encumbrance against the
Premises, and late charges and penalties due to the late payment of real
property taxes on the Premises. Therefore, if any installment of Base Rent or
estimated monthly charges for Operating Expenses is not paid when due or if any
other sum payable by Tenant is not received by Landlord on or before 5:00 p.m.
Pacific Time on the date when due, Tenant shall promptly pay to Landlord a late
charge, as liquidated damages, in an, amount equal to ten percent (10%) of such
delinquent amount plus interest on such delinquent amount at a rate equal to the
prime rate (as published in the Wall Street Journal money rates section ) plus
three percent (3%) per annum ("Default Interest Rate") for every month or
portion thereof that such sums remain unpaid (excluding the first event of
Tenant's late payment of Rent, in which case no late charges shall be incurred).
Notwithstanding the foregoing, Landlord waives the late charge for the first
(1st) instance during the Term of this Lease in which Tenant fails to timely pay
Rent. If Tenant delivers to Landlord a check for which there are not sufficient
funds, Landlord may require Tenant to replace such check with a cashier's check
for the amount of such check and all other charges payable hereunder. The
parties agree that this late charge and the other charges referenced above
represent a fair and reasonable estimate of the costs that Landlord will incur
by reason of such late payment by Tenant, excluding attorneys' fees and costs.
Acceptance of any late charge or other charges shall not constitute a waiver by
Landlord of Tenant's default with respect to the delinquent amount, nor prevent
Landlord from exercising any of the other rights and remedies available to
Landlord for any other breach of Tenant under this Lease. If a late charge
becomes payable for three (3) installments of Rent, then Landlord, at Landlord's
sole option, can either require the Rent be paid quarterly in advance or be paid
monthly in advance by cashier's check or by electronic funds transfer.

Use of Premises
 1. Permitted Use

: The Premises are to be used solely for the purposes and uses specified in the
Basic Lease Information and for no other uses or purposes without Landlord's
prior written consent. Landlord's consent thereto shall not be unreasonably
withheld or delayed so long as the proposed use (i) does not involve the use of
Hazardous Materials other than as expressly permitted under the provisions of
Section 29 below, (ii) does not require any additional parking spaces beyond
those allocated to the Tenant pursuant to this Lease, (iii) is compatible with
the other uses then being made in the Project or Adjacent Park and (iv)
otherwise would comply with all the provisions of this Lease.
Compliance with Laws, Recorded Matters and Rules and Regulations
. The use of the Premises by Tenant, its employees, representatives, agents,
invitees, licensees, subtenants, or contractors (collectively, "Tenant's
Representatives") shall be subject and subordinate to, and at all times in
compliance with:
 1. any and all applicable laws, rules, codes, ordinances, statutes, orders,
    regulations, use permits and/or conditions of approval of the Project
    imposed by the City of Hayward, as same exist from time to time throughout
    the Term of this Lease (collectively, the "Laws"), including without
    limitation, the requirements of the Americans with Disabilities Act, a
    federal law codified at 42 U.S.C. 12101 et seq., including, but not limited
    to Title III thereof, all regulations and guidelines related thereto and all
    requirements of Title 24 of the California Code of Regulations
    (collectively, the "ADA"),
 2. any and all documents, easements, covenants, conditions, restrictions,
    instruments, licenses, or similar instruments, conveyances or encumbrances
    which are at any time, and from time to time, required to be made by or
    given by Landlord in any manner relating to the initial development of the
    Project and/or the construction of the Building and other improvements on
    the Lot, including without limitation any Tenant Improvements (collectively,
    the "Development Documents") together with any and all amendments and
    supplements thereto made from time to time, each of which (i) has been
    recorded on or before the date this Lease becomes effective or (ii) is
    thereafter recorded by Landlord; provided, however, Landlord shall obtain
    the consent of the Tenant (which consent shall not be unreasonably withheld
    or delayed) prior to recording in any official or public records any such
    item if such item materially and adversely affects (A) Tenant's use of the
    Premises for the use specified in the Basic Lease Provisions, (B) the cost
    to Tenant of (x) constructing the initial Tenant Improvements, (y) Tenant's
    operations on the Premises or (z) Tenant's performance of its obligations
    under this Lease; or (C) Tenant's rights in any Tenant's Property
    (collectively, the "Recorded Matters"), and
 3. any and all rules and regulations set forth in Exhibit C hereto, any other
    reasonable rules and regulations promulgated by Landlord now or hereafter
    reasonably enacted relating to parking and the operation of the Common Areas
    and any and all rules, restrictions and/or regulations imposed by any
    applicable owners association or similar entity or body in accordance with a
    Recorded Matter (collectively, the "Rules and Regulations"). Notwithstanding
    the foregoing, Tenant shall not be bound by and Tenant shall have no
    obligation to abide by Recorded Matters that are first recorded after the
    date of this Lease unless Landlord obtains the consent of Tenant (which
    consent shall not be unreasonably withheld or delayed) to any Recorded
    Matter that materially and adversely affects (A) Tenant's use of the
    Premises for the use specified in the Basic Lease Provisions, (B) the cost
    to Tenant of (i) constructing the initial Tenant Improvements, (ii) Tenant's
    operations on the Premises or (iii) Tenant's performance of its obligations
    under this Lease, or (C) Tenant's rights in any Tenant's Property.
 4. Landlord reserves to itself the right, from time to time, to grant, without
    the consent of Tenant, such easements, rights and dedications that Landlord
    deems reasonably necessary, and to cause the recordation of parcel or
    subdivision maps and/or restrictions, so long as such easements, rights,
    dedications, maps and restrictions, as applicable, do not materially and
    adversely interfere with Tenant's operations in the Premises or materially
    and adversely affect the (A) Tenant's use of the Premises for the use
    specified in the Basic Lease Provisions, (B) the cost to Tenant of (i)
    constructing the initial Tenant Improvements, (ii) Tenant's operations on
    the Premises or (iii) Tenant's performance of its obligations under this
    Lease, or (C) Tenant's rights in any Tenant's Property.
 5. Subject to the obligations of Landlord under the Work Letter Agreement and
    under Sections 13.2 and 28 of this Lease and subject to Tenant's approval
    rights set forth above, Tenant agrees to sign any documents reasonably
    requested by Landlord to effectuate any such easements, rights, dedications,
    maps or restrictions, including subordination of the Lease to any such
    document. Tenant agrees to, and does hereby, assume full and complete
    responsibility to ensure that the use of the Premises by Tenant or Tenant's
    Representatives and the Tenant Improvements, are in compliance with all
    applicable Law throughout the Term of this Lease.
 6. Tenant shall be solely responsible for the payment of all costs, fees and
    expenses associated with any modifications, or other Alterations to the
    Premises and/or any other portion of the Project occasioned by the enactment
    of, or changes to, any Laws arising from Tenant's particular use of the
    Premises or Alterations to the Premises made by Tenant regardless of when
    such Laws became effective.
 7. Tenant shall not initiate, submit an application for, or otherwise request,
    any land use approvals or entitlements with respect to the Premises or any
    other portion of the Project without Landlord's prior written consent, which
    may be given or withheld in Landlord's sole discretion; provided, however,
    Tenant may, without first obtaining Landlord's prior written consent thereto
    but upon giving Landlord five (5) days advance written notice, apply for a
    conditional use permit and any governmental permits and approvals (other
    than a zoning change) which may from time to time be required for the
    conduct of Tenant's permitted use within the Premises. Tenant shall be
    solely responsible for (i) the payment of all costs and expenses of
    obtaining such permits and approvals and (ii) complying with any conditions
    applicable to such permits or approvals.

Prohibition on Use: Tenant shall not use the Premises or permit anything to be
done in or about the Premises, nor keep or bring anything therein which will in
any way increase the existing rate of or affect any policy of fire or other
insurance upon the Building or any of its contents, or cause a cancellation of
any insurance policy. No auctions may be held or otherwise conducted in, on or
about any portion of the Premises or the Project without Landlord's prior
written consent thereto. Tenant shall not do or permit anything to be done in or
about the Premises which will in any way obstruct or interfere with the rights
of Landlord or other tenants or occupants of any portion of the Project. The
Premises shall not be used for any unlawful purpose. Tenant shall not cause,
maintain or permit any private or public nuisance in, on or about any portion of
the Premises or the Project, including, but not limited to, any offensive odors,
noises, fumes or vibrations. Tenant shall not damage or deface or otherwise
commit or suffer to be committed any waste in, upon or about the Premises or any
other portion of the Adjacent Park or the Project. Tenant shall not place or
store, nor permit any other person or entity to place or store, any property,
equipment, materials, supplies, personal property or any other items or goods
outside of the Premises, except in the designated storage areas therefor that
are in compliance with all applicable Laws, for any period of time. Tenant shall
not permit any animals, including, but not limited to, any household pets, to be
brought or kept in or about the Premises. Tenant shall not install any radio or
television antenna, satellite dish, microwave, loudspeaker or other device on
the roof or exterior walls of the Building or any other portion of the Project
in such a manner as to overload the structural roof system or otherwise
permanently, materially and adversely affect the condition of the Premises.
Tenant shall place no loads upon the floors, walls, roof structure or ceilings
in excess of the maximum designed load permitted by the applicable Uniform
Building Code or which may damage the Building or outside areas within the
Project. Tenant shall not place any harmful liquids in the drainage systems or
dump or store waste materials, refuse or other such materials, or allow such
materials to remain outside the Building area, except for any materials which
may be stored in refuse dumpsters and other storage areas and containers that
are in full compliance with all applicable Laws. Alterations; and Surrender of
Premises
 1. Alterations: Tenant shall not install any signs, fixtures, improvements, nor
    make or permit any other alterations or additions (individually, an
    "Alteration", and collectively, the "Alterations") to the Premises without
    the prior written consent of Landlord, which consent shall not be
    unreasonably withheld or delayed. Notwithstanding the foregoing, Landlord's
    consent shall not be required for any of the following Alterations, but
    Landlord may require the removal thereof upon the expiration or earlier
    termination of this Lease: (i) Alterations that do not adversely affect the
    Building systems and that cost less than Fifty Thousand Dollars ($50,000)
    per Alteration or series of related Alterations and (ii) do not affect the
    structural integrity of the Premises or the Building. Not less than ten (10)
    days prior to commencing any Alteration, Tenant shall deliver to Landlord
    written notice of the date that Tenant intends to commence construction, so
    that Landlord may timely post a Notice of Non-Responsibility. Tenant shall
    also notify Landlord of the date it actually commences such Alteration. In
    all events, Tenant shall obtain all permits or other governmental approvals
    prior to commencing any of such work and deliver a copy of same and the
    plans therefor to Landlord. All Alterations shall be at Tenant's sole cost
    and expense, and shall be installed by a licensed contractor (reasonably
    approved by Landlord) in compliance with all applicable Laws (including, but
    not limited to, the ADA), Development Documents, Recorded Matters, and Rules
    and Regulations. Tenant shall keep the Premises and the property on which
    the Premises are situated free from any liens arising out of any work
    performed, materials furnished or obligations incurred by or on behalf of
    Tenant. Tenant shall, prior to construction of any and all Alterations,
    cause its contractor(s) and/or major subcontractors) to provide insurance as
    reasonably required by Landlord, and Tenant shall provide such assurances to
    Landlord, including without limitation, waivers of lien, surety company
    payment and performance bonds as Landlord may reasonably require to assure
    payment of the costs thereof to protect Landlord and the Project from and
    against any loss from any mechanic's, materialmen's or other liens.
    Notwithstanding any provisions of this Section 12.1 to the contrary, if
    Tenant delivers the TI Letter of Credit in accordance with the provisions of
    Section 8 of the Work Letter Agreement attached as Exhibit B, then no
    payment or performance bond shall be required with respect to the initial
    Tenant Improvements described in Exhibit B hereto.
 2. Surrender of Premises:
     1. As used in this Section 12.2, the following definitions shall apply:
         1. "Tenant's Property" shall mean and refer to the Tenant Improvements
            and any and all signs or signage, equipment, trade fixtures,
            computer wiring and cabling, furnishings, inventories, goods,
            furniture, fixtures, alterations, modifications and other items of
            construction and property installed in the Premises or on the Lot at
            the expense of Tenant.
         2. "Required Surrender Improvements" shall mean only those Tenant
            Improvements that Tenant elects to install in or about the Premises
            or the Lot at Tenant's expense that are described on Exhibit H
            hereto and such Alterations thereto of the type described in said
            Exhibit H as are permitted by this Lease.
         3. "Optional Surrender Improvements" shall mean all of the Tenant
            Improvements, or subsequent Alterations thereto, other than (i) the
            Required Surrender Improvements, (ii) the Required Removal
            Improvements and (iii) those improvements to the Premises made by
            Tenant following a written request to Landlord for consent thereto
            stating that Tenant requests Landlord's consent not to be obligated
            to remove such improvements at the expiration or earlier termination
            of the Lease and to which request Landlord did not state in writing
            that Tenant is obligated to remove at the expiration or the earlier
            termination of this Lease.
         4. "Required Removal Improvements" shall mean the aggregate of (i) any
            Tenant's Property that is or becomes contaminated with Tenant's
            Hazardous Material(s), (ii) any and all signs and signage, and (iii)
            those Alterations to the Premises made by Tenant following a written
            request to Landlord for consent thereto stating that Tenant requests
            Landlord's consent not to be obligated to remove such Alterations at
            the expiration or earlier termination of the Lease and to which
            request Landlord stated in writing that Tenant is obligated to
            remove the referenced Alterations at the expiration or the earlier
            termination of this Lease.
         5. "Tenant's Hazardous Materials" shall mean Hazardous Materials
            spilled or released by Tenant or Tenant's Representatives or whose
            presence on or about the Project or Adjacent Park is the result of
            acts of Tenant or Tenant's Representatives.
    
     2. At the expiration of the Term or earlier termination of this Lease,
        Tenant shall surrender to Landlord (i) the Building, (ii) those of the
        Optional Surrender Improvements that Tenant elects to surrender, and
        (iii) the Required Surrender Improvements, all of which shall be (a) in
        the same condition as when received (damage by acts of God, casualty,
        latent defects in Landlord's Work and normal wear and tear excepted),
        but with all interior walls cleaned, any carpets cleaned, all floors
        cleaned and waxed, all non-working light bulbs and ballasts replaced and
        all roll-up doors and plumbing fixtures in good condition and working
        order, and (b) in compliance with the surrender provisions of this
        Section 12.2 and Section 29. Normal wear and tear shall not include any
        damage or deterioration that would have been prevented by proper
        maintenance by Tenant, or Tenant otherwise performing all of its
        obligations under this Lease. The provisions of this Section 12.2.2
        shall survive the expiration or earlier termination of the Lease.
     3. On or before (i) the expiration of the Lease, (ii) the date of
        termination of the lease as a consequence of a Tenant default, or (iii)
        the 90th day following a termination of this Lease prior to its
        expiration for a reason other than as a consequence of Tenant's default
        but subject to Tenant's obligation to pay Rent with respect to the
        Premises during such 90 day period, Tenant shall remove from the
        Premises and the other portions of the Project the Required Removal
        Property, all of Tenant's Property other than the Required Surrender
        Improvements and those of the Optional Surrender Improvements that
        Tenant elects to surrender. Tenant shall repair any damage caused by
        such removal of Tenant's Property.
     4. Any of Tenant's Property not so removed by Tenant as required herein
        may, at Landlord's election, be deemed abandoned and may be stored,
        removed, transported (under manifest using Tenant's name and hazardous
        materials generator number) and disposed of by Landlord at Tenant's
        expense, and Tenant waives all claims against Landlord for any damages
        resulting from Landlord's retention and disposition of such property;
        provided, however, Tenant shall remain liable to Landlord for all costs
        incurred in storing, transporting and disposing of such abandoned
        property of Tenant. All Required Surrender Improvements and all Optional
        Surrender Improvements that Tenant elects to surrender (other than the
        Required Removal Improvements) shall remain in the Premises as the
        property of Landlord upon the termination of this Lease. If the Premises
        are not surrendered at the expiration of the Term or earlier termination
        of this Lease, in accordance with the provisions of this Section 12 and
        Section 29 below, Tenant shall continue to be responsible for the
        payment of Rent (as the same may be increased pursuant to Section 22
        below) until the Premises are so surrendered in accordance with said
        provisions. Tenant shall indemnify, defend and hold the Landlord
        Indemnitees (hereafter defined in Section 15.1) harmless from and
        against any and all damages, expenses, costs, losses or liabilities
        arising from any delay by Tenant in so surrendering the Premises
        including, without limitation, any damages, expenses, costs, losses or
        liabilities arising from any claim against Landlord made by any
        succeeding tenant or prospective tenant founded on or resulting from
        such delay and losses and damages suffered by Landlord due to lost
        opportunities to lease any portion of the Premises to any such
        succeeding tenant or prospective tenant, together with, in each case,
        actual attorneys' fees and costs.

    Ownership by Tenant
    . During the term of this Lease, Tenant's Property shall at all times be
    owned by Tenant, and Tenant shall be entitled to all depreciation,
    amortization and other tax benefits with respect thereto. Landlord shall
    have no lien or other interest whatsoever in any such item of Tenant's
    Property during the Lease Term, and, except as expressly set forth in this
    Section 12 to the contrary, Landlord hereby waives all liens and interests
    in Tenant's Property and shall have no right to require surrender of any
    Tenant's Property. Within ten (10) days following Tenant's request, Landlord
    shall execute documents in form reasonably acceptable to Tenant and Landlord
    evidencing Landlord's waiver of any right, title, lien or interest in such
    property of Tenant located in the Premises other than the rights of Landlord
    set forth in this Section 12. If Landlord incurs any cost or expense,
    including the cost of Landlord's employees, in connection with obtaining the
    consent of Landlord's lender to any requirement of Tenant in connection with
    Tenant's Property or Tenant's Property, Tenant shall pay Landlord, as
    Additional Rent, for such cost or expense within ten (10) days after
    Landlord notifies Tenant of the amounts due.
    Survival
    . The provisions of this Section 12 shall survive the expiration or earlier
    termination of the Lease.

Repairs and Maintenance
 1. Tenant's Repairs and Maintenance Obligations. Except for those portions of
    the Project to be maintained by Landlord as provided in Sections 13.2 below
    and subject to Sections 14.5, 27 and 28, Tenant shall, at its sole cost and
    expense, keep and maintain all parts of the Premises and Required Surrender
    Improvements in good, clean and safe condition and repair (ordinary wear and
    tear excepted), promptly making all necessary repairs and replacements,
    whether ordinary or extraordinary, with materials and workmanship of the
    same character, kind and quality as the original thereof, all of the
    foregoing to the reasonable satisfaction of Landlord, including, but not
    limited to, repairing any damage caused by Tenant or any of Tenant's
    Representatives, and replacing any property so damaged by Tenant or any of
    Tenant's Representatives. Without limiting the generality of the foregoing,
    Tenant shall be solely responsible for promptly maintaining, repairing and
    replacing (a) all mechanical systems, heating, ventilation and air
    conditioning systems serving the Premises, (b) all plumbing work and
    fixtures serving the Premises, (c) electrical wiring systems, fixtures and
    equipment exclusively serving the Premises, (d) all interior lighting
    (including, without limitation, light bulbs and/or ballasts) (e) all glass,
    windows, window frames, window casements, skylights, interior and exterior
    doors, door frames and door closers, (f) all roll-up doors, ramps and dock
    equipment, including without limitation, dock bumpers, dock plates, dock
    seals, dock levelers and dock lights, (g) all tenant signage, (h) lifts for
    disabled persons serving the Premises, (i) sprinkler systems, fire
    protection systems and security systems for the Premises, (j) the roof and
    roof coverings (other than the structural components of the roof) and (k)
    all partitions, fixtures, equipment, interior painting, interior walls and
    floors, and floor coverings of the Premises and every part thereof.
    Additionally, Tenant shall be solely responsible for performance of the
    regular removal of trash and debris.
 2. Maintenance by Landlord:
     1. Subject to the provisions of Sections 13.1, 14.5, 27 and 28, Landlord,
        at its sole cost and expense, agrees to repair and maintain in good
        condition and repair (ordinary wear and tear excepted) (i) the roof
        structure, foundation, exterior and load bearing walls of the Premises
        and (ii) damage to the Project to the extent arising from Landlord's
        default under this Lease or the gross negligence or willful misconduct
        of Landlord or Landlord Parties.
     2. Subject to the provisions of Sections 13.1, 14.5, 27 and 28, and subject
        to Landlord's right to receive reimbursement therefor as provided in
        this Lease, Landlord agrees to repair and maintain in good condition and
        repair (ordinary wear and tear excepted) the Common Areas.
        Notwithstanding anything in this Section 13 to the contrary, subject to
        Sections 13.1, 14.5, 27 and 28, (i) Landlord shall have the right to
        either repair or to require Tenant to repair any damage to any portion
        of the Adjacent Park and the Project caused by or created due to any
        negligent act, omission, or willful misconduct of Tenant or any of
        Tenant's Representatives and to restore the Premises and the other
        affected portions of the Project and the Adjacent Park, as applicable,
        to the condition existing prior to the occurrence of such damage.
     3. Notwithstanding anything to the contrary in Section 13, if any
        maintenance and repair to be performed by Tenant pursuant to Section
        13.1 or if any maintenance, improvement, alteration or other
        construction costs reimbursable by Tenant to Landlord pursuant to any
        provision of this Lease (other than Section 27), are of a capital nature
        (in that they are required to be capitalized under generally accepted
        accounting principles), then upon demand by the Tenant, Landlord shall
        perform such work and such costs or allocable portions thereof, together
        with reasonable interest thereon, shall be amortized on a straight-line
        basis over the estimated useful life of the capital item or fifteen (15)
        years, whichever is shorter, as reasonably determined by Landlord, and
        Tenant's reimbursement obligation shall be limited to a monthly
        reimbursement of such monthly amortized amount commencing on the first
        day of the month following the completion of the work and continuing on
        the first day of each month during the Lease Term until fully amortized.
        Tenant shall promptly report, in writing, to Landlord any defective
        condition known to it which Landlord is required to repair, and until
        such notice is given, Landlord shall have no liability for failing to
        make the repair.

    Tenant's Failure to Perform Repairs and Maintenance Obligations
    : If Tenant refuses or neglects to repair and maintain the Premises and the
    other areas properly as required herein and to the reasonable satisfaction
    of Landlord, Landlord may, but without obligation to do so, at any time make
    such repairs or maintenance without Landlord having any liability to Tenant
    for any loss or damage that may accrue to Tenant's Property or to Tenant's
    business by reason thereof, except to the extent any damage is caused by the
    willful misconduct or gross negligence of Landlord or any of the Landlord
    Parties. If Landlord makes such repairs or maintenance, upon completion
    thereof Tenant shall pay to Landlord, as Additional Rent, Landlord's costs
    and expenses incurred therefor. The rights and obligations of Tenant
    hereunder shall survive the expiration of the Term of this Lease or the
    earlier termination thereof. Tenant hereby waives any right to repair at the
    expense of Landlord under any applicable Laws now or hereafter in effect
    with respect to the Premises.

Insurance
 1. Tenant Insurance: Tenant shall maintain in full force and effect at all
    times during the Term of this Lease, at Tenant's sole cost and expense, for
    the protection of Tenant and Landlord, and, in the case of the coverages
    identified in Sections 14.1.1 and 14.1.2, if their name(s) have been given
    to Tenant in writing as an additional insured for the policy in question,
    each of Landlord's property management company or agent, and Landlord's
    lender(s) having a lien against the Premises or any other portion of the
    Project, as their interests may appear, policies of insurance issued by a
    carrier or carriers reasonably acceptable to Landlord and its lender which
    afford the coverages described below in this Section 14.1. Tenant shall not
    pledge or otherwise encumber its right to the proceeds of insurance that
    Tenant is required to carry pursuant to this Lease. If Tenant has other
    locations which it owns or leases, Tenant shall not combine the Property
    Insurance required of Tenant hereunder with the Property Insurance for such
    other locations. Tenant shall have the right to provide any other insurance
    coverage which it is obligated to carry pursuant to the terms of this Lease
    under a blanket insurance policy, provided such blanket policy expressly
    affords coverage for the Premises in the amounts and types required by this
    Lease. Any such policy covering both the Premises and such other locations
    shall include an aggregate limit per location endorsement. Notwithstanding
    the foregoing provisions of this Section 14.1, Tenant shall not carry the
    coverages identified in Section 14.1.2 at any time when Landlord is
    obtaining such insurance coverage pursuant to the provisions of Section
    27.7.
     1. Coverage equal to or greater than that afforded by a commercial general
        liability insurance policy (claims made form) providing coverage of not
        less than Five Million Dollars ($5,000,000) in the aggregate limit
        (including all excess/umbrella insurance) against any and all claims for
        bodily injury and property damage occurring in, on or about the Premises
        arising out of Tenant's and Tenant's Representatives' use or occupancy
        of the Premises and including coverage for the contractual liability of
        Tenant under this Lease, fire damage, premises liability, personal
        injury and completed operations ("Liability Insurance"); and
     2. Coverage, in an amount equal to the full replacement value of the
        Landlord's Work and the Required Surrender Improvements (collectively
        "Insured Premises") as the same may exist from time to time without
        deduction for depreciation (all such insurance described in this Section
        14.1.1 is hereafter referred to as "Property Insurance") for loss or
        damage thereto from (a) all perils included within the classification of
        fire, extended coverage, vandalism, malicious mischief, all "special
        form" or "all risk" perils (as such terms are used in the insurance
        industry), (b) if the Premises is in a flood plain, flood insurance, and
        (c) earthquake insurance, for so long as the premium for earthquake
        insurance do not exceed the total of (i) three (3) times an amount equal
        to the first year's earthquake (DIC) insurance premium (adjusted
        annually on the policy anniversary date by the increase, if any, in the
        Bureau of Labor Statistics Consumer Price Index, All Urban Consumers,
        San Francisco-Oakland-San Jose (1982-84=100) and (ii) any amount that
        Landlord may elect, but shall not be obligated, to contribute to the
        payment of such premiums.
     3. Worker's compensation and employer's liability insurance as required by
        law,
     4. Comprehensive automobile liability insurance with a combined single
        limit of at least $1,000,000 per occurrence for claims arising out of
        any company owned automobiles;
     5. Property Insurance covering Tenant for damage to or loss of any of
        Tenant's Property (other than the Required Surrender Improvements)
        located in, on or about the Premises,
     6. Coverage for business interruption of Tenant; and
     7. If the property of any of Tenant's invitees, vendors or customers is to
        be kept in the Premises, warehouser's legal liability or bailee
        customers insurance for the full replacement cost of the property
        belonging to such parties and located in the Premises; and
     8. Such other insurance, or higher limits of liability, as is then
        customarily required for similar types of buildings used for uses like
        or similar to that of Tenant within the general vicinity of the Project
        or as may be reasonably required by any of Landlord's lenders.

 2. Insurance Policies: Insurance required to be maintained by Landlord or
    Tenant shall be written by companies (i) licensed to do business in the
    State of California, (ii) domiciled in the United States of America, and
    (iii) having a "General Policyholders Rating" of at least A:X (or such
    higher rating as may be required by a lender having a lien on the Premises)
    as set forth in the most current issue of "A.M. Best's Rating Guides." Each
    such policy shall contain a non-imputation endorsement as among the named
    insureds and any additional insureds or loss payees. Any deductible amounts
    under any of the insurance policies required hereunder to be obtained by
    Tenant shall not exceed (i) Ten Thousand Dollars ($10,000) with respect to
    the liability policy, (ii) Twenty Five Thousand Dollars ($25,000) with
    respect to Property Insurance other than earthquake (DIC) insurance, and
    (iii) with respect to earthquake (DIC) insurance, 15% of the replacement
    value of the Insured Premises or such other deductible amount as is
    available at commercially reasonable rates. Tenant shall deliver to Landlord
    evidence of insurance (in the form of Accord Form 27 or other form
    reasonably acceptable to Landlord and its lenders) and true and complete
    copies of any and all endorsements required herein for all insurance
    required to be maintained by Tenant hereunder, including under Exhibit B to
    the Lease, at the time of Tenant's first entry into the Premises for the
    purpose of constructing any portion of Tenant's Work (as defined in Exhibit
    B hereto). Tenant shall, at least fifteen (15) days prior to expiration of
    each policy, furnish Landlord with certificates of renewal or "binders"
    thereof. Each certificate shall expressly provide that such policies shall
    not be cancelable or otherwise subject to material modification except after
    thirty (30) days prior written notice to the parties named as additional
    insureds as required in this Lease (except for cancellation for nonpayment
    of premium, in which event cancellation shall not take effect until at least
    ten (10) days' notice has been given to Landlord).
    Additional Insureds and Coverage
    : Additionally, all of such policies required of the Tenant hereunder shall
    provide for severability of interest. All insurance to be maintained by
    Tenant shall, except for workers' compensation and employer's liability
    insurance, be primary, without right of contribution from insurance
    maintained by Landlord. Any umbrella/excess liability policy (which shall be
    in "following form") shall provide that if the underlying aggregate is
    exhausted, the excess coverage will drop down as primary insurance. The
    limits of insurance maintained by Tenant shall not limit Tenant's liability
    under this Lease. It is the parties' intention that the insurance to be
    procured and maintained by Tenant as required herein shall provide coverage
    for any and all damage or injury arising from or related to Tenant's
    operations of its business and/or Tenant's or Tenant's Representatives' use
    of the Premises and any of the areas within the Project or Common Areas.
    Notwithstanding anything to the contrary contained herein, during any time
    period when Landlord or its constituent members (collectively "Park Owner")
    own(s) an interest in the Adjacent Park, to the extent the Park Owner's cost
    of maintaining insurance with respect to buildings in the Adjacent Park is
    increased as a result of Tenant's negligent acts or omissions, breach of
    this Lease, Alterations, improvements, use or occupancy of the Premises,
    then Tenant shall pay one hundred percent (100%) of, and for, each such
    increase as Additional Rent.
    Failure of Tenant to Purchase and Maintain Insurance
    : If Tenant fails to obtain and maintain the insurance required herein
    throughout the Term of this Lease, Landlord may, but without obligation to
    do so, purchase the necessary insurance and pay the premiums therefor. If
    Landlord so elects to purchase such insurance, Tenant shall promptly pay to
    Landlord as Additional Rent, the amount so paid by Landlord, upon Landlord's
    demand therefor. In addition, Landlord may recover from Tenant, and Tenant
    agrees to pay as Additional Rent, any and all losses, damages, expenses and
    costs which Landlord may sustain or incur by reason of Tenant's failure to
    obtain and maintain such insurance.
 3. Waiver of Subrogation: Notwithstanding anything to the contrary in this
    Lease, Landlord and Tenant hereby mutually waive their respective rights of
    recovery against each other and against their respective employees,
    officers, directors, members, tenants, subtenants and assigns, for any loss
    of, or damage to, either parties' property to the extent that such loss or
    damage is a loss covered by an insurance policy in effect at the time of
    such loss or damage (or would have been a loss covered by an insurance
    policy required to be in effect but not actually in effect). Each party
    shall obtain any special endorsements, if required by its insurer, whereby
    the insurer waives its rights of subrogation against the other party. This
    provision is intended to waive fully, and for the benefit of the parties
    hereto and their respective employees, officers, directors, members,
    tenants, subtenants and assigns, any rights and/or claims which might give
    rise to a right of subrogation in favor of any insurance carrier.
 4. Landlord's Insurance: Subject to Landlord's right to reimbursement for the
    cost thereof pursuant to Section 8, Landlord shall obtain and keep in force
    during the term of this Lease (i) Property Insurance with respect to loss or
    damage to the improvements located in the Common Areas, (ii) a policy of
    rental loss insurance insuring the Rent payable by the Tenant hereunder for
    a period of not less than twelve (12) months in the event of any loss
    covered by the policy described in Section 14.1.2 above, and (iii) if
    Landlord carries the Property Insurance pursuant to the provisions of
    Section 27.7, only if Landlord elects to do so, a policy of earthquake
    insurance (DIC) with respect to the Insured Premises and the Common Areas in
    such amounts as Landlord may determine to the extent such coverage is
    obtainable at commercially reasonable rates.

Limitation of Liability and Indemnity Tenant Indemnification: Except to the
extent of damage resulting from the breach by Landlord of its obligations
hereunder or from the active gross negligence or willful misconduct of Landlord
or any of the Landlord Parties, Tenant agrees to protect, defend (with counsel
acceptable to Landlord) and hold Landlord, the Landlord Parties and Landlord's
lenders (collectively, the "Landlord Indemnitees") harmless and indemnify
Landlord and the Landlord Indemnitees from and against all liabilities, damages,
demands, penalties, costs, claims, losses, judgments, charges and expenses
(including reasonable attorneys', fees, costs of court and expenses necessary in
the prosecution or defense of any litigation including the enforcement of this
provision) (collectively, "Claims") to the extent arising from or in any way
related to, directly or indirectly, (i) Tenant's or Tenant's Representatives'
use of the Premises and Common Areas, (ii) the conduct of Tenant's business,
(iii) from any activity, work or thing done, permitted or suffered by Tenant or
Tenant's Representatives in the Premises or any activity, work or thing done by
Tenant or Tenant's Representatives in the Common Areas, (iv) in any way
connected with the Alterations or with the Tenant's Property in the Premises or
the Common Areas, including, but not limited to, any liability for injury to
person or property of Tenant, Tenant's Representatives or third parties, and/or
(v) Tenant's failure to perform any covenant or obligation of Tenant under this
Lease. Tenant agrees that the obligations of Tenant herein shall survive the
expiration or earlier termination of this Lease, Waiver of Landlord Liability:
Except to the extent of damage resulting from the breach by Landlord of its
obligations hereunder or from the active gross negligence or willful misconduct
of (i) Landlord or (ii) Landlord Parties to the fullest extent permitted by law,
Tenant agrees that neither Landlord nor any of the Landlord Indemnitees shall at
any time or to any extent whatsoever be liable, responsible or in any way
accountable for any loss, liability, injury, death or damage to persons or
property which at any time may be suffered or sustained by Tenant, Tenant's
Representatives or by any person(s) whomsoever who may at any time be using,
occupying or visiting the Premises or the Common Areas, including, but not
limited to, any acts, errors or omissions within the Common Areas of any tenants
or occupants of the Adjacent Park. Tenant shall not, in any event or
circumstance, be permitted to offset or otherwise credit against any payments of
Rent required herein for matters for which Landlord may be liable hereunder.
Landlord and the Landlord Parties shall not be-liable for any interference with
light or air, or for any latent defect in the Premises or the Building.
Assignment and Subleasing
 1. Prohibition: Tenant shall not, without the prior written consent of
    Landlord, assign, mortgage, hypothecate, encumber, grant any license or
    concession, pledge or otherwise transfer this Lease or any interest herein,
    permit any assignment or other such transfer of this Lease or any interest
    hereunder by operation of law; sublet the Premises or any part thereof, or
    permit the use or occupancy of the Premises by any persons other than Tenant
    and Tenant's Representatives (all of the foregoing are sometimes referred to
    collectively as "Transfers" and any person to whom any Transfer is made or
    sought to be made is sometimes referred to as a "Transferee"). No consent to
    any Transfer shall constitute a waiver of the provisions of this Section 16,
    and all subsequent Transfers may be made only with the prior written consent
    of Landlord, which consent shall not be unreasonably withheld, but which
    consent shall be subject to the provisions of this Section 16.
 2. Request for Consent: If Tenant seeks to make a Transfer, Tenant shall notify
    Landlord, in writing, and deliver to Landlord at least thirty (30) days (but
    not more than one hundred eighty (180) days) prior to the proposed
    commencement date of the Transfer (the "Proposed Effective Date") the
    following information and documents (the "Tenant's Notice"): (i) a
    description of the portion of the Premises to be transferred (ii) all of the
    terms of the proposed Transfer including without limitation, the Proposed
    Effective Date, the name and address of the proposed Transferee, and a copy
    of the existing or proposed assignment, sublease or other agreement
    governing the proposed Transfer ("Transfer Document(s)"); (iii) current
    financial statements of the proposed Transferee certified by an officer,
    member, partner or owner thereof, and any such other information as Landlord
    may then reasonably require, including without limitation, audited financial
    statements for the previous three (3) most recent consecutive fiscal years;
    (iv) the Plans and Specifications (defined below), if any; and (v) such
    other information as Landlord may then reasonably require. Tenant shall give
    Landlord the Tenant's Notice in accordance with the provisions of Section
    31.9. Within thirty (30) days after Landlord's receipt of the Tenant's
    Notice (the "Landlord Response Period") Landlord shall notify Tenant, in
    writing, of its determination with respect to such requested proposed
    Transfer. If Landlord consents to the requested proposed Transfer, Tenant
    may thereafter assign its interests in and to this Lease or sublease all or
    a portion of the Premises to the same party and on the same terms as set
    forth in the Tenant's Notice. If Landlord fails to respond to Tenant's
    Notice within Landlord's Response Period, then, after Tenant shall have
    given to Landlord a second notice in accordance with the provisions of
    Section 31.9 and, if within ten (10) days after Landlord's receipt of such
    Second Notice (the "Second Response Period"), Landlord fails to respond
    thereto prior to the end of the Second Response Period, the proposed
    Transfer shall then be deemed approved by Landlord.
    Criteria for Consent
    : Tenant acknowledges and agrees that, among other circumstances for which
    Landlord could reasonably withhold consent to a proposed Transfer, it shall
    be reasonable for Landlord to withhold its consent where (a) Tenant is in
    default of its obligations under this Lease beyond applicable notice and
    cure periods and such default is not cured on or before the effective date
    of the transfer in question, (b) the use to be made of the Premises by the
    proposed Transferee is prohibited under this Lease or differs from the uses
    permitted under this Lease, (c) the proposed Transferee or its business is
    subject to compliance with additional requirements of the ADA beyond those
    requirements which are applicable to Tenant, unless the proposed Transferee
    shall (1) first deliver plans and specifications for complying with such
    additional requirements (the "Plans and Specifications") and obtain
    Landlord's written consent thereto, and (2) comply with all Landlord's
    conditions contained in such consent, (d) the proposed Transferee does not
    intend to occupy a substantial portion of the Premises assigned or sublet to
    it, (e) Landlord reasonably disapproves of the proposed Transferee's
    business operating ability or history, reputation or creditworthiness or the
    character of the business to be conducted by the proposed Transferee at the
    Premises, (f) Landlord otherwise determines that the proposed Transfer would
    have the effect of decreasing the value of the Building or the Project, and
    if Landlord owns the Adjacent Park, the Adjacent Park, or increasing the
    expenses Landlord will bear without reimbursement from Tenant associated
    with operating, maintaining and repairing the Project, or (g) the proposed
    Transferee will use, store or handle Hazardous Materials (defined below) in
    or about the Premises of a type, nature or quantity not then permitted by
    this Lease.
    Effectiveness of Transfer and Continuing Obligations
    : Prior to the Proposed Effective Date as stated in Tenant's Notice, Tenant
    shall deliver to Landlord (i) a counterpart of the fully executed Transfer
    Document(s), (ii) an executed Hazardous Materials Disclosure Certificate
    substantially in the form of
    Exhibit E
    hereto (the "Transferee HazMat Certificate"), and (iii) Landlord's standard
    form of Consent to Assignment or Consent to Sublease, as applicable,
    executed by Tenant and the Transferee in which each of Tenant and the
    Transferee confirms its obligations pursuant to this Lease. Failure or
    refusal of a Transferee to execute any such consent instrument shall not
    release or discharge the Transferee from its obligation to do so or from any
    liability as provided herein. The voluntary, involuntary or other surrender
    of this Lease by Tenant, or a mutual cancellation by Landlord and Tenant,
    shall not work a merger, and any such surrender or cancellation shall, at
    the option of Landed, either terminate all or any existing subleases or
    operate as an assignment to Landlord of any or all of such subleases. Each
    permitted Transferee who takes an assignment of this Lease shall assume and
    be deemed to assume this Lease and shall be and remain liable jointly and
    severally with Tenant for payment of Rent and for the due performance of,
    and compliance with all the terms, covenants, conditions and agreements
    herein contained on Tenant's part to be performed or complied with, for the
    Term of this Lease and each Transferee who receives a sublease shall be
    bound by and shall not violate any of the provisions of this Lease. No
    Transfer shall affect the continuing primary liability of Tenant (which,
    following assignment, shall be joint and several with the assignee), and
    Tenant shall not be released from performing any of the terms, covenants and
    conditions of this Lease. An assignee of Tenant shall become directly liable
    to Landlord for all obligations of Tenant hereunder, but no Transfer by
    Tenant shall relieve Tenant of any obligations or liability under this Lease
    whether occurring before or after such consent, assignment, subletting or
    other Transfer. The acceptance of any or all of the Rent by Landlord from
    any other person (whether or not such person is an occupant of the Premises)
    shall not be deemed to be a waiver by Landlord of any provision of this
    Lease or to be a consent to any Transfer. For purposes hereof, if Tenant is
    a business entity, direct or indirect transfer of fifty percent (50%) or
    more of the ownership interest of the entity (whether in a single
    transaction or in the aggregate through more than one transaction) to any
    party other than an Affiliate in accordance with the provisions of Section
    16.7 hereof shall be deemed a Transfer and shall be subject to all the
    provisions hereof. Any transfer made without Landlord's prior written
    consent, shall, at Landlords option, be null, void and of no effect, or, at
    Landlord's option, shall constitute a material and incurable default by
    Tenant. As Additional Rent hereunder, Tenant shall pay to Landlord a fee in
    the amount of one thousand two hundred dollars ($1,200) plus Tenant shall
    promptly reimburse Landlord for actual legal and other expenses incurred by
    Landlord in connection with any actual or proposed Transfer.
    Transfer Premium
    : If Landlord consents to a Transfer, as a condition thereto which the
    Tenant hereby agrees is reasonable, Tenant shall pay to Landlord, as
    Additional Rent fifty percent (50%) of any "Transfer Premium". The term
    "Transfer Premium" shall mean the
    lesser of
    (i) the amount by which (a) the "fair market rental value" of the affected
    Premises (or so much thereof as is transferred)
    exceeds
    (b) the sum of (x) and (y) where (x) equals the Rent (or pro rata portion of
    the Rent for any partial Transfer) reserved in this Lease for such space and
    (y) equals the aggregate of any brokerage commissions and attorneys' fees
    incurred by Tenant in obtaining and negotiating the Transfer or (ii) the
    amount by which (a) all rent, additional rent and other consideration
    payable and received by the Tenant from such Transferee to Tenant with
    respect to the transfer of this Lease and the Premises either initially or
    over the term of the Transfer exceeds (b) the sum of (x) and (y) where (x)
    equals the Rent (or pro rata portion of the Rent) reserved in this Lease for
    such space and (y) equals the aggregate of any brokerage commissions and
    attorneys' fees incurred by Tenant in obtaining and negotiating the
    Transfer, and the cost incurred by Tenant in performing its obligations for
    the benefit of the Transferee under the terms of the Transfer Document(s).
    As used herein "fair market rental value of the affected Premises" means the
    fair market rental value of those improvements constituting the Premises
    which were constructed by the Landlord pursuant to the Work Letter which are
    being transferred to the Transferee (without regard to (i) the consideration
    actually paid by the Transferee or (ii) the value of any Tenant's Property
    involved in the Transfer), as determined by the agreement of the parties, or
    if the parties cannot agree within ten (10) days following the demand by
    either party for agreement, by an appraisal conducted in the manner
    described in Section 3.3.3. Notwithstanding the foregoing, if the Transfer
    Premium is not determined prior to the time that Landlord's response to
    Tenant's request for consent to the transfer is required to be delivered
    hereunder, then, if the other conditions to Landlord's consent set forth
    herein are met, Landlord shall provide its consent, and thereafter the
    Transfer Premium shall be determined in accordance with this Section.
    Waiver
    : Notwithstanding any Transfer, or any indulgences, waivers or extensions of
    time granted by Landlord to any Transferee, or failure by Landlord to take
    action against any Transferee, Tenant agrees that Landlord may, at its
    option, proceed against Tenant without having taken action against or joined
    such Transferee, except that Tenant shall have the benefit of any
    indulgences, waivers and extensions of time granted to any such Transferee.
 3. Affiliated Companies/ Restructuring of Business Organization:
    Notwithstanding anything to the contrary in this Section 16, the assignment
    or subletting by Tenant of all or any portion of this Lease or the Premises
    to (i) a parent or subsidiary of Tenant, or (ii) any person or entity which
    controls, is controlled by or under the common control with Tenant, or (iii)
    any entity which purchases all or substantially all of the assets of Tenant,
    or (iv) any entity into which Tenant is merged or that is merged into Tenant
    or consolidated (all such persons or entities described in clauses (i),
    (ii), (iii) and (iv) being sometimes herein referred to as "Affiliates")
    shall not be deemed a Transfer under this Section 16 (hence, the aforesaid
    events shall not be subject to obtaining Landlord's prior consent), and
    Landlord shall not have any right to receive any Transfer Premium in
    connection therewith, provided in all instances that:
     1. Tenant shall have delivered to Landlord all the same information as is
        required by Section 16.2 with respect to a Transfer that requires
        Landlord's consent;
     2. any such Affiliate was not formed as a subterfuge to avoid the
        obligations of this Section 16;
     3. Tenant shall give Landlord prior notice of any such assignment or
        sublease to an Affiliate;
     4. the successor of Tenant has as of the effective date of any such
        assignment or sublease, a tangible net worth and net assets, in the
        aggregate, computed in accordance with generally accepted accounting
        principles (but excluding goodwill as an asset), which is sufficient to
        meet the obligations of Tenant under this Lease (in the case of an
        assignment) or to meet the obligations of the subtenant under the
        sublease (in the case of a sublease);
     5. any such assignment or sublease shall be subject to all of the terms and
        provisions of this Lease, and such assignee or sublessee (i.e. any such
        Affiliate), other than in the case of an Affiliate resulting from a
        merger or consolidation as described in Section 16.7(iv) above, shall
        assume and any sublessee shall agree to be bound by, in a written
        document reasonably satisfactory to Landlord and delivered to Landlord
        upon or prior to the effective date of such assignment or sublease, all
        the obligations of Tenant under this Lease; and
     6. Tenant and any guarantor shall remain fully liable for all obligations
        to be performed by Tenant under this Lease, except in the case of an
        Affiliate resulting from the acquisition of all or substantially all of
        the assets of Tenant described in Section 16.7(iii) or from a merger or
        consolidation as described in Section 16.7(iv) above.

Subordination
 1. Lease Subordinate

. The rights of Tenant under this Lease and Tenant's leasehold interest shall be
subject and subordinate at all times to: (i) all ground leases or underlying
leases which may now exist or hereafter be executed affecting the Building, the
Lot, or any other portion of the Project, and (ii) the lien of any mortgage or
deed-of trust which may now or hereafter exist for which the Adjacent Park
(until the Lot is created), Building, the Lot, ground leases or underlying
leases, any other portion of the Project or Landlord's interest or estate in any
of said items is specified as security; provided, however, the holder of such
interest shall agree in writing to recognize the Tenant's right of possession
under this Lease and shall not terminate this Lease so long as Tenant is not in
default under this Lease beyond the period provided for the cure of such
default, if any. An agreement executed by Tenant subordinating this Lease to any
of the foregoing is herein referred to as a "Subordination Agreement". Except as
expressly provided therein, no Subordination Agreement shall limit lender's
rights under the mortgage or deed of trust or other loan documents relating
thereto. Lease Superior at Lender's Request. Notwithstanding the foregoing,
Landlord or any ground lessor, mortgagee, or any beneficiary shall have the
right to require this Lease be superior to any such ground leases or underlying
leases or any such liens, mortgage or deed of trust. Attornment;
Non-Disturbance. If any ground lease or underlying lease terminates for any
reason or any mortgage or deed of trust is foreclosed or a conveyance in lieu of
foreclosure is made for any reason, Tenant shall attorn to and become the Tenant
of the successor in interest to Landlord, provided such successor in interest
does not disturb Tenant's use, occupancy or quiet enjoyment of the Premises so
long as Tenant is not in material default of the terms and provisions of this
Lease beyond the period provided for the cure of such default, if any. Rights
and Obligations of Successor. The successor in interest to Landlord following
foreclosure, sale or deed in lieu thereof shall not be: (a) liable for any act
or omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (b) subject to any offsets or defenses which Tenant
might have against any prior lessor; (c) bound by prepayment of more than one
(1) month's Rent, except in those instances when Tenant pays Rent quarterly in
advance pursuant to Section 10 hereof, then not more than three months' Rent; or
(d) liable to Tenant for any Lease Collateral not actually received by such
successor in interest to the extent all or any portion of such Lease Collateral
has not already been applied by Landlord to cure a Tenant default or refunded to
Tenant. Subject to the provisions of Section 6, Landlord shall be liable to
Tenant for all or any portion of any Lease Collateral not forfeited by, or
refunded to Tenant, until and unless Landlord transfers such Lease Collateral to
the successor in interest. Execution of Subordination Agreement. Tenant
covenants and agrees to execute (and acknowledge if required by Landlord, any
lender or ground lessor) and deliver, within five (5) days of a demand or
request by Landlord, a Subordination Agreement in form and content as reasonably
requested by Landlord, ground lessor, mortgagee or beneficiary, and any
additional documents evidencing the priority or subordination of this Lease with
respect to any such ground leases or underlying leases or the lien of any such
mortgage or deed of trust. Although a Subordination Agreement in a form
substantially similar to the form of Exhibit I shall be deemed reasonable,
Tenant shall be obligated to execute such other form of Subordination Agreement
as Landlord, ground lessor, mortgagee or beneficiary shall reasonably request.
Landlord shall use commercially reasonable efforts to cause a Subordination
Agreement in substantially similar form to Exhibit I to be executed by Landlord
and Wells Fargo Bank Minnesota, N.A., as trustee for the registered holders of
First Union National Bank-Bank of America, N.A. Commercial Mortgage Trust
Commercial Mortgage Pass-Through Certificates, Series 2001-C1 ("Existing
Lender") on or before the sixtieth (60th) day after the date of this Lease,
unless on or before said date the Lot has been created and the Existing Lender
has released its lien on the Lot. Right of Entry

Landlord and the Landlord Parties shall have the right to enter the Premises at
all reasonable times, upon reasonable prior notice, for purposes of inspection,
exhibition, posting of notices, investigation, replacements, repair, maintenance
and alteration. It is further agreed that Landlord shall have the right to use
any and all means Landlord deems necessary to enter the Premises in an
emergency. Landlord shall have the right to place "for rent" or "for lease" or
"for sale" signs on the outside of the Premises, the Building and on the Lot.
Tenant hereby waives any Claim from damages or for any injury or inconvenience
to or interference with Tenant's business, or any other loss occasioned thereby
except for any Claim arising out of a breach of this Lease by Landlord or the
sole active gross negligence or willful misconduct of Landlord or the Landlord
Parties.

Estoppel Certificate

Tenant shall execute (and acknowledge if required by any lender or ground
lessor) and deliver to Landlord, within five (5) days after Landlord provides
such to Tenant, a statement in writing certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification), the date to which the Rent and other charges are paid in advance,
if any, acknowledging that there are not, to Tenant's knowledge, any uncured
defaults on the part of Landlord hereunder or specifying such defaults as are
claimed, and such other matters as Landlord may reasonably require. Any such
statement may be conclusively relied upon by Landlord and any prospective
purchaser or encumbrancer of the Building or other portions of the Project.
Tenant's failure to deliver such statement within such time shall be conclusive
upon the Tenant that (a) this Lease is in full force and effect, without
modification except as may be represented by Landlord; (b) there are no uncured
defaults in Landlord's performance; and (c) not more than one month's Rent has
been paid in advance, except in those instances when Tenant pays Rent quarterly
in advance pursuant to Section 10 hereof, then not more than three months' Rent
has been paid in advance.

Tenant's Default The occurrence of any one or more of the following events
shall, at Landlord's option, constitute a material default by Tenant of the
provisions of this Lease:
 1.  The abandonment of the Premises by Tenant or the vacation of the Premises
     by Tenant which would cause any insurance policy to be invalidated or
     otherwise lapse;
 2.  The failure by Tenant to make any payment of Rent, Additional Rent or any
     other payment required hereunder as and when due, where such failure
     continues for three (3) calendar days after Landlord gives Tenant written
     notice of default. If Landlord gives Tenant a Notice to Pay Rent or Quit
     pursuant to applicable unlawful detainer statutes, such Notice to Pay Rent
     or Quit shall also constitute the notice required by this Section 20.2.
 3.  The failure by Tenant to cause any portion of the Lease Collateral to be
     delivered, renewed or replaced as required by Section 6.1 hereof;
 4.  The failure by Tenant to timely deliver any estoppel certificate,
     subordination agreement or evidence of insurance required by this Lease
     where such failure continues for three (3) days after written notice of
     such failure is given by Landlord to Tenant.
 5.  A Transfer in violation of Section 16 of this Lease.
 6.  The failure by Tenant to observe, perform or comply with any of the
     conditions, covenants or provisions of this Lease (except for the failures
     described in Sections 20.1, 20.2, 20.3, 20.4, 20.5, 20.7, 20.8, 20.9, 20.10
     and 20.11 and except for any failure, breach or default by Tenant that is
     expressly stated in this Lease to be incurable) and such failure is not
     cured within thirty (30) days of the date on which Landlord delivers
     written notice of such failure to Tenant. However, Tenant shall not be in
     default of its obligations under this Section 20.6 if (i) such failure
     cannot reasonably be cured within said thirty (30) day period, and (ii)
     Tenant promptly commences the cure of such default and thereafter
     diligently proceeds with same to completion, taking all actions necessary
     to cure such failure as soon as is reasonably possible, but in no event
     shall the completion of such cure be later than ninety (90) days after the
     date on which Landlord delivers to Tenant written notice of such failure,
     unless Landlord, acting reasonably and in good faith, otherwise expressly
     agrees in writing to a longer period of time based upon the circumstances
     relating to such failure as well as the nature of the failure and the
     nature of the actions necessary to cure such failure;
 7.  The making of a general assignment by Tenant for the benefit of creditors,
     the filing of a voluntary petition by Tenant or the filing of an
     involuntary petition by any of Tenant's creditors seeking the
     rehabilitation, liquidation, or reorganization of Tenant under any law
     relating to bankruptcy, insolvency or other relief of debtors and, in the
     case of an involuntary action, the failure to remove or discharge the same
     within sixty (60) days of such filing;
 8.  The appointment of a receiver or other custodian to take possession of
     substantially all of Tenant's assets or this leasehold, where such
     appointment is not rescinded within sixty (60) days after appointment of
     the receiver, which thereupon shall be an incurable default;
 9.  Tenant's insolvency or inability to pay Tenant's debts or failure generally
     to pay Tenant's debts when due, which shall be an incurable default;
 10. Any court entering a decree or order directing the winding up or
     liquidation of Tenant or of substantially all of Tenant's assets not
     entirely released within thirty (30) days after its initial entry, which
     shall be an incurable default; and
 11. The attachment, execution or other judicial seizure of substantially all of
     Tenant's assets or this leasehold not entirely released within thirty (30)
     days after its initial entry, which shall be an incurable default.

Remedies for Tenant's Default
 1. Landlord's Rights: In the event of Tenant's material default under this
    Lease, Landlord may terminate Tenant's right to possession of the Premises
    by any lawful means in which case upon delivery of written notice by
    Landlord this Lease shall terminate on the date specified by Landlord in
    such notice, and Tenant shall immediately surrender possession of the
    Premises to Landlord. In addition, the Landlord shall have the immediate
    right of re-entry whether or not this Lease is terminated, and if this right
    of re-entry is exercised following abandonment of the Premises by Tenant,
    Landlord may consider any of Tenant's Property left on the Premises to also
    have been abandoned. No re-entry or taking possession of the Premises by
    Landlord pursuant to this Section 21 shall be construed as an election to
    terminate this Lease unless a written notice of such intention is given to
    Tenant. If Landlord relates the Premises or any portion thereof, Tenant
    shall be liable immediately to Landlord for all costs Landlord incurs in
    reletting the Premises or any part thereof, including, without limitation,
    broker's commissions, expenses of cleaning, redecorating, and further
    improving the Premises and other similar costs (collectively, the "Reletting
    Costs"). To the fullest extent permitted by law, any and all of the
    Reletting Costs shall be fully chargeable to Tenant and shall not be
    prorated or otherwise amortized in relation to any new lease for the
    Premises or any portion thereof. Reletting may be for a period shorter or
    longer than the remaining term of this Lease. In no event shall Tenant be
    entitled to any excess rent received by Landlord. No act by Landlord other
    than giving written notice to Tenant shall terminate this Lease. Acts of
    maintenance, efforts to relet the Premises or the appointment of a receiver
    on Landlord's initiative to protect Landlord's interest under this Lease
    shall not constitute a termination of Tenant's right to possession. So long
    as this Lease is not terminated, Landlord shall have the right to remedy any
    default of Tenant, to maintain or improve the Premises, to cause a receiver
    to be appointed to administer the Premises and new or existing subleases and
    to add to the Rent payable hereunder all of Landlord's reasonable costs in
    so doing, with interest at the maximum rate permitted by law from the date
    of such expenditure.
 2. Damages Recoverable: If Tenant breaches this Lease and abandons the Premises
    before the end of the Term, or if Tenant's right to possession is terminated
    by Landlord because of a breach or default under this Lease, then in either
    such case, Landlord may recover from Tenant all damages suffered by Landlord
    as a result of Tenant's failure to perform its obligations hereunder,
    including without limitation, the following:
     1. the unamortized cost of any Tenant Improvements constructed by or on
        behalf of Tenant pursuant to Exhibit B hereto to the extent Landlord has
        paid for such improvements.
     2. the unamortized portion of any broker's or leasing agent's commission
        incurred with respect to the leasing of the Premises to Tenant for the
        balance of the Term of the Lease remaining after the date on which
        Tenant is in default of its obligations hereunder.
     3. all Reletting Costs.
     4. the worth at the time of the award (computed in accordance with
        Subparagraph (a)(3) of Section 1951.2 of the California Civil Code) of
        the amount by which the Rent then unpaid hereunder for the balance of
        the Lease Term exceeds the amount of such loss of Rent for the same
        period which Tenant proves could be reasonably avoided by Landlord, and,
        in such case, prior to the award Landlord may relet the Premises for the
        purpose of mitigating damages suffered by Landlord because of Tenant's
        failure to perform its obligations hereunder. Even though Tenant has
        abandoned the Premises following such breach, this Lease shall
        nevertheless continue in full force and effect for as long as Landlord
        does not terminate Tenant's right of possession. The "worth at the time
        of the award" within the meaning of Subparagraphs (a)(1) and (a)(2) of
        Section 1951.2 of the California Civil Code shall be computed by
        allowing interest at the rate of ten percent (10%) per annum.
     5. until Landlord elects to terminate Tenant's right of possession,
        Landlord shall have the remedy described in Section 1951.4 of the
        California Civil Code (Landlord may continue this Lease in effect after
        Tenant's breach and abandonment and recover Rent as it becomes due, if
        Tenant has the right to sublet or assign, subject only to reasonable
        limitations) and may enforce all its rights and remedies under this
        Lease, including the right to recover the Rent from Tenant as it becomes
        due hereunder.

 3. Right of Redemption Except as herein expressly provided to the contrary,
    Tenant waives redemption or relief from forfeiture under California Code of
    Civil Procedure Sections 1174 and 1179 (or any successor or substitute, or
    similar statute), or under any other present or future law, in the event
    Tenant is evicted or Landlord takes possession of the Premises by reason of
    any default of Tenant hereunder. Tenant hereby waives for Tenant and for all
    those claiming under Tenant all rights now or hereafter existing to redeem
    by order or judgment of any court or by any legal process or writ, Tenant's
    right of occupancy of the Premises after any termination of this Lease for
    non-payment of Base Rent or any other sum of money due hereunder.
    Notwithstanding the foregoing provisions of this Section 21.3, Cell Genesys,
    Inc. (and, if Cell Genesys, Inc. has not exercised such right, any Affiliate
    receiving an assignment of the Lease in accordance with Section 16 of this
    Lease, but not anyone claiming by and under Cell Genesys, Inc. or an
    Affiliate), shall have, on one occasion during the Term of this Lease, the
    right to seek relief from forfeiture under California Code of Civil
    Procedure (CCP) Sections 1174 and 1179 (or any successor substitute, or
    similar statute) provided that, in addition to the requirements of CCP
    Sections 1174 and 1179, Cell Genesys, Inc. provides to the Court reasonable
    assurances of future timely performance of all of its obligations under the
    Lease.
    Rights and Remedies Cumulative
    : The foregoing rights and remedies of Landlord are not exclusive; they are
    cumulative in addition to any rights and remedies now or hereafter existing
    at law, in equity by statute or otherwise, or to any equitable remedies
    Landlord may have, and to any remedies Landlord may have under bankruptcy
    laws or laws affecting creditors' rights generally. In addition to all
    remedies set forth above, if Tenant materially defaults under this Lease,
    all options granted to Tenant hereunder shall automatically terminate,
    unless otherwise expressly agreed to in writing by Landlord.

Holding Over

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to two hundred percent (200%) of the greater of (i) the Base Rent
applicable during the last rental period of the Lease Term under this Lease or
(ii) the fair market rental rate for the Premises as of the commencement of such
holdover period. Such month-to-month tenancy shall be subject to every other
term, covenant and agreement contained herein. Landlord hereby expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease. The provisions of this Section 22 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all Claims resulting from such failure, including but not limited
to, any Claims made by any succeeding tenant founded upon such failure to
surrender, and any lost profits to Landlord resulting therefrom.

Landlord's Default

Landlord shall not be considered in default of this Lease unless Landlord fails
within a reasonable time to perform an obligation required to be performed by
Landlord hereunder. For purposes hereof, a reasonable time shall not be less
than thirty (30) days after receipt by Landlord of written notice specifying the
nature of the obligation Landlord has not performed; provided, however, that if
the nature of Landlord's obligation is such that more than thirty (30) days,
after receipt of written notice, is reasonably necessary for its performance,
then Landlord shall not be in default of this Lease if performance of such
obligation is commenced within such thirty (30) day period and thereafter
diligently pursued to completion.

Parking

Tenant shall have the right to use one hundred five (105) non- designated and
non-exclusive parking spaces located on the Lot. Tenant's parking rights shall
be exercised in accordance with all Laws and subject to such reasonable parking
rules and regulations as Landlord may from time to time promulgate. Landlord
represents and warrants that (i) the Lot shall contain no less than the greater
of (a) the number of parking spaces required by the City of Hayward at the time
the building permit for the Building shell portion of Landlord's Work is issued
or (b) the total number of spaces specified in the Basic Lease Information plus
the number of parking spaces on the Lot granted to occupants of the Adjacent
Park, and (ii) Landlord shall not permit tenants of the Adjacent Park to utilize
spaces on the Lot if such use would result in fewer parking spaces being
allocated to the Building than are indicated in the Basic Lease Information.
Within a reasonable period of time following written notice from Tenant to
Landlord that persons other than Tenant and its employees, subtenants and
invitees are utilizing spaces on the Lot that have been allocated to Tenant and
which Tenant is authorized and intends to utilize, Landlord shall make
commercially reasonable efforts, at Landlord's expense, to eliminate the
unpermitted use. In no event shall Tenant or any of Tenant's Representatives
park or permit any parking of vehicles overnight. There shall be no vehicle
parking or truck activity within the parking area on the easterly side of the
Building from 7:00 p.m. to 7:00 a.m.

Transfer of Landlord's Interest

If there is any sale or other transfer of the Premises or any other portion of
the Project by Landlord or any of Landlord's interest therein, Landlord shall
automatically be entirely released from all liability under this Lease, and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of such transfer. A ground lease
or similar long term lease by Landlord of the Premises or Lot, shall be deemed a
sale within the meaning of this Section 25. Tenant agrees to attorn to such new
owner provided such new owner does not disturb Tenant's use, occupancy or quiet
enjoyment of the Premises so long as Tenant is not in material default of any of
the provisions of this Lease.

Waiver

No delay or omission in the exercise of any right or remedy of either party on
any default by the other party shall impair such a right or remedy or be
construed as a waiver. The subsequent acceptance of Rent by Landlord after
default by Tenant of this Lease shall not be deemed a waiver of such default,
other than a waiver of timely payment for the particular Rent payment involved,
and shall not prevent Landlord from maintaining an unlawful detainer or other
action based on such breach. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly Rent and other sums due hereunder shall be deemed
to be other than on account of the earliest Rent or other sums due, nor shall
any endorsement or statement on any check or accompanying any check or payment
be deemed an accord and satisfaction; and Landlord may accept such check or
payment without prejudice to Landlord's right to recover the balance of such
Rent or other sum or pursue any other remedy provided in this Lease. No failure,
partial exercise or delay on the part of the Landlord in exercising any right,
power or privilege hereunder shall operate as a waiver thereof.

Casualty Damage
 1. Estimate of Time to Restore.
     1. Following damage or destruction to the Property, within the sixty (60)
        day period ("Restoration Estimate Period") following Tenant's notice to
        Landlord of the occurrence of the loss ("Tenant's Loss Notice"),
        Landlord's architect shall give to Landlord and Tenant a reasonable
        estimate ("Landlord Architect's Estimate") of the time required to
        restore (i) the Landlord's Work and (ii) the Required Surrender
        Improvements, excluding from such time estimate the time required to
        replace any specialty improvements installed in connection with Tenant's
        research and development activities in the Premises, including without
        limitation, laboratory equipment and ancillary building service
        equipment required because of such research and development activities.
        If Landlord gives the Landlord Architect's Estimate to Tenant within the
        Restoration Estimate Period, then the Landlord Architect's Estimate
        shall be the "Architect's Certificate", and Section 27.1.2 shall be of
        no force or effect.
     2. During the Restoration Estimate Period, Tenant may select an architect
        to prepare a reasonable estimate of the time required to restore the
        Insured Premises ("Tenant Architect's Estimate"), and, if (i) the
        Landlord fails to give Tenant the Landlord Architect's Estimate within
        the Restoration Estimate Period and (ii) Tenant gives Landlord the
        Tenant's Architect's Estimate within the Restoration Estimate Period,
        then the Tenant Architect's Estimate shall be the "Architect's
        Certificate".
     3. If within the Restoration Estimate Period (i)Landlord's Architect fails
        to give the Landlord Architect's Estimate and (ii) the Tenant's
        Architect fails to give the Tenant Architect's Estimate, then it shall
        be deemed that the Landlord Architect's Estimate was given on such 60th
        day and shall be deemed to be the "Architect's Estimate", and it shall
        be deemed that the Landlord's Work and Required Surrender Improvements,
        subject to the exclusions described in Section 27.1.1 above, can be
        restored within 365 days after issuance of building permits for such
        work.

    Definitions and Termination Rights
    . As used herein:
     1. "Tenant Insured Loss" shall mean damage or destruction to the Insured
        Premises (as defined in Section 14.1.2) that (i) is actually covered by
        the Property Insurance on the Insured Premises to be obtained by Tenant
        pursuant to Section 14.1.2 or, (ii) provided Landlord has not exercised
        its rights under Section 27.7, is required to be covered by Property
        Insurance to be obtained by Tenant pursuant to Section 14.1.2, but is
        not so covered by such insurance.
        
        "
        Landlord
        Insured Loss
        " shall mean damage or destruction to the Insured Premises (i) that is
        actually covered by the Property Insurance or other insurance obtained
        by Landlord in accordance with Section 27.7, and (ii) either:
         1. all of the proceeds of such Property Insurance carried or to be
            carried by Landlord are actually disbursed by the insurer for use by
            Tenant or Landlord in restoration of the Insured Premises, or
         2. if less than all of the proceeds of such Property Insurance are
            actually disbursed by the insurer for use by Tenant or Landlord in
            restoration of the Insured Premises or if the Landlord's lender
            otherwise prevents the use of the proceeds of such Property
            Insurance for the restoration of the Insured Premises (the amount of
            proceeds not actually disbursed for restoration being hereinafter
            referred to as "Insurance Proceeds Reduction Amount"), and then
            either:
             1. not later than ninety (90) days following the date the Tenant's
                Loss Notice is given, Landlord elects in writing to deposit an
                amount equal to the Insurance Proceeds Reduction Amount into an
                escrow account; or
             2. not later than ninety (90) days following the date the Tenant's
                Loss Notice is given, Landlord elects in writing to provide
                other reasonable assurance that the Insurance Proceeds Reduction
                Amount will be made available for restoration of the Insured
                Premises.
    
     2. "Uninsured Loss" shall mean any damage or destruction to the Insured
        Premises other than a Tenant Insured Loss or a Landlord Insured Loss.
     3. The term "Tenant's Casualty Loss Termination Right" shall mean the right
        of Tenant to terminate this Lease if:
         1. there is an Uninsured Loss, a Tenant Insured Loss, or a Landlord
            Insured Loss and the Architect's Estimate provides that the time
            required to fully restore the Landlord's Work and Required Surrender
            Improvements, subject to the exclusions provided for in Section
            27.1.1 above, is reasonably estimated pursuant to Section 27.1 to
            exceed 365 days after building permits are issued, or
         2. the Insured Premises are damaged or destroyed by an Uninsured Loss,
            a Tenant Insured Loss or a Landlord Insured Loss at anytime during
            the last twelve months of the Lease Term, as the same may be
            extended from time to time, or
            
            there is an Uninsured Loss and Landlord does
            not
            elect, pursuant to and in accordance with Section 27.4.1 to restore
            Landlord's Work.
    
        
        The term "
        Landlord's Casualty Loss Termination Right
        " shall mean the right of Landlord to terminate this Lease if (i) there
        is an Uninsured Loss, (ii) Landlord had not at the time of such loss
        elected to carry Property Insurance on the Insured Premises pursuant to
        Section 27.7,
        and
        (iii) Tenant does not elect, pursuant to Section 27.4.2 to restore
        Landlord's Work and the Required Surrender Improvements.

    Insured Loss
    .
     1. If (i) there is a Tenant Insured Loss or a Landlord Insured Loss and
        (ii)Tenant exercises Tenant's Casualty Loss Termination Right, then (a)
        Tenant shall assign to Landlord and Landlord's lender, as their
        interests may appear, all of its right, title and interest in the
        Property Insurance covering the Insured Premises obtained by Tenant
        pursuant to Section 14.1.2 or otherwise, and (b) if Tenant has breached
        its obligation to obtain Property Insurance pursuant to Section 14.1.2,
        then Tenant shall cause to be paid to Landlord the full amount of the
        proceeds that would have been made available by the insurer for such
        loss as if Tenant had in fact carried the insurance required of Tenant
        pursuant to Section 14.1.2.
     2. Subject to the other provisions of this Section 27, if at any time
        during the term of this Lease (i) there is a Tenant Insured Loss or
        Landlord Insured Loss and (ii) neither Landlord nor Tenant exercises
        their respective Landlord's Casualty Loss Termination Right or Tenant's
        Casualty Loss Termination Right in accordance with this Section 27, then
        (a) this Lease shall continue in full force and effect, (b) Tenant shall
        restore the Insured Premises and, if Tenant so elects, such other Tenant
        Improvements and other Tenant's Property as Tenant may elect to restore
        as soon as reasonably possible, and (c) subject to any contrary
        provision of any Subordination Agreement, all of the proceeds of the
        Property Insurance covering the Insured Premises (and any additional sum
        that Landlord may elect to contribute to the restoration pursuant to
        Section 27.2.2.2) shall be disbursed for use by Tenant for such
        restoration of the Insured Premises. If any lender, after having
        consented to the use of insurance proceeds for restoration, should cut
        off the availability of such proceeds and such proceeds are not replaced
        by Landlord, then in addition to its other rights and remedies, Tenant
        shall have the right to cease restoration of the Insured Premises.
     3. At any time when Tenant is to undertake the restoration of the Insured
        Premises in accordance with this Lease, such restoration planning and
        work shall be performed by the Tenant in accordance with the provisions
        of Section 12 above and the provisions of the Work Letter relating to
        work which was to be performed by Tenant under such Work Letter.
     4. If Landlord carries the Property Insurance pursuant to Section 27.7 ,
        then, subject to any contrary provisions of any Subordination Agreement
        executed by Landlord and Tenant, in the event of a Landlord Insured
        Loss, the proceeds of the Property Insurance for the Insured Premises
        shall be disbursed by the insurer for use as the restoration work
        progresses in accordance with procedures (comparable to construction
        loan disbursement procedures) reasonably acceptable to Tenant, Landlord
        and any Landlord's lender named as an additional insured or loss payee
        with respect to such Property Insurance covering the Insured Premises.
        Any proceeds of insurance attributable to any Tenant's Property, other
        than the Required Surrender Improvements, shall be disbursed as the
        insurer and Tenant shall agree.
     5. If Landlord has elected to provide any Insurance Proceeds Reduction
        Amount pursuant to Section 27.2.2.2, then, as the restoration work
        progresses, such Insurance Proceeds Reduction Amount shall be disbursed
        in accordance with procedures (comparable to construction loan
        disbursement procedures) reasonably acceptable to Landlord, Tenant and
        Landlord's lender. If Landlord fails to provide the Proceeds Reduction
        Amount, in addition to its other rights and remedies, Tenant shall have
        the right to halt restoration of the Insured Premises.

    Uninsured Loss
    .
     1. If (i) there is an Uninsured Loss, (ii) the Architect's Estimate is
        given and provides that Landlord's Work and the Required Surrender
        Improvements (subject to the exclusions in Section 27.1 above) require
        365 days or less to restore after the issuance of building permits and
        (iii) Tenant does not elect to restore the Insured Premises pursuant to
        Section 27.4.2, then Landlord shall have the right, but not the
        obligation, to elect to restore Landlord's Work (as defined in the Work
        Letter Agreement) by delivery of written notice to Tenant not earlier
        than one hundred twenty-one (121) days and not later than one hundred
        thirty-five (135) days following the date Tenant's Loss Notice is given
        and, if Landlord elects to restore Landlord's Work, (a) the Lease shall
        continue in full force and effect, and Landlord shall diligently
        undertake such restoration of Landlord's Work at its sole cost and
        without contribution from Tenant and shall diligently pursue such
        undertaking to completion, (b) Tenant shall restore the Required
        Surrender Improvements, provided, however, that Tenant shall not be
        obligated to expend more for such restoration of the Required Surrender
        Improvements than the proceeds of any Property Insurance with respect to
        the Required Surrender Improvements that are paid to Tenant or would
        have been paid to Tenant had Tenant performed its obligations under
        Section 14.1.2, and (c) Tenant shall have the right, but not the
        obligation, to restore any other portion of Tenant's Property at
        Tenant's sole cost and expense without reimbursement from Landlord.
     2. If there is an Uninsured Loss, Tenant shall have the right, but not the
        obligation, to elect to restore the Landlord's Work (as defined in the
        Work Letter Agreement) by giving written notice of such election to
        Landlord not earlier than ninety-one (91) days and not later than one
        hundred twenty (120) days after Tenant's Loss Notice is given, in which
        event (a) the Lease shall continue in full force and effect, and Tenant
        shall diligently undertake and complete the restoration of the
        Landlord's Work at Tenant's sole cost and expense without contribution
        from Landlord, (b) Tenant shall restore the Required Surrender
        Improvements, and (c) Tenant shall have the right, but not the
        obligation, to restore any other portion of Tenant's Property at
        Tenant's sole cost and expense without reimbursement from Landlord.

 2. Exercise of Termination Rights.
     1. If Tenant is not required pursuant to Section 27.3.2 to restore and does
        not elect to restore the Insured Premises in accordance with Section
        27.4.2, then Landlord may exercise the Landlord's Casualty Loss
        Termination Right by giving Tenant written notice of Landlord's election
        to terminate the Lease not earlier than the first to occur of (a) the
        date Tenant gives Landlord notice of its election not to restore the
        Insured Premises pursuant to Section 27.4.2 or (b) the one hundred
        twenty-first (121st) day following the date Tenant's Loss Notice is
        given, and not later than one hundred thirty five (135) days following
        the date Tenant's Loss Notice is given.
     2. If Tenant is not required to restore and Landlord does not elect to
        restore in accordance with this Section 27, then Tenant may exercise the
        Tenant's Casualty Loss Termination Right by giving Landlord written
        notice of Tenant's election to terminate the Lease no earlier than one
        hundred thirty-six (136) days and no later than one hundred fifty (150)
        days after the Tenant's Loss Notice is given, (ii) paying to Landlord,
        upon Landlord's demand, any amounts due pursuant to Section 27.3.1; and
        (iii) upon request by Landlord, executing such documents as may
        reasonably be required to transfer to Landlord Tenant's rights in
        Property Insurance attributable to the Insured Premises. Within ninety
        (90) days after the giving of such notice by Tenant, Tenant shall remove
        all of Tenant's Property (other than the Required Surrender Improvements
        and the Optional Surrender Improvements that Tenant decides not to
        remove) and shall return possession of the Premises to the Landlord as
        required by Section 12.2 and Section 29, and thereupon Landlord shall
        return to Tenant (i) any prepaid Rent and (ii) subject to all the terms
        and provisions of Section 6 above, the Lease Collateral (or so much
        thereof as has not been applied in accordance with this Lease). Tenant
        may exercise Tenant's Casualty Loss Termination Right pursuant to
        Section 27.2.4 within one hundred fifty (150) days after Tenant's Loss
        Notice is given.

 3. Rent Abatement. Following any Landlord Insured Loss, Tenant Insured Loss or
    Uninsured Loss, the Rent payable hereunder by Tenant shall be abated, such
    abatement being limited to the extent (a) the Premises are rendered unusable
    and unfit for occupancy due to any damage or destruction and (b) Tenant is
    not using or otherwise occupying same for the conduct of its business;
    provided, however that if Tenant is undertaking the restoration, the maximum
    amount of such abatement shall be limited to the time that the Premises
    could be made reasonably useable by Tenant if restoration is pursued by
    Tenant with reasonable diligence. Notwithstanding any provision of this
    Lease to the contrary, such abatement shall be limited to the proceeds of
    rental loss insurance carried or required to be carried by Landlord pursuant
    to the provisions of Section 14.6.
 4. Lender Requirements.
     1. Notwithstanding any provision of Section 27 to the contrary, in the
        event any of Landlord's lender(s) having a lien on the Premises so
        require, Landlord shall have the right to carry the Property Insurance
        on the Insured Premises required or permitted of Tenant pursuant to
        Section 14.1.2 hereof and any other type of insurance that any such
        lender may require, and Landlord shall treat the expenses thereof as
        Operating Expenses, subject, however, to the provisions of Section
        8.2.3. Landlord shall deliver prior written notice to Tenant of
        Landlord's election to carry said Property Insurance. If Landlord
        delivers such notice to Tenant, Landlord shall carry the Property
        Insurance, and Tenant shall be relieved of its obligation to carry such
        Property Insurance, unless and until Landlord shall provide Tenant with
        at least thirty (30) days notice of rescission of its election under
        this Section 27.7, in which event this Section 27.5 shall not apply
        unless and until Landlord provides Tenant with another notice of its
        election.
     2. If Tenant does not exercise Tenant's Casualty Loss Termination Right
        pursuant to the provisions of Section 27.5, then with respect to any
        loss which is not a Tenant Insured Loss and which is covered by or is
        required to be covered by the Property Insurance that Landlord carries
        or is required to carry pursuant to this Section 27.7, the following
        shall apply:
         1. Landlord shall use its reasonable best efforts to obtain, within
            ninety (90) days following such loss, the written agreement of the
            Landlord's lender that any proceeds available from Property
            Insurance carried by Landlord with respect to the Insured Premises
            (or the amount that Landlord is liable to pay due to any failure by
            Landlord to carry such Property Insurance) may be disbursed for use
            by Tenant for the restoration of the Insured Premises in accordance
            with the foregoing provisions of this Section 27,
         2. If the loss is a Landlord Insured Loss, Tenant shall pay to Landlord
            the greater of (i) the deductible portion of the Property Insurance
            carried by Landlord with respect to any such loss (other than
            earthquake (DIC) insurance) up to $25,000 and as to earthquake (DIC)
            insurance, up to 15% of the replacement value of the Insured
            Premises, or (ii) such higher deductible amount as to which Landlord
            and Tenant have agreed in writing.

    Waiver
    : Landlord shall not be liable for any inconvenience or annoyance to Tenant,
    injury to the business of Tenant, loss of use of any part of the Premises by
    Tenant or loss of Tenant's Property, resulting in any way from such damage,
    destruction or the repair thereof, except that, to the extent of proceeds of
    loss of rents insurance coverage carried by Landlord or required by this
    Lease to be carried by Landlord, Landlord shall allow Tenant a fair
    diminution of Rent during the time and to the extent the Premises are
    actually unusable and unfit for occupancy and Tenant is not using or
    otherwise occupying same for the conduct of its business as specifically
    provided above in this Section 27. Except as herein expressly provided to
    the contrary, Landlord and Tenant hereby waive all rights to terminate this
    Lease, and Tenant hereby waives any right to offset any amounts against Rent
    pursuant to rights accorded Tenant by any law currently existing or
    hereafter enacted, including but not limited to, all rights pursuant to the
    provisions of Sections 1932(2.), 1933(4.), 1941 and 1942 of the California
    Civil Code or any similar statute or common law, as the same may be amended
    or supplemented from time to time.
    Survival
    . The rights and obligations of Landlord and Tenant under this Section 27
    shall survive the termination of this Lease.
 5. Restoration of Common Area Improvements. To the extent of insurance proceeds
    of Property Insurance Landlord is required to carry pursuant to Section 14.6
    (or, if Landlord should fail to carry such insurance, to the extent of
    proceeds that would have been available but for Landlord's failure),
    Landlord shall promptly and diligently restore any damaged improvements to
    the Common Areas substantially to the condition existing prior to such
    damage.
 6. Calendar of Restoration Events. Set forth below is a calendar of important
    dates in the event there is damage or destruction to the Insured Premises.
    In the event of any conflict between the provisions of this Section 27.11
    and any other provision of this Section 27, such other provision shall
    control.

EVENT

DATE

Last day for Landlord's architect to provide Architect's Estimate

60 days after Tenant's Loss Notice

First day for Landlord to elect to provide Insurance Proceeds Reduction Amount
pursuant to Section 27.2.2.2

Date of Tenant's Loss Notice

Last day for Landlord to elect to provide Insurance Proceeds Reduction Amount
pursuant to Section 27.2.2.2

90 days after Tenant's Loss Notice

First day for Tenant to elect to restore pursuant to Section 27.4.2

91 days after Tenant's Loss Notice

Last day for Tenant to elect to restore the Landlord's Work pursuant to Section
27.4.2

120 days after Tenant's Loss Notice

First day for Landlord to elect to restore pursuant to Section 27.4.1 or to
exercise a Landlord's Casualty Loss Termination Right pursuant to Section 27.5.1

121 days after Tenant's Loss Notice

Last day for Landlord to elect to restore pursuant to Section 27.4.1 or to
exercise a Landlord's Casualty Loss Termination Right pursuant to Section 27.5.1

135 days after Tenant's Loss Notice

First day for Tenant to elect to exercise a Tenant's Casualty Loss Termination
Right pursuant to Section 27.5.2

136 days after Tenant's Loss Notice

Last day for Tenant to elect to exercise a Tenant's Casualty Loss Termination
Right pursuant to Section 27.5.2

150 days after Tenant's Loss Notice

Condemnation
 1. Definitions.
     1. "Partial Taking" shall mean a Taking by power of eminent domain a
        portion of the Premises or the Common Areas and following such taking
        the remaining portion of the Premises and the Common Areas available for
        the Tenant's use are reasonably suitable for the continued conduct of
        the Tenant's business therein.
     2. "Total Taking" shall mean a Taking by power of eminent domain of all of
        the Premises.
     3. "Substantial Taking" shall mean a Taking that is not a Partial Taking or
        a Total Taking.
     4. "Taking" shall mean the exercise of the power of eminent domain with
        respect to the property, inverse condemnation or sale in lieu thereof
        for any public or quasi-public use or purpose.
     5. "Temporary Taking" shall mean a Taking of all or a portion of the
        Premises for less than the remainder of the Term.

    Partial Taking
    . If there is a Partial Taking, the Lease shall continue in effect as to the
    portion of the Premises remaining, the Lease shall terminate as to the
    portion of the Premises taken, and the Rent shall be equitably adjusted.
    Total Taking
    . If there is a Total Taking, the Lease shall terminate on the earlier of
    (i) the date title to the Premises vests in the condemnor (ii) the date the
    condemnor is authorized to take possession of the Premises as stated in an
    order for possession.
    Substantial Taking
    . If there is a Substantial Taking, then Tenant may elect to terminate this
    Lease on the earlier of (i) the date title to the Premises vests in the
    condemnor (ii) the date the condemnor is authorized to take possession of
    the Premises as stated in an order for possession.
    Temporary Taking
    . If there is a Temporary Taking, the Lease shall remain in full force and
    effect, there shall be no reduction in the Rent, and Tenant shall receive
    the award for such Temporary Taking.
    Award
    . Tenant shall not because of any Taking assert any claim against Landlord
    or the condemning authority for any compensation because of the condemnation
    of the Premises or the Common Area, and Landlord shall be entitled to
    receive the entire amount of any award for the Taking of the Premises or the
    Common Area without deduction for any estate of interest or other interest
    of Tenant; provided, however, the foregoing provisions shall not preclude
    Tenant, at Tenant's sole cost and expense, from obtaining any separate award
    to Tenant for the Taking or for loss of or damage to Tenant's Property or
    for damages for cessation or interruption of Tenant's business provided such
    award is separate from Landlord's award and provided further such separate
    award does not diminish nor otherwise impair the award otherwise payable to
    Landlord for the Taking of the Premises or the Common Area. In addition to
    the foregoing, Tenant shall be entitled to seek compensation for the
    relocation costs recoverable by Tenant pursuant to the provisions of
    California Government Code Section 7262. If this Lease is not terminated as
    a consequence of a taking, Landlord shall, if necessary, promptly proceed to
    restore Landlord's Work, to substantially its same condition prior to such
    condemnation, allowing for the reasonable effects of such condemnation, and
    a proportionate reduction in Rent shall be made to Tenant, as solely
    reasonably determined by Landlord, for the Rent corresponding to the time
    during which, and to the part of the Premises of which, Tenant is deprived
    on account of such Taking of the Premises and restoration of Landlord's
    Work. Landlord shall not be required to spend funds for restoration in
    excess of the amount received by Landlord as compensation awarded. Tenant
    waives the right to assert the provisions of California Code of Civil
    Procedure section 1265.130 or any similar or successor provision.

Environmental Matters/ Hazardous Materials
 1. Hazardous Materials Disclosure Certificate. Prior to executing this Lease,
    Tenant shall have delivered to Landlord Tenant's executed initial Hazardous
    Materials Disclosure Certificate (the "Initial HazMat Certificate"), a copy
    of which is attached hereto as Exhibit E. Tenant covenants, represents and
    warrants to Landlord that the information in the Initial HazMat Certificate
    is true and correct and accurately describes in all material respects the
    use(s) of Hazardous Materials which will initially be made and/or used on
    the Premises by Tenant. Tenant shall, commencing with the date which is one
    year from the Commencement Date and continuing every year thereafter,
    deliver to Landlord, an executed Hazardous Materials Disclosure Certificate
    ("the "HazMat Certificate") describing Tenant's then present use of
    Hazardous Materials on the Premises, and any other reasonably necessary
    documents as requested by Landlord concerning such use of Hazardous
    Materials. The HazMat Certificates required hereunder shall be in
    substantially the form attached hereto as Exhibit E.
    Definitions.
     1. Hazardous Materials

    . As used in this Lease, the term Hazardous Materials shall mean and include
    (a) any hazardous or toxic wastes, materials or substances, and other
    pollutants or contaminants, which are or become regulated by any
    Environmental Laws (as defined in Section 29.3 below); (b) petroleum,
    petroleum by products, gasoline, diesel fuel, crude oil or any fraction
    thereof; (c) asbestos and asbestos containing material, in any form, whether
    friable or non-friable; (d) polychlorinated biphenyls; (e) radioactive
    materials; (f) lead and lead-containing materials; (g) medical or
    bio-hazardous waste; (h) any other material, waste or substance displaying
    toxic, reactive, ignitable or corrosive characteristics, as all such terms
    are used in their broadest sense, and are defined or become defined by any
    Environmental Law; or (i) any material which causes or threatens to cause a
    nuisance upon or waste to any portion of the Project or any surrounding
    property or that poses or threatens to pose a hazard to the health and
    safety of persons on the Premises, any other portion of the Project or any
    surrounding property. For purposes of this Lease, the term "Hazardous
    Materials" shall not include nominal amounts of ordinary household cleaners,
    office supplies and janitorial supplies which are not actionable under any
    Environmental Laws.
    Environmental Laws
    . As used in this Lease the term "Environmental Laws" shall mean state and
    federal environmental, health and/or safety-related laws, statutes, orders,
    standards, courts' decisions, ordinances, rules and regulations (as
    interpreted by judicial and administrative decisions), decrees, directives,
    guidelines, permits or permit conditions, currently existing and as amended,
    enacted, issued or adopted in the future which are or become applicable to
    Tenant or all or any portion of the Premises.
    Tenant's Hazardous Materials
    . As used in this Lease the term "Tenant's Hazardous Materials" shall mean
    any Hazardous Material introduced to the Project or the Adjacent Park by
    Tenant or Tenant's Representatives.
 2. Midnight Dumper. As used in this Lease the term "Midnight Dumper" shall mean
    any person or entity (other than Tenant, any other occupant of the Adjacent
    Park, and their respective agents, officers, directors, members, employees,
    and contractors) whose identity is unknown that, during the Lease Term,
    deposits upon the Project any Hazardous Material(s).

Prohibition; Environmental Laws: Tenant shall not be entitled to use or store
any Hazardous Materials on, in, or about any portion of the Premises, the
Project or the Adjacent Park without, in each instance satisfying the following
conditions: (i) Tenant shall provide a HazMat Certificate for such material to
Landlord prior to bringing such material onto the Lot; (2) Tenant shall be
permitted to use and/or store only those Hazardous Materials that are necessary
for Tenant's business and to the extent disclosed in the HazMat Certificate; (3)
Any such usage and storage may only be to the extent of the quantities of
Hazardous Materials as specified in the then applicable HazMat Certificate and
in compliance with any and all local applicable Law; (4) In all events such
usage and storage must at all times be in full compliance with Environmental
Laws; (5) Any changes to the type and/or quantities of Hazardous Materials
specified in the most recent HazMat Certificate may be implemented only after
complying with the foregoing conditions; and (6) Tenant shall not be entitled
nor permitted to install any tanks under, on or about the Project or the
Adjacent Park for the storage of Hazardous Materials without the express written
consent of Landlord, which may be given or withheld in Landlord's sole but
reasonable discretion. Landlord shall have the right at all times during the
Term of this Lease to (i) inspect the Premises, (ii) conduct tests and
investigations to determine whether Tenant is in compliance with the provisions
of this Section 29 or to determine if Hazardous Materials are present in, on or
about the Project or the Adjacent Park, and (iii) request lists of all Hazardous
Materials used, stored or otherwise placed by Tenant or Tenant's Representatives
on, under or about any portion of the Project or the Adjacent Park. The cost of
all such inspections, tests and investigations shall be borne by Tenant, if
Landlord reasonably determines that Tenant or any of Tenant's Representatives
are directly or indirectly responsible in any manner for any contamination
revealed by such inspections, tests and investigations. The aforementioned
rights granted herein to Landlord and its representatives shall not create (a) a
duty on Landlord's part to inspect, test, investigate, monitor or otherwise
observe the Premises or the activities of Tenant and Tenant's Representatives
with respect to Hazardous Materials, including without limitation, Tenant's
operation, use and any remediation related thereto, or (b) liability on the part
of Landlord or Landlord Parties for Tenant's use, storage, disposal or
remediation of Tenant's Hazardous Materials, it being understood that Tenant
shall be solely responsible for all liability in connection therewith. Tenant's
Environmental Obligations: Tenant shall give to Landlord immediate verbal and
follow-up written notice of any spills, releases, discharges, disposals,
emissions, migrations, removals or transportation of Hazardous Materials on,
under or about any portion of the Project or Adjacent Park; provided that Tenant
has actual, implied or constructive knowledge of such event(s). Tenant, at its
sole cost and expense, covenants and warrants to promptly investigate, clean up,
remove, restore and otherwise remediate (including, without limitation,
preparation of any feasibility studies or reports and the performance of any and
all closures) any spill, release, discharge, disposal or emission (including the
migration thereof) of Tenant's Hazardous Materials such that (i) the affected
portions of the Premises, Project and the Adjacent Park are returned to a
condition sufficient to comply with applicable Environmental Laws and to the
other standards specified in this Section 29.4 and (ii) closure letters with
respect thereto have been issued by the governmental agency having oversight
responsibility for the remediation of any spill or release of Hazardous
Materials, subject, however to the provisions of Section 12.2.2. Any such
investigation, clean up, removal, restoration and other remediation to be
undertaken by or at the direction of Tenant shall only be performed after Tenant
has obtained Landlord's prior written consent to a remediation work plan
("Remediation Plan"), which consent shall not be unreasonably withheld so long
as the Remediation Plan is designed to remediate such spill, release, discharge,
disposal or emission within a reasonable time frame (as reasonably determined by
Landlord) so that, upon completion of the Remediation Plan approved by Landlord,
which approval shall not be unreasonably withheld or delayed, the Project will
be in compliance with all applicable Environmental Laws relating to Hazardous
Materials that the Remediation Plan addresses. Notwithstanding the foregoing,
Tenant shall be entitled to respond immediately to an emergency and to comply
with any Law requiring action before the Landlord's consent could reasonably be
obtained, without first obtaining Landlord's prior written consent. Tenant, at
its sole cost and expense, shall conduct and perform, or cause to be conducted
and performed, all closures as required by any Environmental Laws or any
agencies or other governmental authorities having jurisdiction thereof and
arising out of or caused by any Tenant's Hazardous Materials. If Tenant fails to
so promptly investigate, clean up, remove, restore, provide closure or otherwise
so remediate, Landlord may, but without obligation to do so, take any and all
steps necessary to rectify the same and Tenant shall promptly reimburse
Landlord, upon demand, for all costs and expenses to Landlord of performing
investigation, clean up, removal, restoration, closure and remediation work. All
such work undertaken by Tenant, as required herein, shall be performed in such a
manner so as to enable Landlord to make use of the Project and the Adjacent Park
for the use thereof permitted under the City of Hayward Zoning Code then
applicable thereto, including those uses that are permitted with a conditional
use permit, after the satisfactory completion of such work. Environmental
Indemnity: In addition to Tenant's obligations as set forth hereinabove, Tenant
agrees to, and shall, protect, indemnify, defend (with counsel acceptable to
Landlord) and hold Landlord and the other Landlord Indemnitees harmless from and
against any and all Claims (including, without limitation, diminution in value
of any portion of the Project or the Adjacent Park, damages for the loss of or
restriction on the use of rentable or usable space, and from any adverse impact
of Landlord's marketing of any space within the Project or Adjacent Park)
arising at any time during or after the Term of this Lease to the extent
directly or indirectly, arising out of or caused by any Tenant's Hazardous
Material. Neither the written consent of Landlord to the presence, use or
storage of Hazardous Materials in, on, under or about any portion of the Project
or the Adjacent Park nor the strict compliance by Tenant with all Environmental
Laws shall excuse Tenant from its obligations of indemnification pursuant
hereto. Tenant shall not be relieved of its indemnification obligations under
the provisions of this Section 29.5 due to Landlord's status as either an
"owner" or "operator" under any Environmental Laws. Survival: Tenant's and
Landlord's obligations and liabilities pursuant to the provisions of this
Section 29 shall survive the expiration or earlier termination of this Lease. If
it is determined by Landlord that the condition of all or any portion of the
Project or the Adjacent Park is not in compliance with the provisions of this
Lease with respect to Tenant's Hazardous Materials, including without limitation
all Environmental Laws, at the expiration or earlier termination of this Lease,
then Landlord may require Tenant to hold over possession of the Premises until
Tenant can surrender the Premises to Landlord in the condition required by this
Lease, including without limitation, the conduct or performance of any closures
as required by any Environmental Laws. For purposes hereof, the term "reasonable
wear and tear" shall not include any deterioration in the condition or
diminution of the value of any portion of the Project or the Adjacent Park
caused by storage, use, transportation, release, discharge or emission of
Tenant's Hazardous Materials. Any such holdover by Tenant will be with
Landlord's consent, will not be terminable by Tenant in any event or
circumstance and will otherwise be subject to the provisions of Section 20 of
this Lease. Landlord's Obligations. Landlord agrees that, as between Landlord
and Tenant, if any Environmental Law would require any investigation, clean up,
removal, restoration or other remediation (including, without limitation,
preparation of any feasibility studies or reports and the performance of any and
all closures), of a Hazardous Material other than Tenant's Hazardous
Material(s), that is present on or about the Project or the Adjacent Park, or
the soil, groundwater, surface water, ambient air or building materials thereof,
then Landlord shall, or shall cause a third party to, promptly investigate,
clean up, remove, restore and otherwise remediate (including, without
limitation, preparation of any feasibility studies or reports and the
performance of any and all closures) such Hazardous Material such that the
affected portions of the Project and the Adjacent Park are returned to the
condition required by applicable Environmental Laws with respect to the
continued use of the Premises for the uses thereof permitted by this Lease then
being made by Tenant. Financial Statements

Tenant and any permitted Transferee, for the reliance of Landlord, any lender
holding or anticipated to acquire a lien upon any portion of the Project or any
prospective purchaser of any portion of the Project within ten (10) days after
Landlord's request therefor, but not more often than once annually so long as
Tenant is not in material default of this Lease, shall deliver to Landlord the
then current audited financial statements of Tenant (including interim periods
following the end of the last fiscal year for which annual statements are
available). If audited financial statements have not been prepared, Tenant and
any permitted Transferee shall provide Landlord with unaudited financial
statements and such other information, the type and form of which are acceptable
to Landlord in Landlord's reasonable discretion, which reflects the financial
condition of Tenant and any permitted Transferee.

General Provisions
 1. Time: Time is of the essence in this Lease and with respect to each and all
    of its provisions in which performance is a factor.
    Successors and Assigns
    : The covenants and conditions herein contained, subject to the provisions
    as to assignment, apply to and bind the heirs, successors, executors,
    administrators and assigns of the parties hereto.
    Recordation
    : Tenant and Landlord shall execute and deliver a short form memorandum of
    this Lease which Tenant may record in the Official Records of Alameda
    County, California. Concurrently with Tenant's execution and delivery of
    such memorandum, Tenant shall execute in recordable form a quitclaim deed
    which shall be delivered to Landlord's legal counsel, the recordation of
    which shall not take place prior to the expiration or earlier termination of
    this Lease. Upon the expiration or earlier termination of this Lease, within
    ten (10) days of Landlord's written request, Tenant shall deliver to
    Landlord a replacement quitclaim deed in recordable form confirming Tenant's
    relinquishment of all of Tenant's right, title and interest in and to the
    Project and/or the Adjacent Park.
 2. Landlord Exculpation: The liability of Landlord to Tenant for any default by
    Landlord under the terms of this Lease shall be limited to the actual
    interest of Landlord in the Project and, prior to the creation of the Lot,
    in Alameda County APN 441-0065-05-01, and Tenant agrees to look solely to
    Landlord's interest in such property for satisfaction of any liability of
    Landlord under this Lease. Tenant shall not look to other assets of Landlord
    nor seek any recourse against the assets of any Landlord Parties. "Landlord
    Parties" shall mean (i) the individual partners, members, directors,
    officers, shareholders, agents or employees of Landlord, including without
    limitation, any property management company of Landlord and (ii) the
    partners, members, directors, heirs, employees, representatives, agents,
    contractors, successors and assigns of any of person or entity mentioned in
    clause (i) above. It is the parties' intention that Landlord and the
    Landlord Parties shall not in any event or circumstance be personally
    liable, in any manner whatsoever, for any judgment or deficiency hereunder
    or with respect to this Lease. The liability of Landlord under this Lease is
    limited to its actual period of ownership of title to the Project.
    Severability and Governing Law
    : Any provisions of this Lease which shall prove to be invalid, void or
    illegal shall in no way affect, impair or invalidate any other provisions
    hereof, and such other provision shall remain in full force and effect. This
    Lease shall be governed by, and construed in accordance with, the laws of
    the State of California.
    Attorneys' Fees
    : In the event any dispute between the parties results in litigation or
    other proceeding, the prevailing party shall be reimbursed by the party not
    prevailing for all reasonable costs and expenses, including, without
    limitation, reasonable attorneys' and experts' fees and costs incurred by
    the prevailing party in connection with such litigation or other proceeding,
    and any appeal thereof. Such costs, expenses and fees shall be included in
    and made a part of the judgment recovered by the prevailing party, if any.
    In addition, Landlord shall be entitled to reasonable attorneys' fees, costs
    and expenses incurred in (i) the preparation and service of notices of
    default in accordance with this Lease and consultations in connection
    therewith, whether or not a legal action is subsequently commenced in
    connection with such default or breach of this Lease, (ii) connection with
    the requirement of any of Landlord's lenders that Landlord carry Property
    Insurance pursuant to Section 27.7, and (iii) in connection with the
    proposed amendment of that certain lease dated June 29, 2000 between
    Landlord's predecessor in interest and Tenant with respect to premises
    consisting of approximately 41,472 square feet of space located in Building
    A of the Adjacent Park.
    Entire Agreement
    : It is understood and acknowledged that there are no oral agreements
    between the parties hereto affecting this Lease, and this Lease supersedes
    and cancels any and all previous negotiations, arrangements, brochures,
    agreements and understandings, if any, between the parties hereto or
    displayed by Landlord to Tenant with respect to the subject matter thereof,
    and none thereof shall be used to interpret or construe this Lease. This
    Lease and any side letter or separate agreement executed by Landlord and
    Tenant in connection with this Lease and dated of even date herewith contain
    all of the terms, covenants, conditions, warranties and agreements of the
    parties relating in any manner to the rental, use and occupancy of the
    Premises, shall be considered to be the only agreement between the parties
    hereto, and none of the terms, covenants, conditions or provisions of this
    Lease may be modified, deleted or added to except in writing signed by the
    parties hereto. All negotiations and oral agreements acceptable to both
    parties have been merged into and are included herein. There are no other
    representations or warranties between the parties, and all reliance with
    respect to representations is based totally upon the representations and
    agreements contained in this Lease. The parties acknowledge that (i) each
    party and/of its counsel have reviewed and revised this Lease, and (ii) no
    rule of construction to the effect that any ambiguities are to be resolved
    against the drafting party shall be employed in the interpretation or
    enforcement of this Lease or any amendments or exhibits to this Lease or any
    document executed and delivered by either party in connection with this
    Lease.
    Warranty of Authority
    : On the date that Tenant executes this Lease, Tenant shall deliver to
    Landlord an original certificate of status for Tenant issued by the
    California Secretary of State or statement of partnership for Tenant filed
    with the California Secretary of State, as applicable, and such other
    documents as Landlord may reasonably request with regard to the lawful
    existence of Tenant. Each person executing this Lease on behalf of a party
    represents and warrants that (1) such person is duly and validly authorized
    to do so on behalf of the entity it purports to so bind, and (2) if such
    party is a partnership, corporation or trustee, that such partnership,
    corporation or trustee has full right and authority to enter into this Lease
    and perform all of its obligations hereunder. Tenant hereby warrants that
    this Lease is legal, valid and binding upon Tenant and enforceable against
    Tenant in accordance with its terms.
 3. Notices: All notices, demands, statements or communications (collectively,
    "Notices") given or required to be given by either party to the other
    hereunder shall be in writing, shall be sent by United States next business
    day mail, postage prepaid, or delivered personally (i) to Tenant at the
    Tenant's Address set forth in the Basic Lease Information, or to such other
    place as Tenant may from time to time designate in a Notice to Landlord; or
    (ii) to Landlord at Landlord's Address set forth in the Basic Lease
    Information, or to such other firm or to such other place as Landlord may
    from time to time designate in a Notice to Tenant. Any Notice will be deemed
    given on the next business day after the date it is mailed as provided in
    this Section 31.9 or upon the date personal delivery is made.
    Joint and Several; Covenants and Conditions
    : If Tenant consists of more than one person or entity, the obligations of
    all such persons or entities shall be joint and several. Each provision to
    be performed by Tenant hereunder shall be deemed to be both a covenant and a
    condition.
    Confidentiality
    : Tenant acknowledges that the content of this Lease and any related
    documents are confidential information. Tenant shall keep and maintain such
    confidential information strictly confidential and shall not disclose such
    confidential information to any person or entity other than Tenant's
    financial, legal and space planning consultants.
    Submission of Lease
    : Submission of this instrument for examination or signature by Tenant does
    not constitute a reservation of or an option for lease, and it is not
    effective as a lease or otherwise until execution and delivery by both
    Landlord and Tenant.

Signs

All signs and graphics of every kind visible in or from public view or corridors
or the exterior of the Premises shall be subject to Landlord's prior written
approval, which approval shall not be unreasonably withheld or delayed, and
shall be subject to and in compliance with all applicable Laws, Development
Documents, Recorded Matters, Rules and Regulations. Tenant shall remove all such
signs and graphics prior to the expiration or earlier termination of this Lease.
Such installations and removals shall be made in such a manner as to avoid
damage or defacement of the Premises. Tenant shall repair any damage or
defacement, including without limitation, discoloration caused by such
installation or removal. Landlord shall have the right, at its option, to draw
on the Lease Collateral such sums as are reasonably necessary to remove such
signs and make any repairs necessitated by such removal. Notwithstanding the
foregoing, in no event shall any: (a) neon, flashing or moving sign(s) or (b)
sign(s) which are likely to interfere with the visibility of any sign, canopy,
advertising matter, or decoration of any kind of any other business or occupant
of the Building or the other portions of the Project be permitted hereunder.
Tenant further agrees to maintain each such sign and graphics, as may be
approved, in good condition and repair at all times.

Mortgagee Protection

Upon any default on the part of Landlord, Tenant will give written Notice by
registered or certified mail to any beneficiary of a deed of trust or mortgagee
of a mortgage covering the Premises who has provided Tenant with notice of its
interest together with an address for receiving Notice, and shall offer such
beneficiary or mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Premises by power of sale or a judicial
foreclosure, if such should prove necessary to effect a cure. If such default
cannot be cured within such time period, then such additional time as may be
necessary will be given to such beneficiary or mortgagee to effect such cure so
long as such beneficiary or, mortgagee has commenced the cure within the
original time period and thereafter diligently pursues such cure to completion,
in which event this Lease shall not be terminated while such cure is being
diligently pursued. Tenant agrees that each lender to whom this Lease is
assigned by Landlord is an express third party beneficiary hereof. Tenant shall
not make any prepayment of Rent more than one (1) month in advance without the
prior written consent of each such lender, except if Tenant is required to make
quarterly payments of Rent in advance pursuant to the provisions of Section 10
above. Tenant waives the collection of any deposit from such lender(s) or any
purchaser at a foreclosure sale of such lender(s)' deed of trust unless the
lender(s) or such purchaser shall have actually received and not refunded the
deposit. Tenant agrees to make all payments under this Lease to the lender with
the most senior encumbrance upon receiving a direction, in writing, to pay said
amounts to such lender. Tenant shall comply with such written direction to pay
without determining whether an event of default exists under such lender's loan
to Landlord. If, in connection with obtaining financing for the Premises or any
other portion of the Project, Landlord's lender shall request reasonable
modification(s) to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent thereto, provided such
modifications do not materially and adversely affect Tenant's rights hereunder
or the use, occupancy or quiet enjoyment of Tenant hereunder.

Warranties of Tenant

Tenant hereby warrants and represents to Landlord, for the express benefit of
Landlord, that Tenant has undertaken a complete and independent evaluation of
the risks inherent in the execution of this Lease and the operation of the
Premises for the use permitted hereby, and that, based upon said independent
evaluation, Tenant has elected to enter into this Lease and hereby assumes all
risks with respect thereto. Tenant hereby further warrants and represents to
Landlord, for the express benefit of Landlord, that in entering into this Lease,
Tenant has not relied upon any statement, fact, promise or representation
(whether express or implied, written or oral) not specifically set forth herein
in writing and that any statement, fact, promise or representation (whether
express or implied, written or oral) made at any time to Tenant, which is not
expressly incorporated herein in writing, is hereby waived by Tenant.

Brokerage Commission

Landlord and Tenant each represents and warrants for the benefit of the other
that it has had no dealings with any real estate broker, agent or finder in
connection with the Premises and/or the negotiation of this Lease, except for
the Broker(s) specified in the Basic Lease Information, and that it knows of no
other real estate broker, agent or finder who is or might be entitled to a real
estate brokerage commission or finder's fee in connection with this Lease or
otherwise based upon contacts between the claimant and Tenant. Each party shall
indemnify and hold harmless the other from and against any and all liabilities
or expenses arising out of claims made for a fee or commission by any real
estate broker, agent or finder in connection with the Premises and this Lease
other than Broker(s), if any, resulting from the actions of the indemnifying
party. Unless expressly agreed to in writing by Landlord and Broker(s), no real
estate brokerage commission or finder's fee shall be owed to, or otherwise
payable to, the Broker(s) for any renewals or other extensions of the initial
Term of this Lease or for any additional space leased by Tenant other than the
Premises as same exists as of the Lease Date. Tenant further represents and
warrants to Landlord that Tenant will not receive (i) any portion of any
brokerage commission or finder's fee payable to the Broker(s) in connection with
this Lease or (ii) any other form of compensation or incentive from the
Broker(s) with respect to this Lease.

Quiet Enjoyment

Landlord covenants that, upon the paying of Rent and observing and keeping the
covenants, agreements and conditions of this Lease on its part to be kept, and
during the periods that Tenant is not otherwise in default of any of the terms
or provisions of this Lease, and subject to the rights of any of Landlord's
lenders, (i) that Tenant shall and may peaceably and quietly have, hold, occupy
and enjoy the Premises and the parking and access areas described in Section 1
during the Term of this Lease, and (ii) neither Landlord, nor any successor or
assign of Landlord, shall disturb Tenant's occupancy or enjoyment of the
Premises, the parking rights granted to Tenant in Section 1, and/or access to
any portions of the Lot. The foregoing covenant is in lieu of any other covenant
express or implied.

Right of First Offer
 1. Subject to Section 37.4, during the term of the Lease (as it may be extended
    from time to time), Tenant shall have a one-time right of first offer to
    purchase ("Right of First Offer") the Project and, prior to the creation of
    the Lot, Alameda County APN 441-0065-05-01 (the "Offer Property"). Tenant's
    Right of First Offer, as granted herein, shall be void if, at the time
    Tenant attempts to exercise the Right of First Offer, Tenant is in default
    in the performance of any of its obligations under the Lease beyond the
    period provided for the cure thereof, if any.
 2. Provided the above condition is satisfied, if Landlord desires to sell the
    Offer Property, Landlord shall give Tenant written notice, by facsimile and
    by U. S. Mail, of Landlord's intention to market the Offer Property for sale
    ("Landlord's Marketing Notice") stating the terms upon which Landlord
    desires to consummate the sale of the Offer Property. During the ten (10)
    business day period following Tenant's receipt of Landlord's Marketing
    Notice, Tenant shall have the right to (a) inform Landlord that Tenant
    accepts the terms set forth in Landlord's Marketing Notice or (b) make a
    counter-offer to Landlord to purchase the Offer Property on other terms, or
    (c) reject Landlord's offer. If Tenant unconditionally accepts Landlord's
    offer or if Landlord accepts a counter-offer from Tenant, then the effect
    thereof shall be to bind the parties to the sale of the Offer Property on
    the terms thereof. If (i) Tenant rejects Landlord's offer, (ii) fails to
    accept Landlord's offer or (iii) makes a counter offer that Landlord refuses
    to accept, all rights under this Right of First Offer shall terminate and be
    of no further force and effect. Time is of the essence herein.
 3. This Right of First Offer is personal to Tenant and may not be assigned,
    voluntarily or involuntarily, separate from or as a part of the Lease;
    provided, however, the Right of First Offer shall continue in effect
    following a Transfer of the Lease to an Affiliate (as defined in Section
    16.7) or to a Transferee resulting from a Transfer that has been consented
    to by Landlord.
 4. This Right of First Offer shall not apply to (but shall survive) any
    determination of Landlord or any of its members or the beneficiaries of its
    members to sell, gift or otherwise transfer all or any portion of the Offer
    Property (i) to a person (or persons) or entity (or entities) that is(are) a
    member(s) of Landlord or the beneficiary of a member of Landlord; (ii) to an
    entity that is owned, controlled or affiliated with any person or entity
    that is a member of Landlord; (iii) for purposes of estate planning.
    However, any such transferee of the Offer Property shall be bound by this
    Right of First Offer.
 5. This Right of First Offer shall be subject and subordinate to the lien of
    any deed of trust encumbering the Property and shall not apply to any
    foreclosure or deed in lieu thereof; provided, however, that, except as may
    be set forth in a Subordination Agreement executed by Tenant and the holder
    of such deed of trust, this Right of First Offer will survive the
    foreclosure (or deed in lieu thereof) and be binding on the transferee of
    the Premises pursuant thereto.

[Remainder of page intentionally left blank. Signature page follows.]

IN WITNESS WHEREOF

, this Lease is executed by the parties as of the Lease Date referenced on Page
1 of this Lease.



Tenant:

Landlord:

CELL GENESYS, INC.,

a Delaware corporation

By: ___________________________________

Its: ___________________________________

Date: _________________________________

By: __________________________________

Its: ___________________________________

Date: _________________________________

F & S HAYWARD II, LLC, a Delaware limited liability company

By: _______________________________

Todd B. Foster, Manager

By: _______________________________

Kirk C. Syme, Manager

 

 

 

   

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.




--------------------------------------------------------------------------------




Exhibit A to Lease Agreement

LEGAL DESCRIPTION OF LOT

Real property situated in the City of Hayward, County of Alameda, State of
California, described as follows:

PARCEL A:

Parcel Two, Parcel Map 7785, Filed December 26, 2001 in Map Book 262, Pages 48
through 51, Alameda County Records.

PARCEL B:

Together with an appurtenant easement for vehicular & pedestrian ingress and
egress over that portion of Parcel One of said Parcel Map 7784 lying within the
area designated as "28' access easement" as shown on said map.

PARCEL C:

Also together with an appurtenant easement for private utilities over that
portion of Parcel One of said Parcel Map 7785 lying within the area designated
as "10' P.S.D.E." and "10' P.S.S.E." as shown on said map.




--------------------------------------------------------------------------------




[image418.gif]

Exhibit A-1 Site Plan




--------------------------------------------------------------------------------




Exhibit A-2 to Lease

[Legal Description of Adjacent Park]



PARCEL 1:

A portion of Lot 2, Obermuller Tract filed May 8, 1906, Map Book 21, Page 21,
Alameda County Records, described as follows:

Beginning at the point of intersection of the center line of Depot Road, also
known as County Road No. 956, with the center line of Clawiter Road, also known
as County Road No. 1649, as said roads are shown on said Map; running thence
along the said last mentioned line north 1° 56' west (the bearing north 1° 56'
west being assumed for the purpose of this description) 414.85 feet to a point
on a line drawn parallel with the southern line of said Lot 2, distant north 1°
56' west 20.00 feet from the southern boundary line thereof; thence along the
said parallel line so drawn north 88° 00' east 451.15 feet to a point on the
northeastern line of Industrial Boulevard, also known as County Road No. 8085,
as described in instrument from Susumu Matsumoto, et al., to County of Alameda,
dated January 12, 1961, recorded February 27, 1961, Series AS/23921, Reel 272,
Image 849, Official Records of Alameda County, said last mentioned point being
the actual point of commencement; running thence along the last mentioned line
the two following courses and distances; north 44° 11' 57" west 123.71 feet, and
thence Northwesterly along the arc of a curve to the right with a radius of
1000.00 feet tangent to the said last mentioned arc 135.86 feet to a point on a
line drawn parallel with the northern line of said Lot 2 and distant south 1°
56' east 127.74 feet therefrom; thence along the said last mentioned parallel
line so drawn north 88° 00' east 57.10 feet to a point on a line drawn parallel
with the said centerline of Clawiter Road, distant north 88° 00' east 351.00
feet therefrom; thence along the said last mentioned parallel line so drawn
north 1° 56' west 127.74 feet to a point on the northern line of said Lot 2;
thence along the said last mentioned line north 88° 00' east 693.59 feet; thence
south 3° 41' 56" east 326.14 feet to a point on said line drawn parallel with
the southern line of said Lot 2 and distant north 1° 56' west 20.00 feet
therefrom; thence along the said last mentioned parallel line so drawn south 88°
00' west 593.51 feet to the actual point of commencement.

PARCEL 2:

A right of way for roadway purposes over and along the following described
parcel of land:

A portion of Lot 2, Obermuller Tract, filed May 8, 1906, Map Book 21, Page 21,
Alameda County Records, described as follows:

Beginning at the point of intersection of a line drawn parallel with the
southern line of said Lot 2, distant 20.00 feet northerly therefrom measured at
right angles thereto with the northeastern line of Industrial Boulevard, also
known as County Road No. 8085, as described in instrument from Susumu Matsumoto,
et al., to County of Alameda, dated January 12, 1961, recorded February 27,
1961, Series AS/23921, Reel 272, Image 849, Official Records of Alameda County;
thence along the Northeastern line of Industrial Boulevard south 44° 11' 57"
east 27.00 feet to a point on the said southern line of Lot 2; thence along the
said last mentioned line north 88° 00' east 575.97 feet until intersected by a
line drawn south 3° 41' 56" east from a point on the northern line of said Lot 2
distant thereon north 88° 00' east 1034.59 feet from the point of intersection
thereof with the center line of Clawiter Road, also known as County Road No.
1649 as said road is shown on said Map; thence along the line so drawn north 3°
41' 56" west 20.01 feet to a point on the said first mentioned parallel line so
drawn; thence along the said last mentioned line parallel line south 88° 00'
west 593.51 feet to the point of beginning.

PARCEL 3:

Portion of Lot 3 of the map of the Obermuller Tract, filed May 8, 1906, in Book
21 of Maps, Page 21, in the office of the County Recorder of Alameda County,
described as follows:

Beginning at the intersection of the Southern line of the land described in the
deed To Roy N. Jensen, et ux, recorded January 13, 1967, on Reel 1901, Image
463, Alameda County Records, with the Eastern line of Industrial Boulevard, as
said line was established by Grant of Right of Way to County of Alameda,
recorded June 8, 1961, on Reel 341, Image 848, Instrument No. AS/69702, Alameda
County Records; running thence along said Eastern line, Southwesterly on the arc
of a curve to the left having a radius of 1454 feet, a distance of 314.80 feet
to the Southern line of said Lot 3; thence along the last named line, North 88°
East 1108.22 feet to the Eastern line thereof; thence along the last named line,
North 2° 30' West 292.69 feet to said Southern line firstly mentioned; and
thence along the last named line, South 88° West 1219.29 feet to the point of
beginning.

Assessor's Parcel No: 441-0065-025 and 441-0065-005-01

Excepting therefrom

Parcel Two, Parcel Map 7785, Filed December 26, 2001 in Map Book 262, Pages 48
through 51, Alameda County Records.






--------------------------------------------------------------------------------




Exhibit B to Lease Agreement

WORK LETTER AGREEMENT

This Work Letter Agreement ("Work Letter") is entered into concurrently with the
execution of that certain Lease dated as of January 7, 2002 ("Lease") by and
between CELL GENESYS, INC., a Delaware corporation ("Tenant") and F & S HAYWARD
II, LLC, a Delaware limited liability company ("Landlord"). The terms and
provisions of this Work Letter are an integral part of the Lease, and the Lease
is deemed incorporated herein as though fully set forth herein.

In consideration of the mutual covenants contained below, Landlord and Tenant
agree as follows:

Definitions. For purposes of this Work Letter, (i) capitalized terms not defined
in this Work Letter but defined in the Lease shall have the same meaning
ascribed to such terms in the Lease and (ii) other terms used in this Work
Letter shall have the meaning ascribed to such term as set forth in this
paragraph 1 or elsewhere in this Work Letter.
 1.  "Architect's Certificate" shall mean a statement by Landlord's Architect
     delivered to Landlord and Tenant confirming (i) the total gross area of all
     enclosed floors of the building measured from the outside finished surface
     of the outer building walls, without any deductions and (ii) that the
     Substantial Completion Date has occurred.
 2.  "Construction Drawings" shall mean (i) the plans and specifications for the
     construction of Landlord's Work prepared by Landlord's Architect,
     identified on Schedule III to Work Letter Agreement and (ii) such changes
     thereto as are approved by Landlord, Tenant and, if required, by any
     governmental or quasi-governmental authority. Tenant shall have no right to
     withhold consent to any changes that may be required by any governmental or
     quasi-governmental authority for which there is no reasonable alternative
     otherwise reasonably acceptable to Landlord and Tenant, and as to changes
     requested by Landlord, Tenant shall not unreasonably withhold or delay its
     consent.
 3.  "Commencement of Construction" shall be deemed to have occurred when
     Landlord has (i) obtained such permits as are required by governmental or
     quasi-governmental agencies having jurisdiction over the Premises for
     Landlord to commence grading and other site work required in connection
     with the construction of the Building and (ii) has commenced grading or
     site work.
 4.  "Early Entry Date" shall mean the date when the following portions of
     Landlord's Work have been constructed: (i) the foundation, four tilt-up
     walls, structural building supports sufficient to support the second floor
     deck of the Building and the second floor deck of the Building, and (ii)
     Tenant has delivered to Landlord an Early Entry Election Notice, and (iii)
     Landlord has afforded to Tenant access to the Building for the purpose of
     installing its Tenant Improvements in accordance with the Tenant
     Construction Drawings.
 5.  "Early Entry Notice" shall mean a written notice from Landlord to Tenant at
     least fifteen (15) days in advance of the Early Entry Date informing Tenant
     of the date on which Landlord expects the second floor deck of the Building
     to be completed.
 6.  "Early Entry Election Notice" shall mean a written notice, given by Tenant
     to Landlord within seven (7) days after Landlord gives Tenant the Early
     Entry Notice, stating either that (i) Tenant elects to exercise its Early
     Entry Right or (ii) Tenant elects not to exercise its Early Entry Right. If
     Tenant fails to give the Early Entry Notice, Tenant shall be deemed to have
     elected not to exercise its Early Entry Right.
 7.  "Early Entry Right" shall mean the right of Tenant to elect to enter the
     Building on and after the Early Entry Date and prior to the date Landlord's
     Work is Substantially Completed for the purpose of installing its Tenant
     Improvements in the Building.
 8.  "Force Majeure" shall mean (i) an act of God, (including, without
     limitation, flood, earthquake, epidemic, or unusually severe weather), (ii)
     war, (iii) riot or civil commotion, (iv) labor dispute (including, without
     limitation, strike or walkout), (v) accident, (vi) fire or other casualty,
     (vii) shortage of or inability to procure labor or materials, (viii) laws
     or regulations of general applicability, and (ix) acts of Tenant and/or
     other occurrences beyond Landlord's reasonable control (financial inability
     excepted).
 9.  "Initial Project Specifications" shall mean the specifications attached
     hereto as Schedule I to Work Letter Agreement.
 10. "Landlord's Architect" shall mean Ware & Malcomb Architects, Inc.
 11. "Landlord's Contractor" shall mean Wentz Group Construction Services, a
     licensed general contractor selected by Landlord.
 12. "Landlord's Work" shall mean the construction of the Building and Site Work
     described in the Initial Project Specifications attached hereto as Schedule
     I (excluding any items identified therein to be Tenant's obligation) in a
     good and workmanlike manner substantially in accordance with the
     Construction Drawings and in accordance with all laws, ordinances, building
     codes, statutes, rules, regulations and public and private restrictions.
     "Late Delivery Items"
     shall mean the following portions of the Landlord's Work that is to be
     constructed outside of the perimeter walls of the Building: finish grading
     to the parking lot, asphalt, concrete, paving, landscaping (hard and soft),
     landscape irrigation, storm drainage, utility service lateral connections,
     curbs, gutters, sidewalks, specialty paving (if required), retaining walls,
     fencing and gates, trash enclosures, planters, parking lot and landscape
     lighting, parking lot striping and signage, connection of site storm
     drainage system to city storm system main and other Landlord's Work to be
     constructed outside of the perimeter walls of the Building, the absence of
     which will not interfere with the commencement and prosecution of Tenant's
     Work in an orderly manner.
 13. "Punchlist" shall mean (A) with respect to Landlord's Work, other than the
     Late Delivery Items, a list, to be prepared by a representative of Landlord
     and a representative of Tenant, within fifteen (15) days after Landlord
     informs Tenant that Landlord believes Landlord's Work, other than the Late
     Delivery Items, have been completed in accordance with the Construction
     Drawings therefor, that identifies any portion of Landlord's Work that is
     incomplete or defective or not in conformance with the Construction
     Drawings therefor; and (B) with respect to the Late Delivery Items, a list
     to be prepared by a representative of Landlord and a representative of
     Tenant, within fifteen (15) days after Landlord informs Tenant that
     Landlord believes the Late Delivery Items have been completed and that
     identifies any portion of the Late Delivery Items that is incomplete or
     defective or not in conformance with the Construction Drawings. The
     Punchlist may be augmented within thirty (30) days following completion of
     the Tenant Improvements, if Tenant discovers incomplete or defective work
     not previously listed; provided that the failure to include any item on the
     Punchlist or to augment the Punchlist shall not release Landlord from its
     obligation to perform and complete the Landlord's Work.
 14. "Punchlist Items" shall mean any item set forth on a Punchlist.
 15. "Rent Commencement Date" shall mean the following:
      1. On the date which is forty-five (45) days after the Early Entry Date if
         (i) Tenant exercises its Early Entry Right in accordance with this Work
         Letter following delivery to Tenant of an Early Entry Notice, and (ii)
         Landlord affords to Tenant access to the Building for the purpose of
         installing its Tenant Improvements.
      2. In all other cases, the Substantial Completion Date.

 16. "Site Plan" shall mean the depiction of the Adjacent Park, the Lot and the
     Building, attached to the Lease as Exhibit A.
 17. "Substantial Completion" or "Substantially Completed" shall mean that
     Landlord's Work has been completed in conformance with the Construction
     Drawings, except for:
      1. Punchlist Items and Late Delivery Items that do not affect (i) the
         ability of Tenant to commence and prosecute Tenant's Work in an orderly
         manner in accordance with this Work Letter Agreement; and
      2. Inoperable utility systems (domestic water, fire service water,
         electricity, gas, sanitary sewer and storm drain) services, so long as
         all (i)physical construction of such systems has been completed, and
         (ii) the utilities can be made operable by completion of Tenant's Work
         (including the installation of utilities meters) and payment of the
         customary usage charges therefor.

 18. "Substantial Completion Date" shall mean the date Landlord's Work is
     Substantially Completed.
 19. "Tenant Construction Drawings" shall mean all space plans, working drawings
     and specifications for Tenant's Work together with amendments thereto
     reasonably required in order for Tenant to construct and complete the
     Tenant's Work. Tenant Construction Drawings shall be approved by both
     Landlord (as provided below) and Tenant by causing the Tenant Construction
     Drawings to be initialed and dated by a representative of Tenant and a
     representative of Landlord. The initialed and dated Tenant Construction
     Drawings, as the same may be modified by change orders in accordance with
     this Work Letter Agreement, are hereinafter referred to as the "Approved
     Tenant Construction Drawings".
 20. "Tenant's Construction Expense" shall mean all costs incurred by Tenant in
     connection with the construction of the Tenant Improvements.
 21. "Tenant Improvements" shall mean any work and improvements constructed by
     Tenant as shown on the Approved Tenant Construction Drawings.
 22. "Tenant's Work" shall mean any work performed by Tenant in constructing and
     installing the Tenant Improvements.

Landlord's Construction Obligation.
    Commence and Pursue Diligently
    . Landlord, at its sole cost and expense, shall construct Landlord's Work
    substantially in conformance with the Construction Drawings. Once Landlord's
    Work has been commenced, Landlord shall diligently pursue such work to
    completion (without any obligation to cause work to be done during other
    than normal hours on normal business days), subject however, to (i) delays
    and interference with Landlord's Work resulting from Tenant's election to
    enter the Building pursuant to Tenant's exercise of the Early Entry Right
    and (ii) delay resulting from Force Majeure. The occurrence of the
    Substantial Completion Date prior to the completion of the Landlord's Work
    shall not relieve Landlord of its obligation to complete Landlord's Work in
    accordance wit this Work Letter, including all Late Delivery Items and
    Punchlist Items.
    Copies of Construction Drawings and Permits
    . Landlord will provide to Tenant a print of the Construction Drawings
    promptly after receipt of all approvals and permits for the construction
    thereof.
    Conformity with Construction Drawings; Changes
    . Landlord's Work shall be deemed in substantial conformity with the
    Construction Drawings notwithstanding substitutions of materials for those
    specified if the substitutions are substantially equal to or higher in
    quality than as specified in the Construction Drawings and do not interfere
    materially with or materially increase the cost of the Tenant Improvements.
    If Landlord makes any changes to its Construction Drawings at the request of
    Tenant to accommodate Tenant's requirements, the same shall be documented in
    a change order approved in writing by Landlord and Tenant, and Tenant shall
    pay to Landlord, prior to the implementation of such changes, all costs and
    expenses associated with such changes.
 1. Completion of Late Delivery and Certain Punchlist Items.
     1. On or before the Final Completion Date (hereafter defined), Landlord
        shall complete all the Late Delivery Items and any Punchlist Items
        (whether relating to the Late Delivery Items or other Landlord's Work)
        with respect to work shown on the Construction Drawings that, if not
        completed by said date, would impede Tenant's ability to obtain a
        certificate of occupancy or other similar authorization for legal
        occupancy of the Premises. "Final Completion Date" shall mean the last
        to occur of (i) ninety (90) days after Substantial Completion or (ii)
        the date Tenant anticipates obtaining a certificate of occupancy or
        other similar authorization for the legal occupancy of the Premises and
        the Tenant's Work, which date shall not be earlier than thirty (30) days
        after written notice to Landlord. Notwithstanding the foregoing, the
        Final Completion Date shall be extended by one day for each day after
        Substantial Completion that (a) incomplete Tenant's Work or the
        activities of Tenant on or about the Premises or the Common Area (as
        evidenced by the delay log maintained by Landlord's Contractor) actually
        impedes the completion of the Landlord's Work that has not been
        completed by such dates ("Tenant Delay") and/or (b) the Landlord's Work
        is actually delayed because the City of Hayward, as a condition of
        granting a temporary certificate of occupancy, certificate of occupancy
        or similar authorization for Tenant to occupy the Premises, requires
        Landlord to do work not shown on the Construction Drawings. If such Late
        Delivery and Punchlist Items are not completed as provided in this
        Section, then, as it sole and exclusive remedy:
         1. Tenant may, but is not required, to take over and complete such Late
            Delivery or Punchlist Items and, upon written demand, Landlord shall
            reimburse Tenant for the reasonable cost of completing such Late
            Delivery Items and Punchlist Items, together with interest thereon
            at the Interest Rate, and if Landlord fails to reimburse Tenant for
            the reasonable cost of correcting such incomplete Late Delivery
            Items and Punchlist Items within thirty (30) days following delivery
            of written demand for payment, Tenant may offset the amount payable
            by Landlord against the Rent next payable by Tenant under the Lease.
         2. If the Late Delivery Items and any Punchlist Items that are part of
            Landlord's Work as shown on the Construction Drawings have not been
            completed by the Final Completion Date, then the Rent payable under
            this Lease shall be abated one day for each day beyond the Final
            Completion Date that such Late Delivery Items and Punchlist Items
            remain incomplete for reasons other than Tenant Delay or, if Tenant
            takes over the completion of such Later Delivery Items or Punchlist
            Items, until the date Tenant, with reasonable diligence, could
            reasonably be expected to complete such work. Notwithstanding the
            foregoing provisions of this Section 2, there shall be no abatement
            of Rent to the extent the failure to complete the Late Delivery
            Items and/or the Punchlist Items results from the failure by the
            City of Hayward to issue a temporary certificate of occupancy,
            certificate of occupancy or other similar authorization for Tenant
            to occupy the building following Substantial Completion because of a
            requirement by the City of Hayward that work be undertaken and
            completed that was not shown on the Construction Drawings.

    Final Completion of Remaining Punchlist Items
    . On or before thirty (30) days following the Final Completion Date,
    Landlord shall complete any remaining Punchlist Items and/or Late Delivery
    Items not required to be completed pursuant to Section 2.4; provided,
    however that, Landlord shall not be in breach or default under this Section
    if for the time and to the extent (i) Landlord is unable to complete such
    remaining Punchlist Items and/or Late Delivery Items while any portion of
    Tenant's Work is incomplete and/or Tenant otherwise prevents, impedes or
    interferes with Landlords completion of the remaining Punchlist Items and/or
    Late Delivery Items and (ii) Landlord promptly completes such remaining
    Punchlist Items and/or Late Delivery Items after the impediment is
    eliminated. If Landlord is in breach or default under this Section , then,
    upon Landlord's failure to commence such remaining Punchlist Items and/or
    Late Delivery Items within ten (10) days after written notice by Tenant to
    Landlord of Tenant's intention to complete the remaining Punchlist Items
    and/or Late Delivery Items itself and diligently pursue them to completion,
    Tenant, as its sole and exclusive remedy, may take over and complete the
    remaining Punchlist Items and/or Late Delivery Items and, upon written
    demand, Landlord shall reimburse Tenant for the reasonable cost of such
    completion, together with interest thereon at the Interest Rate. If Landlord
    fails to reimburse Tenant for the reasonable cost of correcting such
    remaining Punchlist Items and/or Late Delivery Items within thirty (30) days
    following delivery of written demand for payment, Tenant may offset the
    amount payable by Landlord against the Rent next payable by Tenant under the
    Lease.

Reports to Tenant. Landlord shall provide regular reports to Tenant with respect
to the progress of, and anticipated date for, completion of Landlord's Work,
allow Tenant to conduct inspections of Landlord's Work and permit Tenant to
participate in construction meetings. DELAY IN COMMENCEMENT/COMPLETION: If
Tenant does not exercise its Early Entry Right and for any reason the
Substantial Completion Date has not occurred on or before November 30, 2003,
then, as its sole remedy, Tenant may terminate this Lease by delivery of written
notice to Landlord at any time prior to the actual occurrence of the Substantial
Completion Date. Acknowledgment of Substantial Completion.
 1. If Tenant has not exercised Tenant's Early Entry Right, then upon the
    occurrence of Substantial Completion Date, Landlord shall grant Tenant full
    and complete access to the Building in accordance with applicable Law,
    subject to Landlord's right to complete the Punchlist Items and the Late
    Delivery Items. If Tenant exercises Tenant's Early Entry Right, then
    Landlord shall grant Tenant such access to the Building as is reasonably
    required for the prosecution of Tenant's Work by Tenant and its contractors
    and suppliers in accordance with this Work Letter, and, upon completion of
    Landlord's Work pursuant to Section 2.4 of this Work Letter Agreement,
    Landlord shall then grant Tenant full and complete access to the Premises in
    accordance with applicable Law and subject to the other terms of this Work
    Letter.
 2. Subject to Tenant's rights pursuant to Section 2 of the Lease, in the event
    of a dispute between Landlord and Tenant regarding the occurrence of the
    Substantial Completion Date, the Substantial Completion Date shall be
    determined by Landlord's Architect, who shall certify in writing to both
    Landlord and Tenant that the Landlord's Work has been completed
    substantially in accordance with all applicable plans and specifications
    relating to Landlord's Work, subject only to Punchlist Items.

Contractor's Warranty. Landlord shall make commercially reasonable efforts to
obtain for the benefit of Tenant all of Landlord's rights, if any, under any
warranties and guaranties applicable to Landlord's Work, including, without
limitation those (i) from Landlord's general contractor, subcontractors,
architects and designers, and (ii) covering any materials and equipment
furnished by Landlord's general contractor, subcontractors, materialmen or
suppliers. Entry for Tenant's Improvements.
Early Entry Notice.
Landlord shall give Tenant the Early Entry Notice. If Tenant gives the Early
Entry Election Notice and states that Tenant elects to exercise its Early Entry
Right, then Landlord shall permit Tenant to enter the Building for the purpose
of constructing the Tenant Improvements, subject, however, to Tenant's
compliance with the provisions of Section 12 of the Lease. If Tenant gives the
Early Entry Tenant Election Notice and states that Tenant elects not to exercise
its Early Entry Right, then Tenant shall have no right to enter the Building to
construct any of the Tenant Improvements until the Substantial Completion Date.
If Tenant fails to timely give the Early Entry Tenant Election Notice, then it
shall be deemed that Tenant has elected
not
to enter the Building to construct Tenant Improvements until the Substantial
Completion Date.

Security for Tenant Improvements.
    Certain Definitions
    . As used herein the following terms shall have the following meanings:
     1. "Documented TI Construction Costs" shall mean, at any time, the total
        amount of costs reasonably incurred by Tenant for construction of
        Required Surrender Improvements in accordance with plans approved by
        Landlord as evidenced by reasonable documentary evidence delivered by
        Tenant to Landlord prior to the date a draw is made by Landlord under
        the TI Letter of Credit.
     2. "Required Surrender Improvement Completion Date" shall mean (i) if
        Tenant exercises its Early Entry Right, the first anniversary of the
        Early Entry Date, and (ii) in all other cases, the date Landlord
        Substantially Completes the Landlord's Work.
     3. "TI Security Amount" shall mean One Million Dollars ($1,000,000.00) less
        the amount of any prior drawing on a TI Letter of Credit or application
        of TI Cash Collateral by Landlord pursuant to this Section 8.

 1. Duty to Construct Minimum Amount of Required Surrender Improvements. If
    Landlord constructs Landlord's Work in accordance with this Work Letter and
    if the Work Letter is not terminated pursuant to Section 4 of this Work
    Letter, then on or before the Required Surrender Improvement Completion
    Date, Tenant shall construct in the Premises Required Surrender Improvements
    having a Documented TI Construction Cost of not less than One Million
    Dollars ($1,000,000.00). Subject to the foregoing, Tenant may construct, but
    shall have no other obligation to construct, any Tenant's Work or make any
    other improvements to the Premises in accordance with the provisions of the
    Lease. Tenant shall keep the Premises and the property on which the Premises
    are situated free from any mechanic's liens arising out of construction of
    Tenant's Work.
    Delivery of Security
    . Upon issuance of a building permit for Landlord's Work or any portion
    thereof, Tenant shall deliver to Landlord an irrevocable and negotiable
    stand-by letter of credit ("TI Letter of Credit") in the TI Security Amount.
    The TI Letter of Credit (i) shall provide for sight payment upon
    presentation of any of the certifications described in Section 8.4 (ii)
    shall be issued by a nationally recognized commercial bank acceptable to
    Landlord (which bank shall maintain an office in the San Francisco Bay Area
    to which the TI Letter of Credit may be presented for purposes of
    immediately drawing therefrom) naming Landlord as the beneficiary thereof,
    and (iii) shall provide that partial drawings are permitted. Tenant shall
    cause the TI Letter of Credit in the TI Security Amount to be in effect
    until the earlier of (i) the date when the amount of the Documented TI
    Construction Costs for Required Surrender Improvements equals One Million
    Dollars ($1,000,000.00), and (ii) November 15, 2004 (the "TI Letter of
    Credit Termination Date").
 2. Drawing Conditions for TI Letter of Credit. The TI Letter of Credit shall
    provide that it may be drawn upon at any time on or before the TI Letter of
    Credit Termination Date if Landlord certifies to the issuer any one of the
    following:
     1. Tenant has failed to complete construction of Required Surrender
        Improvements having a Documented TI Construction Cost of at least One
        Million Dollars ($1,000,000.00) prior to the Required Surrender
        Improvement Completion Date as required by Section 8.2 of the Work
        Letter; or
     2. A mechanic's lien has been filed with respect to the Tenant's Work and
        Tenant has not caused such lien to be removed within thirty (30) days
        after the filing of such lien; or
     3. The TI Letter of Credit Termination Date has not occurred and the TI
        Letter of Credit has not been renewed or replaced on or before the
        thirtieth (30th) day prior to the date the TI Letter of Credit is
        scheduled to expire.

    Maximum Amount of Draw
    .
     1. With respect to a draw under Section 8.4.1 above, the amount of the draw
        shall not exceed an amount equal to One Million Dollars ($1,000,000.00)
        less the amount of Documented TI Construction Cost as of the Required
        Surrender Improvement Completion Date;
     2. With respect to a draw under Section 8.4.2 above, the amount of the draw
        shall be the amount of the mechanic's lien;
     3. With respect to a draw under Section 8.4.3 above, the amount of the draw
        shall not exceed an amount equal to One Million Dollars ($1,000,000.00)
        less the amount Landlord reasonably believes to be the Documented TI
        Construction Cost as of the date of the drawing.

 3. Effect of Drawing. Payment by the issuing bank under the TI Letter of Credit
    shall be deemed to be a cure of any default by Tenant under Section 8.2 in
    an amount equal to such payment. Landlord shall have the right to utilize
    any sum drawn on the TI Letter of Credit pursuant to Section 8.4.1 to
    construct any portion of the Required Surrender Improvements that Landlord
    may select. Landlord shall have the right to utilize any sum drawn on the TI
    Letter of Credit pursuant to Section 8.4.2 to pay any such mechanic's lien
    or liens.
    Term of TI Letter of Credit
    . The TI Letter of Credit shall have an initial term of not less than one
    (1) year and shall provide that the TI Letter of Credit shall be renewed
    automatically, until the TI Letter of Credit Termination Date, unless the
    issuing bank delivers written notice to Landlord at least thirty (30) days
    prior to the expiry date of the TI Letter of Credit advising Landlord that
    the issuing bank has elected not to renew or extend the term of the TI
    Letter of Credit ("Bank's Written Notice on TI Letter of Credit").
    Landlord's Approval
    . The issuer, form and content of the TI Letter of Credit are subject to
    Landlord's prior approval exercised in its sole reasonable discretion.
    Transfer of TI Letter of Credit
    . Lessee shall use all reasonable efforts to obtain the issuing bank's
    agreement that the TI Letter of Credit shall provide that it is transferable
    an unlimited number of times upon Landlord's fulfillment of the issuing
    bank's customary conditions thereto and paying the issuing bank's customary
    fees therefor.
 4. Substitution of Cash Collateral for Letter of Credit. If the Landlord
    receives a Bank's Written Notice on TI Letter of Credit and despite all
    reasonable efforts, Tenant is unable at least (30) days prior to the
    then-current expiry date of the TI Letter of Credit to cause the TI Letter
    of Credit to be renewed, then on or before said thirtieth (30th) day prior
    to the then-current expiry date of the TI Letter of Credit, Tenant shall (i)
    provide a replacement TI Letter of Credit or (ii) deliver to Landlord cash
    ("TI Cash Collateral") to secure its obligations to the Landlord pursuant to
    Section 8.2 of this Work Letter in the TI Security Amount specified above
    for any portion of the TI Security Amount that Tenant is unable to provide
    by TI Letter of Credit. The TI Cash Collateral shall secure the performance
    of Tenant's obligations under Section 8.2 of this Work Letter. Such TI Cash
    Collateral shall be held or applied by the Landlord to any default by Tenant
    under Section 8.2 of this Work Letter, in the same manner as described in
    this Section 8 for amounts drawn under a TI Letter of Credit. If the
    aggregate of (a) the amount of any unused portion of any TI Letter of Credit
    and (b) any TI Cash Collateral held by Landlord, exceeds the TI Security
    Amount, then on demand from Tenant, Landlord shall return to Tenant TI Cash
    Collateral in an amount equal to such excess (less any amounts owing to the
    Landlord hereunder as a consequence of any uncured default by the Tenant
    pursuant to Section 8.2 of this Work Letter) within ten (10) days following
    Tenant's written demand therefor. As used herein the term "TI Lease
    Collateral" shall mean any and all TI Letters of Credit and/or TI Cash
    Collateral delivered to the Landlord by Tenant pursuant to this Section 8.
    Commingling of TI Cash Collateral.
    Landlord shall not be required to keep any TI Cash Collateral separate from
    other funds, and may commingle the TI Cash Collateral with other funds of
    Landlord. Unless otherwise required by law, Tenant shall not be entitled to
    any interest on any TI Cash Collateral.
    No Tenant Right of Offset; Pledge to Landlord's Lender.
    In no event or circumstance shall Tenant have the right to any use of the TI
    Lease Collateral and, specifically, Tenant may not use the TI Lease
    Collateral as a credit or to otherwise offset any payments required
    hereunder, except as expressly provided in Section 8.6 of this Work Letter.
    If Landlord's lender so requires, the TI Lease Collateral may be transferred
    to or pledged by Landlord to such lender, subject to all of the terms and
    provisions of this Lease and the TI Letter of Credit (as to TI Letter of
    Credit portion of the TI Lease Collateral).
    Renewal/Non-Renewal of Letter of Credit; Draws on Letter of Credit.
 5. At any time the TI Lease Collateral includes a TI Letter of Credit, (i) if
    the issuing bank shall give the Bank's Written Notice on TI Letter of Credit
    to Landlord that it will not renew or extend the TI Letter of Credit for a
    period ending on the earlier of (a) twelve (12) months beyond the
    then-current expiry date or (b) the Letter of Credit Termination Date, and
    (ii) if, by and including the thirtieth (30th) day prior to the then-current
    expiry date of the TI Letter of Credit, Tenant fails to cause the TI Letter
    of Credit to be renewed or extended or fails to deposit with Landlord a
    replacement TI Letter of Credit or TI Cash Collateral as described above,
    then upon such occurrence, in the sole discretion of Landlord, Landlord may
    draw on the TI Letter of Credit in its entirety or in part, and the proceeds
    of the TI Letter of Credit shall be held as TI Cash Collateral hereunder;
    provided, however, that after such drawing, the total of all TI Lease
    Collateral then held by Landlord shall not exceed the TI Security Amount. If
    Tenant subsequently provides a replacement TI Letter of Credit that complies
    with the requirements of Section 8 of this Work Letter, then Landlord shall
    return any unused portion of funds drawn on the TI Letter of Credit. The
    failure of Tenant to cause such renewal or extension of the TI Letter of
    Credit or to provide a replacement TI Letter of Credit or TI Cash Collateral
    in lieu thereof shall be a default by Tenant hereunder with no right of
    Tenant to cure said default.
 6. Upon a draw on the TI Letter of Credit due to Tenant's failure to cause the
    renewal or replacement of the TI Letter of Credit, Landlord may deposit such
    funds, which shall be TI Cash Collateral, in one or more accounts, and draw
    upon such TI Cash Collateral in the manner and amount specified in Section 8
    of this Work Letter, if Tenant defaults in the performance of its
    obligations under Section 8.2 of this Work Letter. To the extent of Tenant's
    right, if any, to have all or any portion of the TI Lease Collateral that is
    then unapplied returned to Tenant at the time and in the amounts required by
    this Work Letter, Tenant hereby grants to Landlord a security interest in
    Tenant's reversionary interest in the portion of the TI Lease Collateral
    that Landlord has not applied in accordance with this Work Letter, and
    Landlord shall be entitled to perfect such security interest in accordance
    with the California Commercial Code or other applicable law.

Transfer of Landlord's Interest in Lease. Landlord shall have the right, if
Landlord so elects, to transfer its interest in the TI Lease Collateral, either
as security for an indebtedness or any other transfer, and if Landlord elects to
make such a transfer, Tenant shall use all reasonable efforts to cause the
issuing bank to issue a new TI Letter of Credit payable to the benefit of the
transferee in lieu of the original TI Letter of Credit which shall thereupon be
cancelled or returned to Tenant; provided, however, Landlord or its transferee
shall pay all costs and charges imposed by the issuing bank in connection with
the transfer and shall comply with the issuing bank's other conditions to the
transfer. Tenant agrees that, provided the TI Lease Collateral is transferred to
a purchaser of the Landlord's interest in this Lease ("Purchaser") and provided
such Purchaser assumes Landlord's obligations hereunder with respect to the TI
Lease Collateral, Landlord shall thereupon be released from all liability for
the return of the TI Letter of Credit or any other TI Lease Collateral and any
accounting in connection therewith, and in such event Tenant agrees to look
solely to the Purchaser for the return of the TI Letter of Credit and any other
TI Lease Collateral. Grant of Security Interest. To the extent of Tenant's
right, if any, to have all or any portion of the TI Lease Collateral that is
then unapplied returned to Tenant at the time and in the amounts required by
Section 8.16 of this Work Letter, Tenant hereby grants to Landlord a security
interest in Tenant's reversionary interest in the portion of the TI Lease
Collateral that Landlord has not applied as permitted pursuant to this Section,
and Landlord shall be entitled to perfect such security interest in accordance
with the California Commercial Code or other applicable law. Return of Lease
Collateral. Subject to Landlord's rights as the holder of a security interest as
provided in Section 8.15, Landlord shall return the TI Lease Collateral (or so
much thereof as remains unapplied by Landlord) to Tenant on the earlier of the
(i) the TI Letter of Credit Termination Date, or (ii) the date the Documented TI
Construction Cost first equals or exceeds One Million Dollars ($1,000,000.00).
Subject to the other provisions of this Section 8, Tenant waives all rights
under California Civil Code Section 1950.7, or any successor statute, to require
the return of any of the TI Lease Collateral. No Trust Relationship Created. No
trust relationship is created herein between Landlord and Tenant with respect to
the TI Lease Collateral or its proceeds. In no event or circumstance shall
Tenant have the right to any use the TI Lease Collateral or its proceeds as a
credit or to otherwise offset any payments required hereunder. If Landlord's
lender so requires, the TI Lease Collateral and/or the proceeds thereof may be
transferred to or pledged by Landlord to such Lender, subject to all of the
terms and provisions of this Lease. Survival. The rights and obligations of
Landlord and Tenant concerning the TI Lease Collateral and Landlord's security
interest therein shall survive the expiration or earlier termination of this
Lease. Work to be Performed by Tenant: Subject to obtaining Landlord's consent
thereto and complying with the provisions of Section 12 of the Lease, Tenant, at
its sole cost and expense, shall have the right, but not the obligation, to
perform Tenant's Work. Tenant Construction Drawings
 1. Architect and Contractor

. If Tenant elects to make the Tenant Improvements, Tenant shall retain the
services of an architect ("Tenant's Architect") and a licensed general
contractor selected by Tenant and approved by Landlord (the "Improvement
Contractor"). The selection of the Improvement Contractor shall be subject to
Landlord's approval which shall not be unreasonably withheld, conditioned or
delayed. Construction Drawings. The Tenant Construction Drawings for the Tenant
Improvements are to be submitted to Landlord for Landlord's approval, which
approval shall not be unreasonably withheld. If approval is not reasonably
withheld within fifteen (15) business days following submission for approval,
such Tenant Construction Drawings shall be deemed approved. Commencement of
Tenant Improvement Construction. When there are (i) Approved Tenant Construction
Drawings, (ii) all necessary governmental permits and other required approvals
for the construction of the Tenant Improvements have been obtained and (iii) the
other requirements for entry (or early entry) onto the Premises for the
construction of such Tenant Improvements have been satisfied in accordance with
Section 5 or Section 7 as applicable, then Tenant shall have the right to
commence construction of Tenant Improvements in compliance with the Approved
Tenant Construction Drawings and this Work Letter. Change Orders. After Landlord
and Tenant have agreed upon the Approved Tenant Construction Drawings, Tenant
shall have the right to make revisions to the Approved Tenant Construction
Drawings at Tenant's sole cost and expense. Tenant's revisions shall require
Landlord's written consent, which consent shall not be unreasonably withheld. If
consent is not reasonably withheld within fifteen (15) business days following
submission for approval, such revisions shall be deemed approved.
 1. All change orders requested by Tenant shall be in writing and shall be
    signed by the authorized representative designated by Tenant as permitted to
    sign change orders. Landlord or Landlord's agent shall within five (5)
    business days after receipt of the change order either approve or reject the
    said change order.
 2. The net cost increase resulting from any change order requested by Tenant
    shall be at the cost and expense of Tenant.

Consents/Approvals/Cooperation. Except as specifically provided elsewhere in
this Work Letter, whenever any party to this Work Letter is required to provide
any approval or consent, such approval or consent shall not be unreasonably
withheld. The parties to this Work Letter agree to cooperate as may be necessary
in carrying out this Work Letter. Time is of the Essence. Time is of the essence
of each and every provision of this Work Letter.

[Remainder of page intentionally left blank. Signature page follows.]

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter as of the
date first set forth above.

Tenant:

Landlord:

CELL GENESYS, INC.,

a Delaware corporation

By: ___________________________________

Its: ___________________________________

Date: _________________________________

By: __________________________________

Its: ___________________________________

Date: _________________________________

F & S HAYWARD II, LLC, a Delaware limited liability company

By: _______________________________

Todd B. Foster, Manager

By: _______________________________

Kirk C. Syme, Manager

 

 

 




--------------------------------------------------------------------------------




SCHEDULE I

TO WORK LETTER AGREEMENT

INITIAL PROJECT SPECIFICATIONS

 I. GENERAL DESCRIPTION

(1) Two-story concrete tilt-up building consisting of 50,000 square feet.
Building height of approximately 28' w/16' slab-to-slab on 1st floor and 12'
slab-to-roof. Bay spacing of 25' x 25'.
BUILDING STRUCTURE

 * All foundations to include footings, foundation walls or other building
   foundation components required to support the entire building structure.
 * Columns shall be steel box.
 * All columns, beams, joists, purlins, headers, or other framing members to
   support the roof, roofing membrane and stair openings.
 * Structural concrete slab on grade with vapor barrier to support 125 lbs. /
   sq.ft.
 * 2nd floor concrete slab over metal deck supported by structural open web and
   columns.
 * Exterior walls that enclose the perimeter of the building with steel
   reinforcing and structural connections that may be necessary or required.
 * All exterior glass and glazing with painted aluminum frames. Glass to be
   tinted as appropriate to the aesthetic design of the building. All exterior
   doors, door closer and locking devices necessary for proper functioning.
 * Hybrid Vulcraft panel roof system, or equal to support roofing membrane.
 * Built-up roofing (including a base sheet, two ply's and a cap sheet) and all
   flashing by Owens-Corning, John Manville, or equal.
 * Painting of all concrete walls with Tex-Coat or Kel-Tex textural paint or
   equal. All caulking of exterior concrete joint in preparation for painting.
 * The foundation should be designed to support a minimum live load of 125
   pounds per square feet in all areas of top floor and 125 pounds on bottom
   floor.

BUILDING STRUCTURE (Continued)

 * The floor-to-floor height of the building shall allow a minimum of 9'
   interior drop ceiling height.
 * Roof hatch and ladder.
 * One (1) 3,500 lb. capacity elevator by Landlord; interior and lobby by
   tenant.
 * Two (2) interior stairs consisting of stair assemblies with metal handrails
   to be provided f.o.b. at job site.

PLUMBING

 * Underground sanitary sewer lateral connected to the city sewer main the
   street and piped into the building and under the concrete slab on grab for
   the length of the building. Sewer lines to consist of a four-inch (4")
   sanitary sewer line. Sanitary sewer line under the slabs will be in a close
   proximity to the building restroom locations.
 * Domestic water mains connected to the city water main in the street and
   stubbed to the building. Water main to the building shall be 2.5 inches in
   size.
 * Roof drain leaders piped and connected to the site storm drainage systems.

ELECTRICAL

 * Gas lines connected from the city public utility mains and gas meters
   adjacent to, and in close proximity to the building. Meter supplied by
   utility company at Tenant's expense.
 * All primary electrical service to the building that is complete including
   underground conduit and wire feeders from transformer pads into the
   building's main switchgear electrical room. The electrical characteristics of
   the secondary side of transformers shall be 277/480 volt. 3 Phase and the
   rated capacity of the transformers shall be 2,000 amp.
 * Underground conduit from the street to the building for telephone trunk line
   service by Pacific Telephone. Conduit to the building shall not be less than
   4".
 * An electrically operated landscape irrigation controller that is a complete
   and functioning system.
 * Underground conduit from the building to the main fire protection system,
   shut off valve (PIV) for installation for security alarm wiring.
 * All parking lot and landscaping lighting to include fixtures, underground
   conduit, wire, distribution panel and controller. All exterior lightning
   shall be a complete and functioning system.

FIRE PROTECTION

 * An automatic fire sprinkler system per code for office buildings. All drops
   and finishes by Tenant.

LOADING

 * Two (2) grade level 10' x 10' roll-up doors.

SITEWORK

 * All work outside the building perimeter walls shall be considered site work
   for the building shell and shall include grading, asphalt concrete, paving,
   landscaping (hard and soft), landscape and irrigation, storm drainage,
   utility service laterals, curbs, gutters, sidewalks, specialty paving (if
   required), retaining walls, fencing and gates, trash enclosures, planters,
   parking lot and landscape lighting and other exterior lighting per code.
 * Paving sections for automobile and truck access shall be according to the
   Geological Soils Report.
 * All parking lot striping to include handicap signage and spaces.
 * Underground site storm drainage system shall be connected to the city storm
   system main.

IX. EXCLUSIONS

The following items are not included in the building shell:

 * Roof screen.
 * Deck penetrations for mechanical equipment.
 * Framing and finishes for interior stairs.
 * Electrical panels and distribution.
 * Security systems.




--------------------------------------------------------------------------------




SCHEDULE II TO WORK LETTER AGREEMENT



ACKNOWLEDGEMENT OF SUBSTANTIAL COMPLETION DATE

AND

LEASE TERM COMMENCEMENT DATE



Landlord:

F & S HAYWARD II, LLC, a Delaware limited liability company

Tenant:

CELL GENESYS, INC., a Delaware corporation

Lease Dated:

January 7, 2002

Premises:

 

This Acknowledgement of Substantial Completion Date and Lease Term Commencement
Date ("Acknowledgment") is made as of ____________ by and between Landlord and
Tenant with respect to the above captioned Lease. Capitalized terms not defined
herein shall have the meaning ascribed to such term in the Lease referenced
above.

 1. Landlord and Tenant hereby acknowledge that the Substantial Completion Date
    the Commencement Date and the Rent Commencement Date all occurred on
    _______. Subject to Tenant's rights under paragraph 3 of the Lease, the
    initial term of the Lease shall expire on _____________ ("Expiration Date").
 2. The earliest date upon which Tenant may give Landlord notice of exercise of
    Tenant's first option to extend the Term of the Lease is ___________, and
    the latest date upon which Tenant may give Landlord notice of exercise of
    Tenant's first option to extend the term of this Lease is ___________.
 3. If Tenant has exercised the first option to extend the Term of the Lease,
    then the earliest date upon which Tenant may give Landlord notice of
    exercise of Tenant's second option to extend the term of this Lease is
    ___________, and the latest date upon which Tenant may give Landlord notice
    of exercise of Tenant's first option to extend the term of this Lease is
    ___________.

IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgement as of
the date first set forth hereinabove.

TENANT

:

LANDLORD:

CELL GENESYS, INC.

a Delaware corporation

By: ____________________________

Its: ____________________________

F & S HAYWARD II, LLC

a Delaware limited liability company

By: ____________________________

Its: ____________________________




--------------------------------------------------------------------------------




SCHEDULE III TO WORK LETTER AGREEMENT

[Description of Construction Drawings Per Section 1.2 of the Work Letter
Agreement]

First Plan Check Revision Drawing dated 10/19/01 by Ware and Malcomb, Inc. for
24590 Clawiter Road, Hayward, California, #004-049.00, consisting of 58 sheets.




--------------------------------------------------------------------------------




Exhibit C to Lease Agreement

Rules & Regulations

This exhibit, entitled "Rules & Regulations", is and shall constitute Exhibit C
to that certain Lease Agreement dated January 7, 2002 (the "Lease"), by and
between F & S HAYWARD II, LLC, a Delaware limited liability company ("Landlord")
and CELL GENESYS, INC., a Delaware corporation ('Tenant") ") for the leasing of
certain premises located at ______ Clawiter Road, Hayward, California (the
"Premises"). The terms, conditions and provisions of this Exhibit C are hereby
incorporated into and are made a part of the Lease. Any capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms as set forth in the Lease:

 1.  No advertisement, picture or sign of any sort shall be displayed on or
     outside the Premises or the Building without the prior written consent of
     Landlord. Landlord shall have the right to remove any such unapproved item
     without notice and at Tenant's expense.
 2.  Tenant shall not regularly park motor vehicles in designated parking areas
     after the conclusion of normal daily business activity.
 3.  All window coverings installed by Tenant and visible from the outside of
     the Building require the prior written approval of Landlord.
 4.  Tenant shall not use, keep or permit to be used or kept any foul or noxious
     gas or substance or any flammable or combustible materials on or around the
     Premises, the Building or the Adjacent Park, except as permitted by law and
     in accordance with the requirements of any property insurer that insures
     the Insured Premises or the Common Area improvements.
 5.  Tenant shall park motor vehicles in parking areas designated by Landlord
     within the Common Areas on the Lot, except for loading and unloading.
     During those periods of loading and unloading, Tenant shall not
     unreasonably interfere with traffic flow within the Adjacent Park, the
     Project and loading and unloading areas of other Tenants.
 6.  Tenant shall not disturb, solicit or canvas any occupant of the Building or
     Adjacent Park and shall cooperate to prevent same.
 7.  Business machines and mechanical equipment belonging to Tenant which cause
     noise or vibration that may be transmitted to the structure of the
     Building, to such a degree as to be harmful to the Building or to the
     Adjacent Park or other Tenants of the Adjacent Park, shall be placed and
     maintained by Tenant, at Tenant's expense, on vibration eliminators or
     other devices sufficient to eliminate noise or vibration.
 8.  All goods, including material used to store goods, delivered to the
     Premises of Tenant shall be immediately moved into the Premises and shall
     not be left in parking or receiving areas overnight.
 9.  Tractor-trailers which must be unhooked or parked with dolly wheels beyond
     the concrete loading areas must use steel plates or wood blocks under the
     dolly wheels to prevent damage to the asphalt paving surfaces. No parking
     or storing of such trailers will be permitted in the auto parking areas of
     the Project or the Adjacent Park or on streets adjacent thereto.
 10. Forklifts which operate on asphalt paving areas shall not have solid rubber
     tires and shall only use tires that do not damage the asphalt.
 11. Tenant is responsible for the storage and removal of all trash and refuse.
     All such trash and refuse shall be contained in suitable receptacles stored
     behind screened enclosures at locations approved by Landlord.
 12. Tenant shall not store or permit the storage or placement of goods, or
     merchandise or pallets or equipment of any sort outside of the Premises or
     the enclosures designated for such purpose nor in or around the Building,
     the Lot, the Adjacent Park or any of the Common Areas of the Project or the
     Adjacent Park or the enclosures designated for such purpose. No displays or
     sales of merchandise shall be allowed on the Lot.
 13. Tenant shall not permit any motor vehicles to be washed on any portion of
     the Premises or on the Lot, nor shall Tenant permit mechanical work or
     maintenance of motor vehicles to be performed on any portion of the
     Premises or on the Lot.
     
     
     
     
     
     

     --------------------------------------------------------------------------------

     
     
     
     
     
     

     Exhibit D To Lease Agreement

     [Reserved]

     
     
     
     
     
     

     --------------------------------------------------------------------------------

     
     
     
     
     
     

     Exhibit E to Lease Agreement
     
     Hazardous Materials Disclosure Certificate

     Your cooperation in this matter is appreciated. Initially, the information
     provided by you in this Hazardous Materials Disclosure Certificate is
     necessary for the Landlord (identified below) to evaluate and finalize a
     lease agreement with you as Tenant. After a lease agreement is signed by
     you and the Landlord (the "Lease Agreement"), on an annual basis in
     accordance with the provisions of Section 29 of the signed Lease Agreement,
     you are to provide an update to the information initially provided by you
     in this certificate. The information contained in the initial Hazardous
     Materials Disclosure Certificate and each annual certificate provided by
     you thereafter will be maintained in confidentiality by Landlord subject to
     release and disclosure as required by (i) any lenders and owners and their
     respective environmental consultants, (ii) any prospective purchaser(s) of
     all or any portion of the property on which the Premises are located, (iii)
     Landlord to defend itself or its lenders, partners or representatives
     against any claim or demand, and (iv) any laws, rules, regulations, orders,
     decrees, or ordinances, including, without limitation, court orders or
     subpoenas. Any and all capitalized terms used herein, which are not
     otherwise defined herein, shall have the same meaning ascribed to such term
     in the signed Lease Agreement. Any questions regarding this certificate
     should be directed to, and when completed, the certificate should be
     delivered to:

     Landlord

     :

     

     F & S Hayward II , LLC

     c/o Foster Enterprises

     400 South El Camino Real, Suite 1400

     San Mateo, California 94402-1740

     Attn: Todd Foster

     Phone: (650) 349-1244, extension 13

     Name of Tenant: Cell Genesys, Inc.

     Mailing Address: 24570 Clawiter Road, Hayward, California 94545

     Contact Person, Title and Telephone Number(s):
     ______________________________________

     Contact Person for Hazardous Waste Materials Management and Manifests and
     Telephone Number(s):
     ___________________________________________________________________

     Address of (Prospective) Premises: __________ Clawiter Road, Hayward,
     California 94545

     Length of Initial Term: 15 years commencing upon the Substantial Completion
     Date plus two (2) options to extend the term for five (5) years each

     General Information:

     Describe the initial proposed operations to take place in, on, or about the
     Premises, including, without limitation, principal products processed,
     manufactured or assembled services and activities to be provided or
     otherwise conducted. Existing Tenants should describe any proposed changes
     to on-going operations.

     _____________________________________________________________________________
     ___________________________________________________________________

     Use, Storage and Disposal of Hazardous Materials
 14. Will any Hazardous Materials be used, generated, stored or disposed of in,
     on or about the Premises? Existing Tenants should describe any hazardous
     Materials which continue to be used, generated, stored or disposed of in,
     on or about the Premises.

     Wastes Yes [ ] No [ ]

     Chemical Products Yes [ ] No [ ]

     Other Yes [ ] No [ ]

     If Yes is marked, please explain:
     ________________________________________________________________________________
     ________________________________________________________________

 15. If Yes is marked in Section 2.1, attach a list of any Hazardous Materials
     to be used, generated, stored or disposed of in, on or about the Premises,
     including the applicable hazard class and an estimate of the quantities of
     such Hazardous Materials at any given time; estimated annual throughput;
     the proposed location(s) and method of storage (excluding nominal amounts
     of ordinary household cleaners and janitorial supplies which are not
     regulated by any Environmental Laws); and the proposed location(s) and
     method of disposal for each Hazardous Material, including, the estimated
     frequency, and the proposed contractors or subcontractors. Existing Tenants
     should attach a list setting forth the information requested above and such
     list should include actual data from on-going operations and the
     identification of any variations in such information from the prior year's
     certificate.

Storage Tanks and Sumps Is any above or below ground storage of gasoline,
diesel, petroleum, or other Hazardous Materials in tanks or sumps proposed in,
on or about the Premises? Existing Tenants should describe any such actual or
proposed activities. Yes [ ] No [ ] If yes, please explain:
________________________________________________________________________________
________________________________________________________________________________
__________________________________________________________________________< /OL>
Waste Management Has your company been issued an EPA Hazardous Waste Generator
I.D. Number? Existing Tenants should describe any additional identification
numbers issued since the previous certificate. Yes [ ] No [ ] Has your company
filed a biennial or quarterly reports as a hazardous waste generator? Existing
Tenants should describe any new reports filed. Yes [ ] No [ ]

If yes, attach a copy of the most recent report filed.

Wastewater Treatment and Discharge Will your company discharge wastewater or
other wastes to: _________ storm drain? __________ sewer? _________ surface
water? __________ no wastewater or other wastes discharged. Existing Tenants
should indicate any actual discharges. If so, describe the nature of any
proposed or actual discharge(s).
____________________________________________________________________________
____________________________________________________________________ Will any
such wastewater or waste be treated before discharge? Yes [ ] No [ ] If yes,
describe the type of treatment proposed to be conducted. Existing Tenants should
describe the actual treatment conducted.
____________________________________________________________________________
____________________________________________________________________ Air
Discharges Do you plan for any air filtration systems or stacks to be used in
your company's operations in, on or _ about the Premises that will discharge
into the air; and will such air emissions be monitored? Existing Tenants should
indicate whether or not there are any such air filtration systems or stacks in
use in, on or about the Premises which discharge into the air and whether such
air emissions are being monitored. Yes [ ] No [ ] If yes, please describe:
________________________________________________________________________________
________________________________________________________________ Do you propose
to operate any of the following types of equipment, or any other equipment
requiring an air emissions permit? Existing Tenants should specify any such
equipment being operated in, on or about the Premises.

________ Spray booth(s) ________ Incinerator(s)

________ Dip tank(s). ________ Other (Please describe)

________ Drying oven(s) ________No Equipment Requiring Air Permits

If yes, please describe:
________________________________________________________________________________
____________________________________________________

Hazardous Materials Disclosures Has your company prepared or will it be required
to prepare a Hazardous Materials management plan ("Management Plan") pursuant to
Fire- Department or other governmental or regulatory agencies' requirements?
Existing Tenants should indicate whether or not a Management Plan is required
and has been prepared.

Yes [ ] No [ ]

If yes, attach a copy of the Management Plan. Existing Tenants should attach a
copy of any required updates to the Management Plan.

Are any of the Hazardous Materials, and in particular chemicals, proposed to be
used in your operations in, on or about the Premises regulated under Proposition
65? Existing Tenants should indicate whether or not there are any new Hazardous
Materials being so used which are regulated under Proposition 65.

Yes [ ] No [ ]

If yes, please explain:
________________________________________________________________________________
____________________________________________________

Enforcement Actions and Complaints Tenants should indicate whether or not any
such actions, orders or decrees have been, or are in the With respect to
Hazardous Materials or Environmental Laws, has your company ever been subject to
any agency enforcement actions, administrative orders, or consent decrees or has
your company received requests for Information, notice or demand letters, or any
other inquiries regarding its operations? Existing process of being, undertaken
or if any such requests have been received.

Yes [ ] No [ ]

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 29 of the signed Lease Agreement.

_____________________________________________________________________________
_______________________________________________________

Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes [ ] No [ ]

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and all other documents related thereto as
requested by Landlord. Existing Tenants should describe and attach a copy of any
new complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 29 of the
signed Lease Agreement.

Have there been any problems or complaints from adjacent Tenants, owners or
other neighbors at your company's current facility with regard to environmental
or health and safety concerns? Existing Tenants should indicate whether or not
there have been any such problems or complaints from adjacent Tenants, owners or
other neighbors at, about or near the Premises.

Yes [ ] No [ ]

If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement.

_____________________________________________________________________________
_______________________________________________________________________________<
/P> Permits and Licenses Attach copies of all Hazardous Materials permits and
licenses including a Transporter Permit number issued to your company with
respect to its proposed operations in, on or about the Premises, including,
without limitation, any wastewater discharge permits, air emissions permits, and
use permits or approvals. Existing Tenants should attach copies of any new
permits and licenses as well as any renewals of permits or licenses previously
issued.

The undersigned hereby acknowledges and agrees that (A) this Hazardous Materials
Disclosure Certificate is being delivered in connection with and as required by,
Landlord in connection with the evaluation and finalization of a Lease Agreement
and will be attached thereto as an exhibit; (B) that this Hazardous Materials
Disclosure Certificate is being delivered in accordance with, and as required
by, the provisions of Section 29 of the Lease Agreement; and (C) that Tenant
shall have and retain full and-complete responsibility and liability with
respect to any of the Hazardous Materials disclosed in the HazMat Certificate
notwithstanding Landlord's[Tenant's receipt and/or approval of such certificate.
Tenant further agrees that none of the following described acts or events shall
be construed or otherwise interpreted as either (a) excusing, diminishing or
otherwise limiting Tenant from the requirement to fully and faithfully perform
its obligations under the Lease with respect to Hazardous Materials, including,
without limitation, Tenant's indemnification of the Landlord Indemnitees and
compliance with all Environmental Laws, or (b) imposing upon Landlord, directly
or indirectly, any duty or liability with respect to any such Hazardous
Materials, including, without limitation, any duty on Landlord to investigate or
otherwise verify the accuracy of the representations and statements made therein
or to ensure that Tenant is in compliance with all Environmental Laws; (i) the
delivery of such certificate to Landlord and/or Landlord's acceptance of such
certificate, (ii) Landlord's review and approval of such certificate, (iii)
Landlord's failure to obtain such certificate from Tenant at any time, or (iv)
Landlord's actual or constructive knowledge of the types and quantities of
Hazardous Materials being used, stored, generated, disposed of or transported on
or about the Premises by Tenant or Tenant's Representatives. Notwithstanding the
foregoing or anything to the contrary contained herein, the undersigned
acknowledges and agrees that Landlord and its partners, lenders and
representatives may, and will, rely upon the statements, representations,
warranties, and certifications made herein and the truthfulness thereof in
entering into the Lease Agreement and the continuance thereof throughout the
term, and any renewals thereof, of the Lease Agreement.

I _____________________________(print name), acting with full authority to bind
the (proposed) Tenant and on behalf of the (proposed) Tenant, certify, represent
and warrant that the information contained in this certificate is true and
correct.

CELL GENESYS, INC.,

a Delaware corporation:

By: ___________________________

Title: __________________________

Date: _________________________




--------------------------------------------------------------------------------




Exhibit F to Lease Agreement

[Reserved]




--------------------------------------------------------------------------------




Exhibit G to Lease Agreement

[Reserved]




--------------------------------------------------------------------------------




Exhibit H to Lease Agreement

REQUIRED SURRENDER IMPROVEMENTS



Architectural
 a. Interior demising walls
 b. Paint/wall coverings
 c. Floor
 d. Floor coverings
 e. Doors, door frames
 f. Window coverings
 g. Closets built into Buildings
 h. Ceremonial and fire exit stairs
 i. Bathrooms, partitions and fixtures
 j. Hardware for the above items 1.A-I
 k. Insulation
 l. Ceiling
 m. Emergency generator pads
 n. Transformer and mechanical pads
 o. Sleepers/crickets
 p. Elevators and related equipment
 q. Structural reinforcements necessitated by the installation of any tenant
    improvements
 r. Items necessary to meet building and other codes related to handicapped
    individuals

Electrical
 a. Transformer
 b. Conduit and conductors to electrical closet
 c. Switch gear, circuit breakers and stepdown transformers
 d. Distribution conduit, conductors, junction boxes, switches, cover plates,
    duplexes, fourplexes, whether for normal or emergency power (including all
    mechanical requirements)
 e. Grounding devices and apparatus
 f. Night lights
 g. Emergency lights
 h. Exit lights
 i. Telephone terminal backboard and cabinet
 j. All incandescent and florescent light fixtures (whether floor, ceiling, or
    wall mounted) and lamps, except those illuminating items which may be
    plugged in
 k. Telephone conduit, wiring, outlets and cover plates
 l. Computer conduit, writing, outlets and cover plates
 m. Fire alarm wiring
 n. Security system wiring
 o. Motor generator

Mechanical - HVAC
 a. Air conditioning units for office use in the entirety of the Buildings;
    provided that Tenant can remove and replace units to comply with the
    foregoing.
 b. Hot Water Pump
 c. Make up air equipment
 d. Air compressors for HVAC
 e. Air dryers
 f. Exhaust fans and stacks
 g. Condensing units
 h. Fans (external to Buildings)
 i. Cooling towers
 j. Vanes
 k. Controls
 l. Starter motors
 m. Plenums
 n. Diffusers
 o. Filters
 p. Rigid and flexible ducting
 q. Dampers
 r. Isolators
 s. VAV boxes
 t. Piping
 u. Hood exhaust duct work

Mechanical - Plumbing
 a. Sanitary sewer lines, piping and venting
 b. Hazardous chemical waste lines, piping and venting
 c. HVAC lines, piping and venting
 d. Distribution lines, connections and cover plates for process gases and
    fluids such as carbon dioxide, nitrogen, oxygen, freon and distilled and
    deionized water
 e. Vacuum piping
 f. Drinking fountains
 g. Sprinkler drops and heads




--------------------------------------------------------------------------------




Exhibit I



Subordination, Non-Disturbance and Attornment Agreement

This Subordination, Non-Disturbance and Attornment Agreement (this "Agreement)
is as of the day of ______________ 20__, between ____________________________
("Lender") and _____________________________ ("Tenant").

Recitals

A. Tenant is the tenant under a certain lease (the "Lease", dated as of
._______________, 20___, with _________________________ ("Landlord"), of
premises described in the Lease (the "Premises") as more particularly described
in Exhibit A hereto.

B. This Agreement is being entered into in connection with a certain loan (the
"Loan) which Lender has made to Landlord, and secured in part by a Deed of
Trust, assignment of leases and rents and security agreement on the Premises
(the "Deed of Trust") dated as of _________ ,20- and an assignment of leases and
rents dated as of ______________, 20__ (the "Assignment"; the Deed of Trust, the
Assignment and the other documents executed and delivered in connection with the
Loan are hereinafter collectively referred to as the "Loan Documents").

Agreement

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 1.  Tenant agrees that the Lease and all terms and conditions contained therein
     and all rights, options, liens and charges created thereby is and shall be
     subject and subordinate in all respects to the Loan Documents and to all
     present or future advances under the obligations secured thereby and all
     renewals, amendments, modifications, consolidations, replacements and
     extensions of secured obligations and the Loan Documents, to the full
     extent of all amounts secured by the Loan Documents from time to time.
 2.  Lender agrees that, if Lender exercises any of its rights under the Loan
     Documents such that Lender becomes the owner of the Premises, including but
     not limited to an entry by Lender pursuant to the Deed of Trust, a
     foreclosure of the Deed of Trust, a power of sale under the Deed of Trust
     or otherwise: (a) the Lease shall continue in full force and effect as a
     direct lease between Lender and Tenant, and subject to all the terms,
     covenants and conditions of the Lease, and (b) Lender shall not disturb
     Tenant's right of quiet possession of the Premises or interfere with
     Tenant's other rights under the terms of the Lease so long as Tenant is not
     in default, beyond any applicable grace period, of any term, covenant or
     condition of the Lease and subject to the limitations herein set forth,
     shall perform the obligations on the Landlord's part to be performed under
     the Lease after the date Lender acquires title to the Premises.
 3.  Tenant agrees that, in the event of an exercise of the power of sale or
     foreclosure of the Deed of Trust by Lender or the acceptance of a deed in
     lieu of foreclosure by Lender or any other succession of Lender to
     ownership of the Premises, subject to the rights of Tenant set fort in
     Section 2 above, Tenant will attorn to and recognize Lender as its landlord
     under the Lease for the remainder of the term of the Lease (including all
     extension periods which have been or are hereafter exercised) upon the same
     terms and conditions as are set forth in the Lease, and Tenant hereby
     agrees to pay and perform all of the obligations of Tenant pursuant to the
     Lease.
 4.  Tenant agrees that, in the event Lender succeeds to the interest of
     Landlord under the Lease, subject to the rights of Tenant under Section 2
     above, neither Lender nor Purchaser shall be:
      1. liable in any way for any act, omission, neglect or default of any
         prior Landlord (including, without limitation, the then defaulting
         Landlord), or
      2. subject to any claim, defense, counterclaim or offsets which Tenant may
         have against any prior Landlord (including, without limitation, the
         then defaulting Landlord) provided Lender performs its obligations
         under Section 2 above, or
      3. bound by any payment of rent or additional rent which Tenant might have
         paid for more than one month in advance of the due date under the Lease
         to any prior Landlord (including, without limitation, the then
         defaulting Landlord), or
      4. bound by any obligation to make any payment to Tenant which was
         required to be made by Landlord prior to the time Lender succeeded to
         any prior Landlord's interest, or
      5. accountable for any monies deposited with any prior Landlord (including
         security deposits), except to the extent such monies are actually
         received by Lender, or
      6. bound by any amendment or modification of the Lease made without the
         written consent of Lender.

     Nothing contained herein shall prevent Lender from naming Tenant in any
     foreclosure or other action or proceeding initiated in order for Lender to
     avail itself of and complete any such foreclosure or other remedy, subject
     to the terms and conditions of this Agreement, and if and only to the
     limited extent that Lender is required to do so in order to complete any
     such foreclosure or other remedy. Notwithstanding the foregoing, except to
     the extent expressly provided in Section 3 above, Tenant shall have no
     liability whatever to the Lender.

 5.  Tenant has no knowledge of any prior assignment or pledge of the rents
     accruing under the Lease by Landlord, except as follows: [insert "none" or
     list prior assignments]. Tenant hereby acknowledges the making of the
     Assignment from Landlord to Lender in connection with the Loan. Tenant
     acknowledges that the interest of the Landlord under the Lease is to be
     assigned to Lender solely as security for the purposes specified in said
     assignments, and, except as expressly provided to the contrary in this
     Agreement, Lender shall have no duty, liability or obligation whatsoever
     under the Lease or any extension or renewal thereof, either by virtue of
     said assignments or by any subsequent receipt under the Lease or collection
     of rents thereunder, unless Lender shall specifically undertake such
     liability in writing.
 6.  Tenant acknowledges and agrees as follows solely for the benefit of Lender:
      1.  Tenant acknowledges that in connection with the financing of the
          Project (as defined in the Lease), Landlord is executing and
          delivering to Lender the Deed of Trust which contains an assignment of
          leases and rents. Tenant hereby expressly consents to such assignment
          and agrees that, subject to Section 2 hereof, such assignment shall,
          in all respects, be superior to any interest Tenant has in the Lease
          or the Project, subject to the provisions of this Agreement. No
          amendment, alteration or waiver of any provision of the Lease shall be
          binding on Lender without the prior written consent of Lender. Tenant
          shall not prepay any rents or other sums due under the Lease for more
          than one (1) month in advance of the due date therefor. Tenant
          acknowledges that Lender will rely upon this instrument in connection
          with such financing.
      2.  Lender, in making any disbursements to Landlord, is under no
          obligation or duty to oversee or direct the application of the
          proceeds of such disbursements, and such proceeds may be used by
          Landlord for purposes other than improvement of the Property.
      3.  Tenant hereby agrees to give to lender copies of all notices of
          Landlord default(s) under the Lease in the same manner as, and
          whenever, Tenant shall give any such notice of default to Landlord,
          and no such notice of default shall be binding upon the Lender unless
          and until a copy of such notice shall have been so given to Lender.
      4.  From and after the date hereof, in the event of any act or omission by
          Landlord which would give Tenant the right, either immediately or
          after the lapse of time, to terminate the Lease on account of
          Landlord's default or to claim a partial or total eviction, Tenant
          shall not exercise any such right to terminate the Lease(i) until it
          has given written notice of such act or omission to Lender, and (ii)
          until the same period of time as is given to Landlord under the Lease
          to cure such act or omission shall have elapsed following such giving
          of notice to Lender, which additional time shall not exceed ninety
          (90) days following the time when Lender shall have become entitled
          under the Deed of Trust to remedy the same. In no event will Tenant
          exercise any such right less than 30 days after the giving of such
          notice or prior to the passage of such longer period of time as may be
          reasonably necessary to cure or remedy such default, act or omission
          including such period of time necessary to obtain possession of the
          Property by a receiver and thereafter cure such default, act or
          omission, during which period of time Lender shall be permitted to
          cure or remedy such default, act or omission, provided the Lender
          undertakes to obtain possession of the Property and thereby to cure
          the default during the initial thirty (30) day period following
          delivery of the written notice of default. Notwithstanding the
          foregoing, Lender shall have no duty or obligation to cure or remedy
          any breach or default. It is specifically agreed that Lender will not
          be liable to Tenant for cure of any such default which is personal to
          Landlord and therefore not susceptible to cure by Lender. Tenant shall
          accept performance by Lender of any term, covenant, condition,
          agreement to be performed by Landlord under the Lease with the same
          force and effect as though performed by Landlord.
      5.  In the event of the termination of the Lease by reason of any default
          thereunder by Landlord, upon Lender's written request, given within
          thirty (30) days after any such termination, Tenant within fifteen
          (15) days after receipt of such request, shall execute and deliver to
          Lender or its designee or nominee a new lease of the Premises for the
          remainder of the term of the Lease upon all the terms, covenants and
          conditions of the Lease. Neither Lender nor its designee or nominee
          shall become liable under the Lease unless and until Lender or its
          designee or nominee becomes, and then only with respect to periods in
          which Lender or its designee or nominee remains, the owner of the
          Premises.
      6.  In the event that Lender notifies Tenant of a default under the Loan
          Documents and demands that Tenant pay its rent and all other sums due
          under the Lease directly to Lender, Tenant shall honor such demand and
          pay the full amount of its rent and all other sums actually due and
          payable under the Lease directly to Lender, without offset, or to such
          other person or address as is otherwise required pursuant to such
          notice beginning with the payment next due after such notice of
          default, without inquiry as to whether a default actually exists under
          the Deed of Trust, Security Documents or otherwise in connection with
          the Note, and notwithstanding any contrary instructions of or demands
          from Landlord.
      7.  Tenant shall send a copy of any notice or statement under the Lease to
          Lender at the same time such notice or statement is sent to Landlord
          if such notice or statement has a material impact on the economic
          terms, operating covenants or duration of the Lease.
      8.  Except as otherwise expressly provided in Section 37 of the Lease,
          Tenant has no right or option of any nature whatsoever, whether
          pursuant to the Lease or otherwise, to purchase the Premises or the
          Project, or any portion thereof or any interest therein. To the extent
          that Tenant has had, or hereafter acquires, any other right or option,
          the same is hereby acknowledged to be subject and subordinate to the
          Deed of Trust and is hereby waived and released as against Lender.
      9.  This Agreement satisfies any condition or requirement in the Lease
          relating to the granting of a nondisturbance agreement and Tenant
          waives any requirement to the contrary in the Lease.
      10. Lender shall have no obligation nor shall they incur any liability
          with respect to the erection or completion of the improvements in
          which the Premises are located or for completion of the Premises or
          any improvements for Tenant's use and occupancy, either at the
          commencement of the term of the Lease, upon any renewal or extension
          thereof, or upon the addition of additional space pursuant to any
          expansion rights contained in the Lease. Lender shall have no
          obligation and shall incur no liability with respect to any warranties
          of any nature whatsoever, whether pursuant to the Lease or otherwise,
          including any warranties respecting use, compliance with zoning
          regulations, Landlord's title, Landlord's authority, habitability,
          fitness for purpose or use.
      11. Subject to Section 2, Lender shall have no obligation nor shall they
          incur any liability with respect to any warranties made by Landlord of
          any nature whatsoever, whether pursuant to the Lease or otherwise,
          including any warranties respecting use, compliance with zoning,
          Landlord's title, Landlord's authority, habitability, fitness for
          purpose or possession.
      12. In the event that Lender shall acquire title to the Premises or the
          Project, Lender shall have no obligation, nor shall it incur any
          liability, beyond Lender's then-equity interest, if any, in the
          Project, and Tenant shall look exclusively to such equity interest of
          Lender, if any, for the payment and discharge of any obligations
          imposed upon Lender hereunder or under the Lease or for recovery of
          any judgment from Lender, and in no event shall Lender, or any of its
          respective officers, directors, shareholders, agents, representatives,
          servants, employees or partners ever be personally liable for such
          judgment.

 7.  Landlord, as "Landlord" under the Lease and trustor under the Deed of
     Trust, acknowledges and agrees for itself and its heirs, representatives,
     successors and assigns, that: (a) this Agreement does not constitute a
     waiver by Lender of any of its rights under the Loan Documents, nor does
     this Agreement in any way release Landlord from its obligations to comply
     with the terms, provisions, conditions, covenants, agreements and clauses
     of the Loan Documents; (b) the provisions of the Loan Documents remain in
     full force and effect and must be complied with by Landlord; (c) Tenant is
     hereby authorized to pay its rent and all other sums due under the Lease
     directly to Lender upon receipt of a notice as set forth in Section 6 (d)
     above from Lender and that Tenant is not obligated to inquire as to whether
     a default actually exists under the Deed of Trust or the Security Documents
     or otherwise; (d) upon any such payment by Tenant, the sums so paid by
     Tenant shall in all events be credited against the sums payable by Tenant
     under the Lease; and (e) this Agreement does not constitute a waiver by
     Tenant of any of its rights under the Lease as against Landlord, nor does
     this Agreement in any way release Landlord from its obligations to comply
     with the terms, provisions, conditions, covenants, agreements and clauses
     of the Lease for the benefit of Tenant. Landlord hereby releases and
     discharges Tenant of and from any liability to Landlord resulting from
     Tenant's payment to Lender in accordance with this Agreement. Landlord
     represents and warrants to Lender that a true and complete copy of the
     Lease has been delivered by Landlord to Lender.
 8.  If Tenant is a corporation, each individual executing this Agreement on
     behalf of said corporation represents and warrants that s/he is duly
     authorized to execute and deliver this Agreement on behalf of said
     corporation, in accordance with a duly adopted resolution of the Board of
     Directors of said corporation or in accordance with the by-laws of said
     corporation, and that this Agreement is binding upon said corporation in
     accordance with its terms. If Landlord is a partnership, each individual
     executing this Agreement on behalf of said partnership represents and
     warrants the she is duly authorized to execute and deliver this Agreement
     on behalf of said partnership in accordance with the partnership agreement
     for said partnership.
 9.  Any notice, election, communication, request or other document or demand
     required or permitted under this Agreement shall be in writing and shall be
     deemed delivered on the earlier to occur of (a) receipt or (b) the date of
     delivery, refusal or nondelivery if deposited in a United States Postal
     Service Depository, postage prepaid, for next business day delivery, or if
     sent via recognized next business day commercial courier service providing
     for a receipt, addressed to Tenant or Lender, as the case may be at the
     following addresses:

     If to Tenant:
     
     __________________________
     
     __________________________
     
     __________________________
     
     If to Lender:
     
     _________________________
     
     _________________________
     
     _________________________
     
      
     
      
     
      
     
     with a copy to
     
     :_________________________
     
     _________________________
     
     _________________________
     
     _________________________
     
     with a copy to:
     
     _________________________
     
     _________________________
     
     _________________________
     
     _________________________

 10. The term "Lender" as used herein includes any successor or assign of the
     named Lender herein, including without limitation, any co-lender at the
     time of making the Loan, any purchaser at a foreclosure sale and any
     transferee pursuant to a deed in lieu of foreclosure, and their successors
     and assigns, and the term "Tenant" as used herein includes any successor
     and assign of the named Tenant herein.
 11. If any provision of this Agreement is held to be invalid or unenforceable
     by a court of competent jurisdiction, such provision shall be deemed
     modified to the extent necessary to be enforceable, or if such modification
     is not practicable such provision shall be deemed deleted from this
     Agreement, and the other provisions of this Agreement shall remain in full
     force and effect.
 12. Neither this Agreement nor any of the terms hereof may be terminated,
     amended, supplemented, waived or modified orally, but only by an instrument
     in writing executed by the party against which enforcement of the
     termination, amendment, supplement, waiver or modification is sought.
 13. This Agreement shall be construed in accordance with the laws of the State
     of Witness the execution hereof as of the date first above written.

Lender:

Tenant

:

By: _____________________________

Name: __________________________

Title: ___________________________

By: _____________________________

Name: __________________________

Title: ___________________________

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

Landlord

:



By ____________________________

Name: _________________________

Title: __________________________




--------------------------------------------------------------------------------




TABLE OF CONTENTS

Exhibit A to

Subordination, Non-Disturbance and Attornment Agreement

[Legal Description of the Real Property]

1.

Premises; PROJECT; ADJACENT PARK.

1

1.1

Premises

1

1.2

Appurtenances

1

1.3

Common Areas

1

2.

Lease Term

1

3.

Option to Extend Lease Term

2

3.1

Grant of Option

2

3.2

Termination of Option

2

3.3

Base Rent During Extended Term

2

3.4

Premises As-Is During Extended Term

4

3.5

Options Personal

4

3.6

Time Of Essence

4

4.

Occupancy; ACKNOWLEDGEMENT of Commencement Date

4

4.1

No Early Occupancy

4

4.2

Lease Term Commencement Date

4

5.

Rent

4

5.1

Delivery of Lease; Advance Rent

4

5.2

Payment of Base Rent

5

5.3

Payment of Additional Rent

5

5.4

Adjustment of Base Rent

5

6.

COLLATERAL SECURING LEASE OBLIGATIONS.

5

6.1

Delivery Letter of Credit

5

6.2

Letter of Credit Criteria

6

6.3

Substitution of Cash Collateral for Letter of Credit

7

6.4

Commingling of Cash Collateral

7

6.5

No Tenant Right of Offset; Pledge to Landlord's Lender

7

6.6

Renewal/Non-Renewal of Letter of Credit; Draws on Letter of Credit

7

6.7

Replenishment of Lease Collateral

8

6.8

Transfer of Landlord's Interest in Lease

8

6.9

Use of Lease Collateral by Landlord

8

6.10

Return of Lease Collateral

9

6.11

No Trust Relationship Created

9

6.12

Survival

9

7.

CONDITION OF PREMISES; TENANT IMPROVEMENTS

9

8.

Additional Rent

9

8.1

Triple Net Rent

10

8.2

Operating Expenses

10

8.2.1

Definition of Operating Expenses

10

8.2.2

Capital Expenditures

11

8.2.3

Operating Expense Exclusions

11

8.3

Tax Expenses

12

8.4

Payment of Expenses

13

8.5

Annual Reconciliation

13

8.6

Audit

13

9.

Utilities and Services

14

9.1

Utilities

14

9.2

Miscellaneous

14

10.

Late Charges

14

11.

Use of Premises

15

11.1

Permitted Use

15

11.1.1

Compliance with Laws, Recorded Matters and Rules and Regulations

15

11.2

Prohibition on Use

17

12.

Alterations; and Surrender of Premises

17

12.1

Alterations

17

12.2

Surrender of Premises

18

12.3

Ownership by Tenant

20

12.4

Survival

20

13.

Repairs and Maintenance

20

13.1

Tenant's Repairs and Maintenance Obligations

20

13.2

Maintenance by Landlord

21

13.3

Tenant's Failure to Perform Repairs and Maintenance Obligations

21

14.

Insurance

22

14.1

Tenant Insurance

22

14.2

Insurance Policies

23

14.3

Additional Insureds and Coverage

24

14.4

Failure of Tenant to Purchase and Maintain Insurance

24

14.5

Waiver of Subrogation

24

14.6

Landlord's Insurance

24

15.

Limitation of Liability and Indemnity

25

15.1

Tenant Indemnification

25

15.2

Waiver of Landlord Liability

25

16.

Assignment and Subleasing

25

16.1

Prohibition

25

16.2

Request for Consent

26

16.3

Criteria for Consent

26

16.4

Effectiveness of Transfer and Continuing Obligations

27

16.5

Transfer Premium

28

16.6

Waiver

28

16.7

Affiliated Companies/ Restructuring of Business Organization

28

17.

Subordination

29

17.1

Lease Subordinate

29

17.2

Lease Superior at Lender's Request

29

17.3

Attornment; Non-Disturbance

29

17.4

Rights and Obligations of Successor

30

17.5

Execution of Subordination Agreement

30

18.

Right of Entry

30

19.

Estoppel Certificate

31

20.

Tenant's Default

31

21.

Remedies for Tenant's Default

32

21.1

Landlord's Rights

32

21.2

Damages Recoverable

33

21.3

Right of Redemption

33

21.4

Rights and Remedies Cumulative

34

22.

Holding Over

34

23.

Landlord's Default

34

24.

Parking

35

25.

Transfer of Landlord's Interest

35

26.

Waiver

35

27.

Casualty Damage

36

27.1

Estimate of Time to Restore

36

27.2

Definitions and Termination Rights

36

27.3

Insured Loss

37

27.4

Uninsured Loss

38

27.5

Exercise of Termination Rights

39

27.6

Rent Abatement

40

27.7

Lender Requirements

40

27.8

Waiver

41

27.9

Survival

41

27.10

Restoration of Common Area Improvements

41

27.11

Calendar of Restoration Events

41

28.

Condemnation

42

28.1

Definitions

42

28.2

Partial Taking

42

28.3

Total Taking

42

28.4

Substantial Taking

43

28.5

Temporary Taking

43

28.6

Award

43

29.

Environmental Matters/ Hazardous Materials

43

29.1

Hazardous Materials Disclosure Certificate

43

29.2.1

Hazardous Materials

44

29.2.2

Environmental Laws

44

29.2.3

Tenant's Hazardous Materials

44

29.2.4

Midnight Dumper

44

29.3

Prohibition; Environmental Laws

44

29.4

Tenant's Environmental Obligations

45

29.5

Environmental Indemnity

46

29.6

Survival

46

29.7

Landlord's Obligations

46

30.

Financial Statements

47

31.

General Provisions

47

31.1

Time

47

31.2

Successors and Assigns

47

31.3

Recordation

47

31.4

Landlord Exculpation

47

31.5

Severability and Governing Law

48

31.6

Attorneys' Fees

48

31.7

Entire Agreement

48

31.8

Warranty of Authority

48

31.9

Notices

49

31.10

Joint and Several; Covenants and Conditions

49

31.11

Confidentiality

49

31.12

Submission of Lease

49

32.

Signs

49

33.

Mortgagee Protection

50

34.

Warranties of Tenant

50

35.

Brokerage Commission

50

36.

Quiet Enjoyment

51

37.

Right of First Offer

51

1.

Definitions

1

2.

Landlord's Construction Obligation

4

2.1

Commence and Pursue Diligently

4

2.2

Copies of Construction Drawings and Permits

4

2.3

Conformity with Construction Drawings; Changes

4

2.4

Completion of Late Delivery and Certain Punchlist Items

4

2.5

Final Completion of Remaining Punchlist Items

5

3.

Reports to Tenant

6

4.

DELAY IN COMMENCEMENT/COMPLETION

6

5.

Acknowledgment of Substantial Completion

6

6.

Contractor's Warranty

6

7.

Entry for Tenant's Improvements

6

7.1

Early Entry Notice.

7

8.

Security for Tenant Improvements

7

8.1

Certain Definitions

7

8.2

Duty to Construct Minimum Amount of Required Surrender Improvements

7

8.3

Delivery of Security

7

8.4

Drawing Conditions for TI Letter of Credit

8

8.5

Maximum Amount of Draw

8

8.6

Effect of Drawing

8

8.7

Term of TI Letter of Credit

8

8.8

Landlord's Approval

9

8.9

Transfer of TI Letter of Credit

9

8.10

Substitution of Cash Collateral for Letter of Credit

9

8.11

Commingling of TI Cash Collateral

9

8.12

No Tenant Right of Offset; Pledge to Landlord's Lender

9

8.13

Renewal/Non-Renewal of Letter of Credit; Draws on Letter of Credit

9

8.14

Transfer of Landlord's Interest in Lease

10

8.15

Grant of Security Interest

10

8.16

Return of Lease Collateral

11

8.17

No Trust Relationship Created

11

8.18

Survival

11

9.

Work to be Performed by Tenant

11

10.

Tenant Construction Drawings

11

10.2

Construction Drawings

11

10.3

Commencement of Tenant Improvement Construction

11

10.4

Change Orders

12

11.

Consents/Approvals/Cooperation.

12

12.

Time is of the Essence

12






--------------------------------------------------------------------------------


